Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 1 of 165 Page ID #:2534

                                                                             1

   1                      UNITED STATES DISTRICT COURT

   2                    CENTRAL DISTRICT OF CALIFORNIA

   3                               WESTERN DIVISION

   4        THE HON. JUDGE ANDRÉ BIROTTE JR., JUDGE PRESIDING

   5

   6   THUNDER STUDIOS, INC.;             )
       RODRIC DAVID,                      )
   7                                      )
                         PlaintiffS,      )
   8                                      )
               vs.                        ) NO. 17-CV-00871-AB
   9                                      )
       CHARIF KAZAL; TONY KAZAL;          )
  10   ADAM KAZAL; AND DOES 1 to 100,     )
       INCLUSIVE,                         )
  11                                      )
                         Defendants.      )
  12   ___________________________________)

  13

  14

  15

  16                              JURY TRIAL - DAY 1

  17                         (1:20 p.m. to 4:50 p.m.)

  18                         Los Angeles, California

  19                         Tuesday, December 4, 2018

  20

  21

  22

  23                LISA M. GONZALEZ, CSR No. 5920, CCRR
                          U.S. District Courthouse
  24                  350 West 1st Street - Suite 4455
                        Los Angeles, California 90012
  25                             213.894.2979
                             www.lisamariecsr.com
                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 2 of 165 Page ID #:2535

                                                                             2

   1   APPEARANCES:

   2

   3   FOR THE PLAINTIFF:         LAW OFFICES OF SETH W. WIENER
                                  BY: SETH W. WIENER, ESQ.
   4                              609 Karina Court
                                  San Ramon, California 94582
   5                              (925) 487-5607

   6                              SYVERSON, LESOWITZ AND GEBELIN LLP
                                  BY: STEVEN THOMAS GEBELIN, ESQ.
   7                              8383 Wilshire Boulevard Suite 520
                                  Beverly Hills, CA 90211
   8                              (310) 341-3072

   9
       FOR THE DEFENDANT:         THE TAYLOR LAW FIRM
  10                              BY: BENJAMIN TAYLOR, ESQ.
                                       DIANE D. BANI-ESRAILI
  11                              1880 Century Park East
                                  Suite 714
  12                              Los Angeles, California 90067
                                  (310) 201-7600
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 3 of 165 Page ID #:2536

                                                                              3

   1                                  I N D E X

   2

   3   PROCEEDINGS:

   4   Opening Statements

   5    Plaintiffs                                                  Page 12
        Defendants                                                  Page 21
   6

   7

   8   PLAINTIFFS'                                               VOIR
       WITNESS                     DIRECT CROSS REDIRECT RECROSS DIRE VOL
   9
       Rodric David                  34       107
  10

  11

  12

  13

  14

  15                              Index of Exhibits

  16   Exhibits                                                Received

  17   25              terms of use                                 55

  18   4               Records                                      56

  19   3               Document                                     57

  20   33              Terms of Service                             58

  21   23, 24          Certificates                                 60

  22   31              Copyrights                                   60

  23   32              Screenshots                                  71

  24   7               Videoclip                                    79

  25   2               Placard                                      82

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 4 of 165 Page ID #:2537

                                                                             4

   1

   2                              I N D E X (Continued)

   3

   4                               Index of Exhibits

   5   Exhibits                                                Received

   6   9               E-mail                                       84

   7   11              Tweet                                        89

   8   12              E-mail                                       91

   9   18              Court Order                                  94

  10   16              3 Photos                                     97

  11   30              Court Order                                  100

  12   35              Court Order                                  102

  13   36              Contempt Order                               104

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 5 of 165 Page ID #:2538

                                                                             5

   1        Los Angeles, California; Tuesday, December 4, 2018;

   2                                   1:20 p.m.

   3                                        -o0o-

   4               THE COURT:       So I understand there's an issue

   5   before opening.

   6               What is the issue?

   7               MR. WIENER:       The issue is that --

   8               I apologize.      I thought --

   9               THE COURT:       Not a good sign when the client tells

  10   you what to do, but that's another story.

  11               MR. WIENER:       And I apologize, Your Honor.

  12               The issue is that the defendants have put together

  13   approximately a 15-page PowerPoint presentation that was not

  14   disclosed to plaintiffs until today, and it includes a

  15   number of illustrations that are not part of any evidence

  16   where -- just stock photos from a website; nor was the

  17   content disclosed in any manner prior to today.

  18               THE COURT:       Okay.    Can I see -- let me see this

  19   exhibit or this demonstrative, and let's try to drill down

  20   as to what are the objectionable pieces to it.

  21               All right.       So, Mr. Wiener, can you tell me, first

  22   off, or tell me what slides do you have the significant

  23   objections to?

  24               MR. WIENER:       Your Honor, the statement about what

  25   is the case about.         I suppose the defendants are allowed to

                      Lisa   M.   Gonzalez,    Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 6 of 165 Page ID #:2539

                                                                                 6

   1   advance the statement about what the case is about but

   2   certainly putting it under a magnifying glass, a picture of

   3   reputation is -- you know, it's simply not evidence in the

   4   case.

   5               There is a timeline that certainly is one entry,

   6   and it just serves to promote confusion.            It is incomplete.

   7               On the next -- two pages over, there's a picture

   8   of Kazalfamilystory.com, and it shows a link to a WordPress

   9   website.    There's no testimony or evidence as to how the

  10   website was created.

  11               So the reference to WordPress is misleading.            The

  12   graphic is problematic.

  13               On the next page says pictures of iphones.

  14   There's no testimony or evidence whether iphones were

  15   actually used for creating any of the harassing e-mails or

  16   texts.

  17               On the next page, it's literally an inflammatory

  18   photograph of a match lighting other matches with heads on

  19   them.    I don't know if it's meant to suggest violence or the

  20   incendiary nature of the alleged statements but, again, it's

  21   just a misleading graphic.

  22               Then, there's a page that lists protestors hired

  23   by Adam Kazal in October 2016.          Again, that's incomplete.

  24   There was certainly harassment activities also ongoing

  25   before that date and into November 2016.            There will be

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 7 of 165 Page ID #:2540

                                                                              7

   1   testimony in evidence that they did continue through that

   2   date.

   3               On the next page, there's what purports to be

   4   Rodric David walking towards protestors waving -- spelled

   5   incorrectly, w-a-i-v-i-n-g -- and applauding, giving them a

   6   thumbs up.    The picture simply doesn't reflect its content

   7   accurately.    Mr. David can testify as to -- there is a video

   8   depicting that event.

   9               THE COURT:      And is that video coming in during the

  10   trial?

  11               MR. WIENER:      It is one of the exhibits and can be

  12   introduced by the plaintiffs or defendants if they elect.

  13               THE COURT:      Okay.

  14               MR. WIENER:      Finally, on the final page, police

  15   are called out and take no action.          They did generate police

  16   reports.    I don't know if the graphic is an actual police --

  17   I don't believe it is.        I believe again it's a stock photo

  18   of a police car.      There is no evidence that this was the

  19   actual -- the specific police vehicle had any involvement in

  20   it.

  21               THE COURT:      All right.    Look, as I said earlier,

  22   opening statements, closing arguments are not evidence, so

  23   that as a backdrop.

  24               Reputation -- I don't see that as particularly

  25   prejudicial.

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 8 of 165 Page ID #:2541

                                                                             8

   1               Arguably, the one -- the slide with WordPress --

   2   I'm not sure if WordPress is an issue here, so I'm not sure

   3   what the prejudice would be.

   4               The Kazalfamilytruth -- I think there's some

   5   problems with that graphic.        I'm not sure what the purpose

   6   of that graphic is, but I see your point with respect to

   7   that.

   8               The walking towards the protestors -- I'm not sure

   9   if the video is going to be shown or not, but clearly this

  10   screenshot doesn't depict what is stated earlier -- what is

  11   stated above.    So that seems to be problematic.

  12               And having an LAPD police vehicle come out -- I'm

  13   sorry, a picture of an LAPD car, I don't think that is

  14   overly prejudicial.

  15               Having said all that, I guess I'll turn to

  16   Mr. Taylor to inquire:        Why wasn't this shared with the

  17   defense before the trial?

  18               MR. TAYLOR:      The PowerPoint was only recently

  19   created, Your Honor.        As Your Honor knows preparing for

  20   trial, decisions are made, strategy changes, and we decided

  21   sort of at the last minute to create the PowerPoint.

  22               THE COURT:      Let me probe further, then.

  23               When was the Powerpoint created?

  24               MR. TAYLOR:      I mean, I finished it last night so I

  25   know when it was finished.        When did we start on it?     I

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 9 of 165 Page ID #:2542

                                                                                    9

   1   can't say for sure.        It's certainly in the last weak.

   2               THE COURT:      When did you give this to the

   3   plaintiff?

   4               MR. TAYLOR:      I gave it to them this morning

   5   because it was only finished last night.

   6               THE COURT:      It seems a little bit problematic,

   7   I'll tell you, Mr. Taylor, because I know you inquired

   8   specifically of the Court's preference with regard to

   9   sharing the Powerpoint.        And I don't know if it fits within

  10   the spirit of the Court's intention when you share it

  11   because you completed it the night before trial -- when

  12   certainly there was an intention to use a PowerPoint -- and

  13   the plaintiff for the first time sees the PowerPoint on the

  14   day of trial.    So I'm not wild about it at all.

  15               So let me ask more specifically, what's your

  16   intent -- what's the purpose of these graphics?              The most

  17   specific one is Kazalfamilytruth with matches that appear to

  18   be the shapes of heads.

  19               MR. TAYLOR:      We can certainly take out the

  20   graphic, Your Honor.

  21               THE COURT:      Let's do that, please.

  22               WordPress and the Kazalfamilystory.          Is that just

  23   having a computer image and that's just --

  24               MR. TAYLOR:      It's a stock image of a computer.          We

  25   can take it out.

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 10 of 165 Page ID #:2543

                                                                               10

    1               THE COURT:      All right.    Let's take that out.

    2               And what about this screenshot, if you will, of

    3   Rodric David?

    4               Are you intending on playing a video during the

    5   opening?

    6               MR. TAYLOR:      Yes, it's a 20-second clip or so of a

    7   video that was produced in discovery.

    8               THE COURT:      And does the video -- well, is this

    9   video going to be introduced into evidence?

   10               MR. TAYLOR:      It will be, yes.

   11               THE COURT:      Through what witness?

   12               MR. TAYLOR:      Through Mr. Woodward who produced it.

   13               THE COURT:      Okay.   So you intend on playing this

   14   video during the opening?

   15               MR. TAYLOR:      This 20-second clip of it, yeah.     It

   16   looks like a screenshot because, obviously, it's a PDF that

   17   you're looking at, a printout, but it's a very brief video.

   18               THE COURT:      And then how long -- you said what you

   19   intend to play in opening is 20 seconds?

   20               MR. TAYLOR:      Yes.   The clip that's reflected on

   21   this slide is 20 seconds, or 30, at the most.

   22               THE COURT:      What do you intend to introduce into

   23   evidence?    How long is that video?

   24               MR. TAYLOR:      That video -- the clip that this

   25   video's taken from is about, I think, it's a minute -- it's

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 11 of 165 Page ID #:2544

                                                                                    11

    1   not a long video.      A minute.

    2              THE COURT:       I just want to make sure that we're

    3   not playing 30 seconds of a ten-minute video that we're

    4   going to have to suffer through with this trial?

    5              MR. TAYLOR:       No.   It's a very short video.

    6              THE COURT:       And, then, the police car, on the last

    7   slide, is that just a stock LAPD photo that you found on the

    8   Internet, or is it the actual vehicle that showed up on the

    9   scene?

   10              MR. TAYLOR:       No, it's a stock photo.          We can take

   11   it out if it's a problem, but that's what LAPD cars look

   12   like.

   13              THE COURT:       Some do, right.

   14              MR. TAYLOR:       Some are SUVs, I guess.

   15              THE COURT:       Right.     Right.   No, I worked there for

   16   a number of years so I have a sense of what -- their fleet.

   17   Let's take that out in the abundance of caution.

   18              Look, over plaintiffs' objection, I'm going to

   19   allow the PowerPoint to be introduced with the edits that

   20   I've requested, but let's try to avoid any further surprises

   21   in this trial, Mr. Taylor, please.

   22              MR. TAYLOR:       Understood, Your Honor.          Thank you.

   23              THE COURT:       Let's please bring in the jury and

   24   begin with our opening statements.

   25              (Pause in proceedings.)

                       Lisa   M.   Gonzalez,    Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 12 of 165 Page ID #:2545

                                                                            12

    1              (Jury in.)

    2              THE COURT:       All right.    Ladies and gentlemen,

    3   welcome back.

    4              As promised, we are going to begin now with

    5   opening statement.

    6              Counsel, do you wish to make an opening statement

    7   at this time?

    8              MR. WIENER:       Yes, Your Honor.

    9              THE COURT:       All right.    You may proceed.

   10

   11                              OPENING STATEMENTS

   12              MR. WIENER:       Good afternoon, Your Honor, jurors.

   13   My name is Seth Wiener.        My co-counsel, Steve Gebelin, and I

   14   will be trying this case for plaintiffs Thunder Studios,

   15   Inc., and its chief executive officer, Rodric David, who is

   16   sitting right there.

   17              This lawsuit brought by the plaintiffs to recover

   18   damages caused by the defendants, who are Charif Kazal,

   19   Tony Kazal and Adam Kazal, by reason of infringement of

   20   Thunder Studios' copyrighted photographs and stalking and

   21   harassing Mr. David and his family.

   22              Mr. David is an Australian-born businessman and

   23   entrepreneur.    He previously owned a business venture based

   24   in the United Arab Emirates with the Kazals.

   25              Currently Mr. David is the president and chief

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 13 of 165 Page ID #:2546

                                                                            13

    1   executive officer of Thunder Studios, which is a film

    2   production studio, an integrative multi-media company based

    3   in Long Beach, California.

    4               Charif Kazal, Adam Kazal, and Tony Kazal who I'll

    5   often refer to them by their first names, not out of

    6   disrespect but just to avoid confusion between them, are

    7   members of the Kazal family, which includes five more Kazal

    8   brothers.    They are a family of Lebanese-born Australians.

    9   They are featured in numerous articles in Australia that

   10   report about their shady business dealings, ties to

   11   Government corruption, extortion, harassment, false criminal

   12   complaints, forgery, criminal contempt of court and willful

   13   disregard for the law.

   14               MR. TAYLOR:      Your Honor, I have to object to this

   15   argument.    Mischaracterizes --

   16               THE COURT:      Overruled.

   17               You may proceed.

   18               MR. WIENER:      These articles, which will be

   19   introduced by both sides, also link the Kazals to Hezbollah,

   20   which is a terror organization, and the Libyan regime of

   21   Muammar al-Qaddafi.

   22               Before bringing -- discussing the events that

   23   bring us here today, I'll provide you some very brief

   24   background about the parties' dealings.

   25               In 2007, Mr. David was approached by Charif Kazal

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 14 of 165 Page ID #:2547

                                                                            14

    1   and other members of the Kazal family about starting a

    2   business in the United Arab Emirates for a housing complex.

    3   They eventually entered into a deal where he and the Kazals

    4   would co-own a company called Emergent Capital which was

    5   going to be incorporated in the Cayman Islands.

    6              Mr. David then moved from his homeland, Sydney,

    7   Australia, to the United Arab Emirates to oversee this

    8   company, Emergent Capital, and its investment in various

    9   business projects.

   10              Mr. David invested several million dollars in this

   11   business venture and the Kazals didn't put any money into

   12   Emergent Capital.      Instead what the Kazals did is they

   13   loaned $600,000 to a company called Global Renewables

   14   Limited which was a waste recycling business that had been

   15   purchased by Emergent Capital.

   16              Through 2009, the Kazals were still refusing to

   17   put any money into Emergent Capital and Charif Kazal was

   18   demanding that Mr. David pay him several million dollars to

   19   make everything go away.        Mr. David refused to pay off

   20   Charif Kazal and instead sought to protect his investment

   21   against the Kazals' ongoing refusal to pay their share into

   22   the business.

   23              In retaliation, in 2010, Charif Kazal made a

   24   criminal complaint against Mr. David in the United Arab

   25   Emirates falsely alleging that Mr. David had embezzled

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 15 of 165 Page ID #:2548

                                                                              15

    1   $939,000 from Emergent Capital, a company that Mr. David had

    2   alone funded.

    3              So essentially it was being claimed that Mr. David

    4   embezzled money from his own company.             Eventually the United

    5   Emirates court ruled that none of these criminal allegations

    6   against Mr. David were true.

    7              In making this conclusion, the United Arab

    8   Emirates court found that Charif Kazal cannot be accepted as

    9   a reliable or truthful witness.

   10              Around the same time that these criminal charges

   11   were being brought by Charif Kazal against Mr. David,

   12   Tony Kazal also lodged an immigration complaint with the

   13   United Arab Emirates immigration officials claiming that

   14   Mr. David had absconded from his employment and was in

   15   violation of a work visa.        In fact, there was no such

   16   violation by Mr. David.        He had been in constant contact

   17   with the Kazals and the complaint stemmed from his refusal

   18   to hand over his visa to them.

   19              The Kazals then moved forward with a plan against

   20   Mr. David to end their joint venture in the Emergent Capital

   21   business and take all the assets for themselves.             This

   22   resulted in litigation in the Cayman Islands which did

   23   eventually result in dissolution of Global Renewables and

   24   the distribution of its assets.

   25              Shortly after the Cayman Islands proceeding,

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 16 of 165 Page ID #:2549

                                                                            16

    1   Mr. David also became involved in an Australia, New South

    2   Wales, Independent Commission Against Corruption

    3   investigation that was being conducted against Charif Kazal.

    4   Mr. David did not initiate that proceeding, but it resulted

    5   in findings that Mr. Charif Kazal had engaged in corruption

    6   and committed perjury.

    7              During that investigation, the Kazals used

    8   intimidation, harassment techniques against Mr. David, his

    9   family, his associates.        We'll present evidence that it

   10   became necessary for Mr. David's elderly father to obtain a

   11   violence restraining order against Adam Kazal, one of the

   12   defendants in the case.        The harassment never ceased.

   13              In order to get away from it, Mr. David moved his

   14   family here to California and kept a low profile hoping to

   15   avoid further harassment.        Unfortunately, it didn't work,

   16   and that's what brings us here today.

   17              The first claim that is being presented is for

   18   copyright infringement, and I'll ask my co-counsel,

   19   Mr. Gebelin to show you -- it will be introduced as

   20   evidence, an exemplar of the copyright infringement that was

   21   taking place.

   22              Over an 18-month period, the Kazals sent daily

   23   e-mails to Mr. David and his staff at Thunder Studios with

   24   the used photographs of Mr. David and imposed -- these were

   25   photographs straight from Thunder Studios' website and

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 17 of 165 Page ID #:2550

                                                                            17

    1   imposed derogatory statements.          For example, this one is

    2   "The Corporate Thief."        And this was sent in an effort to

    3   harass Mr. David and embarrass him in front of his

    4   professional colleagues.

    5              In publishing these photographs, the Kazals

    6   obviously never obtained authorization or consent from

    7   Thunder Studios to use the photographs, and they ignored

    8   numerous take-down requests that were lawfully made by the

    9   plaintiff, Thunder Studios, to remove these photos.

   10              Rather than take them down, what the Kazals did

   11   is -- their website that was hosting these,

   12   Kazalfamilystory.com, was originally hosted on GoDaddy.com.

   13   When GoDaddy refused to host the website anymore due to the

   14   copyright infringement, the Kazals then moved the website to

   15   a different hosting called Orange website that's based in

   16   Iceland and which states that it doesn't comply with

   17   United States copyright law.

   18              At least 13 photographs of Thunder Studios were

   19   infringed in this matter, and Thunder Studios is seeking

   20   damages of $150,000 for each of the intentional infringed

   21   photographs.

   22              The defendants may claim that the infringement was

   23   not intentional, but in doing so they disregard the fact

   24   that the takedown notices were specifically sent to them

   25   regarding the photographs and they willfully chose not to

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 18 of 165 Page ID #:2551

                                                                                18

    1   comply with them.      Instead, sought to evade the law by

    2   transferring the hosting of the website.

    3              MR. TAYLOR:       Object to argument, Your Honor.

    4              THE COURT:       Overruled.

    5              MR. WIENER:       The e-mails which I've shown you also

    6   form part of the basis for the stalking claim that's being

    7   brought by Mr. David against the Kazals.            It's important to

    8   remember that this wasn't just a couple of e-mails.           This

    9   was -- the e-mail that has been shown to you is labeled:

   10   "E-mail 163."    That means that's 163 e-mails from

   11   Charif Kazal alone.

   12              Tony Kazal was also sending a number of e-mails,

   13   and Adam Kazal was also publishing links to the website

   14   where these e-mails were posted.

   15              The e-mails contained a number of horrible

   16   statements about Mr. David.        They accused him of having

   17   committed despicable crimes and made desperate lies and

   18   malicious threats.

   19              Concurrently, part way into this e-mail campaign,

   20   the Kazals decided to escalate their stalking.

   21              In Sydney, Australia, where Mr. David originally

   22   resided, though he now lived in California at that point,

   23   the defendants began what they called a poster and pole

   24   campaign where they placed 15,000 posters on the streets of

   25   Sydney and deposited 30,000 flyers in mailboxes in the

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 19 of 165 Page ID #:2552

                                                                              19

    1   community where Mr. David's family resided.            They accused

    2   him of being a criminal.         They also drove vans through the

    3   neighborhood doing the same thing.

    4              Mr. David obtained a restraining order from the

    5   federal court of Australia prohibiting these activities.

    6   Charif Kazal was found in civil contempt of court.

    7   Defendant Adam Kazal, also violated the restraining order,

    8   was sentenced to 33 months in prison.

    9              The judge had mentioned earlier about street

   10   justice.   This was a case where the defendants had contempt

   11   for the law and decided to take the law into their own

   12   hands.

   13              While this was going on in Australia, the

   14   defendants decided to take the fight to Mr. David here in

   15   California.    They drove vans through his neighborhood and

   16   his children's school.         And I'll ask my co-counsel to show

   17   you a brief video of the vans.          It's about one minute in

   18   length.

   19              (Video displayed.)

   20              MR. WIENER:        And the reference you see,

   21   www.kazalfamilystory.com, is the website that was hosted and

   22   owned by the defendants.         These activities continued for

   23   about three weeks.         In October and November, there was a

   24   restraining order from the federal court of Australia and

   25   that didn't put an immediate end to it, but the activities

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 20 of 165 Page ID #:2553

                                                                             20

    1   did stop about a week after the restraining order issued.

    2              Prior to stopping these activities, Adam Kazal

    3   sent threats to Rodric David telling him his team was going

    4   to expose Rodric wherever he goes, and that he would

    5   continue these extortionate activities unless he was paid

    6   the amount of $666,666.66.        We'll present the e-mail where

    7   that threat was made.

    8              As you can all imagine, being the father of

    9   children, Mr. David was both concerned for his own safety

   10   given the clear escalation of the activities and the fact

   11   that the defendants had located where he lived and didn't

   12   have any remorse about stalking him.          He was concerned and

   13   he and his wife will testify about the adverse effects both

   14   on their health and, more importantly, in their minds, their

   15   children's well being.

   16              Based on this evidence which will be presented,

   17   more evidence, we're confident the jury will find in favor

   18   of Mr. David both on the -- in favor of Thunder Studios on

   19   the copyright infringement claim and Mr. David on the

   20   stalking claim.       The undisputed evidence will show that the

   21   defendants placed Mr. David and his family under

   22   surveillance with the intent of harassing them and caused

   23   them to reasonably fear for their safety, and they

   24   reasonably believed there's a credible threat to their

   25   safety.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 21 of 165 Page ID #:2554

                                                                            21

    1              What augmented this threat and will become readily

    2   apparent is that the defendants would not cease this contact

    3   even when ordered to do so by the police department and by

    4   courts.   They simply had no willingness to comply with the

    5   law.

    6              It's imperative that the jury send a message to

    7   the defendants that their illegal conduct won't be tolerated

    8   and award damages to Mr. David and Thunder Studios to

    9   compensate them for the harm they suffered and also to

   10   hopefully deter the Kazals from repeating similar conduct in

   11   the future.    Thank you.

   12              THE COURT:       All right.    Thank you, Counsel.

   13              Mr. Taylor, do you wish to make an opening

   14   statement at this time?

   15              MR. TAYLOR:       Yes, I do, Your Honor.

   16              THE COURT:       All right.    You may proceed.

   17              MR. TAYLOR:       Thank you.

   18              Does it appear?

   19              THE COURT:       It does appear.

   20              MR. TAYLOR:       Very good.

   21              Thank you, Your Honor.         Thank you, ladies and

   22   gentlemen.    I want to briefly introduce myself and explain

   23   to you what this case is about from the defendants'

   24   perspective.

   25              My name is Benjamin Taylor, and I, along with my

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 22 of 165 Page ID #:2555

                                                                            22

    1   associate, Diane, are the attorneys for the defendants in

    2   this case Charif Kazal, Adam Kazal and Tony Kazal.

    3   Mr. Charif Kazal is here present in court with us, and he's

    4   flown in from Sydney, Australia, to be here with us today.

    5              Now, as you've probably discerned from the opening

    6   statement by my colleague, this case involves a relationship

    7   that goes back between these parties for over a decade.

    8   This case, this lawsuit which is only about copyright

    9   infringement as you've heard and about alleged stalking here

   10   in California is actually a small piece in a much larger

   11   dispute between these parties that goes back at least eight

   12   years in terms of litigation, lawsuits between them, and has

   13   actually spanned the globe, from the Cayman Islands where

   14   the lawsuit about the ownership of Emergent Capital which

   15   you heard about from my colleague a amount ago took place to

   16   lawsuits in Australia, including two which are still

   17   pending, to this lawsuit here in the United States.

   18              So what is this case about from our perspective?

   19   This case is about -- and you'll hear a lot of evidence

   20   about this.    It's about the Kazals' efforts to reclaim their

   21   names and their reputations, and I'll tell you more what I

   22   mean by that in a moment.

   23              Now, as you've heard -- and you'll hear the name

   24   Emergent Capital throughout.           About ten years ago, after

   25   being introduced, the Kazals, Charif and Tony on the one

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 23 of 165 Page ID #:2556

                                                                            23

    1   hand, and Mr. David on the other hand, through entities they

    2   owned formed a new joint venture called Emergent Capital.

    3   The purpose of which was to explore and develop business

    4   opportunities in the United Arab Emirates.

    5               Things were going well; development was happening.

    6   Mr. David, as you heard, contributed a certain amount of

    7   capital, Mr. Kazal and his company contributed a loan of

    8   personal guaranties and worked their contacts in the Middle

    9   East and things were happening to bring these projects to

   10   fruition.    When, as the Kazals later learned in 2009,

   11   Mr. David began implementing his plan to remove the Kazals

   12   entirely not only from the leadership of the company on the

   13   board of directors, but also as shareholders and owners of

   14   the company as well.

   15               In early 2010, there were two board of directors

   16   meetings called of Emergent Capital, and you'll hear about

   17   this from Mr. Kazal as well, which neither he nor his

   18   brother Tony could attend, given the short notice.           And

   19   Mr. David, in those meetings, and an ally of his on the

   20   board of directors, voted to first dilute the ownership of

   21   the Kazals' company in Emergent Capital down from 50 percent

   22   to less than 1 percent, and then subsequently to oust Charif

   23   and Tony altogether from the board of directors.

   24               Well, needless to say, the Kazals were not happy

   25   about this development.        And very shortly thereafter, in mid

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 24 of 165 Page ID #:2557

                                                                               24

    1   2010, filed a lawsuit in the Cayman Islands to undo what had

    2   been done.

    3              Around that same time, in mid 2010, in the context

    4   of correspondence back and forth between his lawyer and

    5   Mr. David's lawyer, Mr. Kazal learned in a letter from the

    6   lawyer for Mr. David that there was some pending

    7   governmental inquiry into him into alleged corruption.              This

    8   was news to him.      He didn't know anything about it, and it

    9   certainly didn't make sense because he's not a government

   10   official and the whole purpose of this independent

   11   commission in the state they live in Australia, New South

   12   Wales, is to investigate corruption by public officials.

   13              Well, as the inquiry became public in 2011,

   14   Mr. David was the star witness during that inquiry.            And

   15   although it took six years after the inspector of ICAC --

   16   we'll use that acronym throughout the -- Independent

   17   Commission Against Corruption -- eventually concluded in

   18   2017, in a lengthy public report, Mr. Kazal,

   19   Mr. Charif Kazal, was cleared of any wrongdoing.             And,

   20   importantly, he was never charged with any crime by the

   21   public prosecutor in New South Wales precisely because he

   22   had done nothing wrong.

   23              Now, around the same time, as he learned of this

   24   pending inquiry from Mr. David's lawyer, he didn't have any

   25   understanding of how Mr. David's lawyer would know about it

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 25 of 165 Page ID #:2558

                                                                                25

    1   before his own lawyer would know about it, but a series of

    2   news article began to appear in the Sydney Morning Herald,

    3   starting in 2010, a very large widely circulated paper in

    4   Australia, containing a lot of negative things about

    5   Mr. Kazal; containing photographs that the paper had somehow

    6   obtained.    In short, a series of articles which cast him in

    7   a very negative light.        And not only him but members of his

    8   family as well.

    9               Well, as he later learned, Mr. David, shortly

   10   after removing the Kazals from their joint company and

   11   removing them as directors of the company, he gets sued for

   12   what he did and starts feeding information to the media,

   13   negative information about the Kazals.

   14               Now, understandably, Mr. Kazal was very frustrated

   15   by this governmental inquiry and all the negative publicity

   16   that came along with it and, of course, by these negative

   17   stories that were appearing in the Herald; but I think he

   18   would tell you -- he'd probably be the first to admit that

   19   he's not the most technologically savvy person on the

   20   planet, and he also doesn't have access to reporters who

   21   will publish stories that he tells them.            So he was feeling

   22   frustrated by the lack of ability to get his side of the

   23   story out.    People were calling him, people were asking

   24   what's going on, and he didn't -- he didn't have a great way

   25   to get his story out to the public in a meaningful way.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 26 of 165 Page ID #:2559

                                                                             26

    1              And in conversations with a friend of his named

    2   Joe Dabab -- that's a name that you'll hear probably

    3   throughout the testimony in this case -- the idea was borne

    4   to create a website, the website that eventually became

    5   Kazalfamilystory.com, whereby Mr. Kazal could get his side

    6   of the story out in the public.          So that when people asked

    7   him what was going on when he heard misinformation being

    8   shared about him, he could direct people to the website so

    9   they could at least see something else besides the

   10   maliciously false articles that were appearing about him

   11   online and that people were finding when they Googled his

   12   name.

   13              And so in 2013, the domain Kazalfamilystory.com

   14   was registered by Mr. Dabab.           Mr. Dabab is an I.T.

   15   professional, and he works in computers.            And he offered, as

   16   a friend, to help Mr. Kazal get his story out there.            It was

   17   a very simple blog-style website which Mr. Kazal would not

   18   have had any idea of how to create, but Mr. Dabab offered to

   19   do as a favor to a friend of his.

   20              And we'll see some images from the website, but

   21   what the website consisted of primarily was e-mails from

   22   Mr. Kazal to the journalist at the Herald who was publishing

   23   these articles and significantly to Mr. David, with a cc to

   24   other employees, to his coworkers and employees at

   25   Thunder Studios.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 27 of 165 Page ID #:2560

                                                                                27

    1              Now, the way the website worked was that Mr. Dabab

    2   actually created the site, registered the domain, renewed

    3   the domain, created the layout and decided what photos would

    4   appear on the site.        And Mr. Kazal, for his part, being

    5   primarily concerned about the content, the words that

    6   appeared on the site reached the public, was the one who was

    7   authoring what eventually appeared on the site.              His

    8   concern, of course, was not the way the site looked, but

    9   what was written on the site.          That was what Mr. Kazal was

   10   interested in and what he contributed to the website.

   11              Now, in 2013 and 2014, as the website was being

   12   created by Mr. Dabab, Charif did what a lot of people do

   13   when they want to find a picture of someone.            He Googled --

   14   Google-image searched Rodric David and actually he found

   15   many, many photos online.        He sent a few links to Mr. Dabab

   16   by e-mail in 2013, links to these photographs that were

   17   contained on different websites online.

   18              Now, Mr. Kazal will testify, and we'll see as well

   19   among the documents that we look at as evidence that these

   20   photographs did not contain any indication that they were

   21   copyrighted.    And being a lay person, Mr. Kazal assumed,

   22   like I think many people do, that images that are available

   23   through public searches, through Google that are available

   24   in the public domain are available to be used, to be viewed

   25   and to be sent around.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 28 of 165 Page ID #:2561

                                                                              28

    1               Now, Mr. Kazal, for his part was not involved in

    2   the ultimate decision about whether to include any certain

    3   photograph, where any certain photograph would go, what the

    4   the website ultimately looked like and what it contained in

    5   terms of the visual display.           Again, that wasn't important

    6   to him.   What was important were the words that appeared on

    7   the page.    One thing he does know from visiting the site

    8   throughout is that the photographs remain largely unchanged.

    9   And from 2015 and prior, the photographs were posted to the

   10   site by Mr. Dabab and remained there until the site was

   11   eventually closed down in 2017.

   12               Now, my colleague has repeatedly lumped the

   13   defendants together:        Defendants did this, defendants did

   14   that, but as you'll hear throughout the testimony in this

   15   case, each of the defendants against whom the claims for

   16   relief sought in this lawsuit are alleged did different

   17   things, one from the other.

   18               Mr. Charif Kazal will acknowledge that he, along

   19   with Mr. Dabab, was the one who was behind the website but

   20   Charif and Tony, his brothers, had absolutely nothing to do

   21   with the website whatsoever.           Tony did author certain

   22   e-mails that Charif had Mr. Dabab post to the site, but

   23   Mr. Tony Kazal and Mr. Adam Kazal had absolutely nothing to

   24   do with the creation, maintenance, oversight, development or

   25   creation of the site in any way -- in any way whatsoever.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 29 of 165 Page ID #:2562

                                                                                29

    1              Now, in around early 2016, a series of websites

    2   appeared online, rather out of the blue from the Kazals'

    3   perspective, five websites bearing their names.              Websites

    4   bearing names like Kazalfamilytruth.com, Charifkazal.com,

    5   Adamkazal.com, Tonykazal.com and Karlkazal.com.

    6              Well, naturally when a series of websites appear

    7   in your name containing content about your family,

    8   especially false and defamatory content, you wonder who's

    9   putting up that stuff, who's posting websites about me,

   10   who's using my name without my permission.

   11              So after a little bit of investigation, they found

   12   that the websites were all created and registered by one

   13   Matthew Price.    Matthew Price at the time was none other

   14   than the chief technology officer of the plaintiff in this

   15   lawsuit, Thunder Studios.

   16              As the Kazals later learned, not only was

   17   Mr. Price creating and developing these websites, but his

   18   colleague at Thunder Studio, Paul Kolesa who was and remains

   19   the director of content security at Thunder Studios, as well

   20   as Thunder Studios then social media manager Michael Hatch,

   21   were also involved in the sites and assisted in their

   22   development.

   23              These websites were very simple.           They contained

   24   photographs of the Kazals.        Photographs upon which many of

   25   their faces were imposed with words like:            "Criminal,"

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 30 of 165 Page ID #:2563

                                                                                30

    1   "Briber," "Forger," "terrorist Supporter."

    2              And here's one such image which we'll see during

    3   testimony in this case.        A picture of Tony Kazal, which

    4   Mr. Price posted on the Kazalfamilytruth website with the

    5   words "Support Hezbollah" above his head.

    6              Now, as you can imagine, the public association of

    7   your family name with such a reviled internationally known

    8   terror organization like Hezbollah creates a lot of fear and

    9   anxiety for the Kazals and a lot of angst for their own

   10   well-being and their own security, not to mention the

   11   defamatory nature of such an allegation.

   12              Now, around the same time period starting in 2015,

   13   Tony and Charif, as you heard from Mr. Wiener, sent a series

   14   of e-mails to Mr. David and certain Thunder Studios

   15   employees.

   16              Now, the goal of these e-mails in the first

   17   instance was to get Mr. David to acknowledge the wrongdoing

   18   he had done and to rectify that wrongdoing.            What gave rise

   19   to it was the Kazals learned in 2015 that the company that

   20   you heard about a moment ago, Global Renewables, which they

   21   had an ownership interest in and from which they were ousted

   22   of any control when the ownership changes happened in

   23   Emergent Capital, later sold -- half of it sold for some

   24   $80 million.    Then they realized the scope of the wrongdoing

   25   and the value from which they had been deprived by what had

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 31 of 165 Page ID #:2564

                                                                                31

    1   happened several years earlier.

    2              So they started this e-mail campaign in the hopes

    3   of convincing Mr. David to acknowledge what he had done and

    4   to alert those who work with him as to who they were dealing

    5   with.

    6              At the same time, Mr. Kazal's goal was to get

    7   Thunder Studios to take down the Kazalfamilytruth website.

    8              Now, you'll hear from Mr. David himself that he

    9   had his I.T. department block these e-mails, install a

   10   firewall to prevent his employees from receiving these

   11   e-mails from the Kazals, but he allowed himself to continue

   12   to receive those e-mails, although he'll testify that he

   13   only read about 20 to 30 percent of them.

   14              Now, in late 2016, Adam Kazal -- again, you'll

   15   hear testimony that he acted entirely on his own -- who had

   16   nothing to do with the dispute between Charif and Tony on

   17   the one hand and Mr. David -- hired a group of protestors

   18   through a private investigator in Australia who interacted

   19   with a private investigator here, who you'll also hear from,

   20   to have a group of protestors, some of whom you saw in the

   21   videoclip that Mr. Gebelin played, to appear in Mr. David's

   22   neighborhood and to appear at Thunder Studios.               The goal

   23   being again to take down the Kazalfamilytruth website and

   24   Adamkazal.com, both of which contained those negative and

   25   defamatory statements that I referenced a moment ago.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 32 of 165 Page ID #:2565

                                                                            32

    1              Now, Mr. David, you'll see video and hear from

    2   him, himself interacted with the protestors not only near

    3   his home but near Thunder Studios.          He walked towards the

    4   protestors when he saw -- when he saw them appear outside

    5   the studio for the first time, waving, applauding, giving a

    6   thumbs up.    He even sent an employee who you saw on that

    7   videoclip as well to take pictures right in among the

    8   protestors.

    9              Now, Mr. David will testify that he didn't have

   10   any fear for his safety when he saw the protestors in his

   11   neighborhood because they seemed like Hispanic laborers who

   12   didn't have any idea what they were doing, let alone

   13   understand English.        Here's a brief video clip of Mr. David

   14   arriving the day of the protestors, the first day at Thunder

   15   Studios.

   16              (Video displayed.)

   17              MR. TAYLOR:       You'll hear testimony that the police

   18   were called to the area of the house and to the studio and

   19   in both instances, the LAPD at the house and the sheriff's

   20   department at the studio, they confirmed that the protests

   21   were lawful, they made no arrest, they did not disperse the

   22   protestors, they didn't confiscate any of their signs.

   23              The LAPD, in its own internal notes of the

   24   incident, noted that there was no crime that had taken

   25   place.   In short, they allowed the protest to continue.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 33 of 165 Page ID #:2566

                                                                                 33

    1   They allowed the vans that you saw in the video to continue

    2   to circulate and they simply told the Davids to steer clear

    3   and stay away.    And that's what they did.

    4               At the end of the day, ladies and gentlemen, after

    5   you've heard from the witnesses, the parties, after you've

    6   seen the videoclips that you're going to see and documents

    7   that we'll share with you, we're going to ask you to find

    8   that there's no liability at all on the part of the Kazals

    9   for copyright infringement, there's no liability at all for

   10   stalking.

   11               I'm sure Mr. David didn't like having protestors

   12   appear in his neighborhood, he didn't like having protestors

   13   standing outside the gate of his studio, but that's not

   14   unlawful stalking, ladies and gentlemen.             And we'll ask you

   15   to find in favor of the defense on both claims.

   16               Thank you for your attention, and thank you for

   17   your time.

   18               THE COURT:      All right.     Thank you, Mr. Taylor.

   19               Mr. Wiener, do you want to call your first

   20   witness, please.

   21               MR. WIENER:      I do.     And I will call Mr. David as

   22   my first witness.

   23               THE COURT:      All right.     Mr. David, please step

   24   forward and be sworn.

   25   ///

                       Lisa   M.   Gonzalez,    Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 34 of 165 Page ID #:2567

                                                                              34

    1              RODRIC DAVID, PLAINTIFFS' WITNESS, SWORN

    2              THE CLERK:       Please state and spell your name for

    3   the record.

    4              THE WITNESS:       I'm sorry.    State and --

    5              THE CLERK:       Spell.

    6              THE WITNESS:       Rodric, R-o-d-r-i-c, David,

    7   D-a-v-i-d.

    8              THE COURT:       All right.    Counsel, you may proceed.

    9

   10                              DIRECT EXAMINATION

   11   BY MR. WIENER:

   12   Q    Good afternoon, Mr. David.

   13              Could you tell me where you were born?

   14   A    Sydney, Australia.

   15   Q    And how long did you reside in Sydney, Australia, for?

   16   A    Seventeen-and-a-half odd years.

   17   Q    Where do you currently reside?

   18   A    Here in Los Angeles.

   19   Q    And who resides with you at your home in Los Angeles?

   20   A    My wife and my son and daughter.

   21   Q    What is your wife's name?

   22   A    Elizabeth.

   23   Q    And I understand you don't want to disclose the names

   24   of your children; is that --

   25   A    My preference, yes.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 35 of 165 Page ID #:2568

                                                                                35

    1   Q    You have a son and daughter -- they're both minors; is

    2   that correct?

    3   A    I'm sorry?

    4   Q    You have a minor son and a minor daughter?

    5   A    My daughter is now 12; my son 15.

    6   Q    Right.    What was the name of your father?

    7   A    John David.

    8   Q    And did John David reside in Australia?

    9   A    Born and raised, yes, and lived there.            Educated here

   10   in Davis, California.

   11   Q    And you're currently the chief executive officer and

   12   president of Thunder Studios?

   13   A    I am.

   14   Q    Can you briefly tell me what Thunder Studios is?

   15   A    Thunder Studios is a production services and business,

   16   movie studio in Long Beach, California.            We manufacture and

   17   provide services to some of the most iconic commercials,

   18   music videos that you would see on a day-to-day basis.           We

   19   do about a thousand production days a year.            We manufacture

   20   a large volume of digital media content and very much

   21   specific at the moment to video games and e-sports, and we

   22   have our own e-sports arena where we produce content about

   23   four or five days a week.

   24   Q    How did you first come to know the Kazals?

   25   A    I met the Kazals through my father mid early 2006, I

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 36 of 165 Page ID #:2569

                                                                                36

    1   believe, sometime around there.

    2   Q      Did they approach you with the idea of developing a

    3   housing complex in the United Arab Emirates?

    4   A      They did.

    5   Q      What was the business plan behind that if you can

    6   briefly describe it?

    7   A      The Kazals had a relationship with a group that owned

    8   and built a labor camp for 40,000 blue-collar workers in the

    9   UAE.   That group was in need of some western-style

   10   management that could ensure that the facility was run in

   11   accordance with the regulations of housing of foreign

   12   workers in lands such as the UAE

   13   Q      And did you eventually enter into an agreement with the

   14   Kazals to form a company called Emergent Capital?

   15   A      Yes.   In about early 2008, I entered into an agreement

   16   with three brothers, Karl, Tony, and Charif, hence their

   17   company named KTC, to enter into a joint venture.            That

   18   joint venture was to be headquartered in the UAE.            It was a

   19   private equity group that would make investments in the UAE

   20   and elsewhere, take advantage of the tax structure of the

   21   UAE, but because of corporate regulations in the UAE, the

   22   incorporation had to occur actually in the Cayman Islands.

   23   So the UAE was really the domicile of where we located

   24   ourselves and represented in the onshore joint venture that

   25   we had for this labor camp.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 37 of 165 Page ID #:2570

                                                                               37

    1   Q    And did you move to the United Arab Emirates to oversee

    2   this?

    3   A    Once the joint venture agreement was signed with the

    4   local partner, I moved my family and children to the city of

    5   Abu Dhabi in the UAE.        I want to say that was about mid

    6   2008, maybe April, May.

    7   Q    And did you fund Emergent Capital?

    8   A    I did.    Emergent Capital was ultimately incorporated in

    9   late 2008, I want to say about September.            I have a nature

   10   of being a very trusting person.          Unfortunately, that can be

   11   taken advantage of by unscrupulous people.            That's what's

   12   occurred here.    On a promise of co-funding, I allowed them

   13   to have their equity upfront in the company rather than have

   14   it more structured that they got their equity once they put

   15   their funding in.

   16   Q    Was one of the businesses under Emergent Capital a

   17   waste management named Global Renewables Limited?

   18   A    There -- I don't want to make this too complicated.

   19   The Cayman company was Emergent Capital, and it was

   20   negotiating, I want to say, in early 2009 for the potential

   21   to purchase a defunct waste business in Sydney, Australia,

   22   called Global Renewables.        In order to facilitate that

   23   purchase, we registered a subsidiary in the Cayman Islands

   24   to Emergent Capital and that was called Global Renewables

   25   Limited.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 38 of 165 Page ID #:2571

                                                                             38

    1              And ultimately once our offer to purchase the

    2   Australian assets was accepted by the seller, we purchased

    3   those from the Cayman Island company called Global

    4   Renewables Limited, and the Australian subsidiaries all

    5   share that name but have different -- obviously registered

    6   in Australia.

    7   Q    When did things begin to sour between you and the

    8   Kazals?

    9   A    I would say mid to late 2009, when I got fed up with

   10   the constant drawl of inshallah, which is an Arabic word for

   11   God willing.    I allowed them to lie to me for a long period

   12   of time that the money was coming, and it never came.           And I

   13   kept putting in my money, month in, month out, and the money

   14   never came.

   15              And, then, by late 2009, they started refuting

   16   they even had any an obligation to put any money in, that

   17   they didn't agree to any of the shareholder agreements, that

   18   they didn't agree with anything.          They didn't agree with the

   19   amounts of money that I loaned the company.            I knew the

   20   writing was on the wall.

   21   Q    Did you take any steps to protect the business against

   22   the Kazals?

   23   A    Not protect the business.          I took steps to protect my

   24   investment.    What do you do when you have a significant loan

   25   to a company, and there's only two shareholders in that

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 39 of 165 Page ID #:2572

                                                                                39

    1   company and neither shareholder is agreeing to provide any

    2   more money to the company, but the company needs money?

    3               So what you do is you go to your shareholders and

    4   say, "Put in some money, otherwise we can't survive

    5   anymore."    I wasn't prepared to put any money in, unless I

    6   had the equity that I was funding.           So we went through a

    7   process to convert my debt to equity, and that alternately

    8   was the dilution that occurred in the Cayman Islands that

    9   clearly infuriated the Kazals.

   10   Q     And did Charif, as a result, make a criminal complaint

   11   against you in the United Arab Emirates?

   12   A     He did.    He did that in May of 2010.          I suspect that

   13   was done because he needed to create some tenets under

   14   Cayman law to have a reason to make an ex parte application

   15   to seize the assets of the company without me knowing about

   16   it.

   17   Q     What happened with that criminal complaint?

   18   A     He made allegations that I had embezzled money from a

   19   company that I was sole funder of, which is quite strange,

   20   and a company in the Cayman Islands, but he made a complaint

   21   in the UAE.     And let me tell you, it's scary to live in a

   22   country like the UAE when someone makes an unfounded

   23   complaint like that.

   24               I was called out by the police and asked to come

   25   to the police station for some questioning.             That went for

                        Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 40 of 165 Page ID #:2573

                                                                                40

    1   about half-an-hour.        The police told me they saw no merit in

    2   the complaint.

    3              And then they said there was also an absconding

    4   complaint on my visa.        And so they actually held me in that

    5   police station for two days, in the jail of the police

    6   station, so that they could, in essence, deport me to the

    7   neighboring emirate, which is Dubai, which was where my visa

    8   was actually held.

    9              And then I had to present my passport to the

   10   immigration authorities while they investigated the

   11   absconding complaint.        The absconding complaint was found

   12   unfounded, and Tony Kazal, the guy who made the complaint,

   13   was found -- fined for making an unlawful complaint.

   14              In the criminal complaint made against me about

   15   fraud, I flew back to the Cayman Island -- the UAE,

   16   Abu Dhabi, at risk to my long-term detention, four times to

   17   sit in an Arabic-language courtroom not knowing what was

   18   going on, just defending my name.          And the allegations were

   19   found baseless and unfounded.

   20              The allegations were investigated by a panel put

   21   together by the court of accounting experts.            Their finding

   22   was that the general manager of the local subsidiary of our

   23   joint venture was responsible for some sort of accounting

   24   irregularities.

   25              You will hear later on that that individual's name

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 41 of 165 Page ID #:2574

                                                                             41

    1   is Andrew Kelly, and you'll hear later on that Andrew Kelly

    2   has a prior relationship with Charif Kazal which predates my

    3   knowledge of Charif Kazal.        And that ultimately the

    4   Independent Commission Against Corruption in New South Wales

    5   made findings of corruption against Charif Kazal and

    6   Andrew Kelly that pre dates Andrew Kelly joining the UAE

    7   business, which was Charif's appointment.

    8   Q    You mentioned there is a lawsuit in the Cayman Islands.

    9   Can you briefly tell the jury what that lawsuit was about

   10   and its outcome.

   11   A    Yeah.   So the original lawsuit was lodged, I think, in

   12   around June of 2010.        Again, Charif Kazal and his brothers

   13   made all sorts of unfounded allegations in support of

   14   whatever they were trying to do in terms of stealing assets.

   15              I should tell you that my passport was held by the

   16   UAE immigration people for about 40 days, so I was unable to

   17   travel.   Neither was my family.         The coordination with the

   18   UAE complaint was also then in coordination with the

   19   ex parte application in the Cayman Islands -- and that means

   20   the application without the other party knowing about it --

   21   to wind up the company and give them control of it.          So it

   22   was necessary for me to -- that was done at the same time.

   23              I got served while sitting in the reception area

   24   of the main jail of Dubai when I was released to immigration

   25   authorities.    The Cayman case -- I stepped down as the

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 42 of 165 Page ID #:2575

                                                                                 42

    1   director as of June, and then that case processed for about

    2   80 months, give or take, which required the appointment of

    3   Ernst and Young as the joint official liquidators of the

    4   company.    The allegations were subsequently withdrawn.           The

    5   parties agreed to liquidate the company and sell the assets.

    6               And then the parties -- myself, Kazals, others who

    7   had claims against the company for debts -- were asked by

    8   the official liquidators to lodge what they call "proofs of

    9   debts," make your claims with supporting evidence.              And at

   10   the same time, because we still had this valuable asset in

   11   Australia called Global Renewables -- you'll hear a lot

   12   about it in this trial, I believe -- and so the Court

   13   validated an order to allow me to accept offers to sell the

   14   asset.

   15               An offer was made by an Australian private equity

   16   firm called Iron Bridge Capital.          That offer was distributed

   17   to the shareholders, including the Kazals, and the Kazals

   18   sought to make a counteroffer for that asset.            They

   19   ultimately made an offer on the same terms of Iron Bridge

   20   Capital.

   21               I said earlier that the Kazals failed to put their

   22   money in.    So the term impecuniosity will come up a few

   23   times today at least.        They have no money.      They have no

   24   assets.    So I didn't take with much validity an offer from

   25   the Kazals that they could afford a commercial price of

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 43 of 165 Page ID #:2576

                                                                               43

    1   about 25 million for the asset, and that's the net price.

    2              I think the enterprise value at the time was about

    3   65 million because it had about 30-odd million in

    4   project-specific debt associated with the company.           So the

    5   net return to the shareholders on the side was about

    6   25 million.

    7              The offer that the Kazals made came surprisingly

    8   contingent with a letter of financial support by the Libyan

    9   Investment Authority.        And that letter required due

   10   diligence on the Kazals themselves.

   11              So when I did a search at the time on the

   12   signatory to the letter of offer, you would be -- you will

   13   be surprised on what you hear in this trial, but the name of

   14   the individual I believe is Surravanti (ph).            The Google

   15   search at the time showed that he was wanted by the Hague

   16   for crimes against humanity.           An extraordinary experience

   17   over the last decade.

   18   Q    One final piece of this puzzle, in 2011, you became

   19   involved in what my colleague referred to as the ICAC

   20   investigation; is that correct?

   21   A    I was subpoenaed to give testimony and evidence to the

   22   Independent Commission Against Corruption investigating

   23   corruption between -- let me rephrase that.            I should give

   24   you a bit more background.

   25              The Independent Commission Against Corruption is a

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 44 of 165 Page ID #:2577

                                                                                44

    1   New South Wales Government statutory body created to provide

    2   oversight of corrupt practices between government,

    3   government officials, businesses and persons.            It's not the

    4   Department of Public Prosecution.          It's sort of a judicial

    5   branch.    It's an independent one set up by the Parliament in

    6   New South Wales.

    7               So I was subpoenaed to provide testimony for that

    8   because they were investigating irregularities in a

    9   Government business called the Sydney Harbor Foreshore

   10   Authority.    The Sydney Harbor Foreshore Authority is a

   11   Government entity that controls a lot of Government-owned

   12   real estate that goes to the public to tender leases

   13   periodically.    The Kazals, you'll hear all about it,

   14   control, through entities they have, a number of leases with

   15   Government.

   16               And as far as I can independently determine

   17   through just doing a Google search, you'll see that both the

   18   ICAC, the New South Wales Government and the Kazals have

   19   been in a fairly long-term debate as to whether there is any

   20   corruption with their leases dating back to at least 2009 as

   21   far as I can tell.

   22   Q    Did you, in any way, initiate the ICAC investigation?

   23   A    No.

   24   Q    What was the outcome of the ICAC investigation?

   25   A    I can't tell you specifically.          I can tell you

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 45 of 165 Page ID #:2578

                                                                            45

    1   specifically as it pertains to Charif Kazal and Andrew

    2   Kelly, the individual that was running the UAE joint

    3   venture.   They were both found guilty of corruption and

    4   perjury is my understanding.

    5   Q    What was the basis for the finding of corruption?

    6   A    You'll have to read the report specifically, but I

    7   believe it goes to corrupt practices in the tendering of

    8   leases that didn't go out to public tender.

    9              So Andrew Kelly, the individual we talked about

   10   that supported Charif's allegations against me in the UAE

   11   was a senior director of the Sydney Harbor Foreshore

   12   Authority predating 2008, I believe.

   13              For the record, I think there's a lot of

   14   misunderstanding by the Kazals themselves --

   15              THE COURT:       Counsel, you need to ask a question.

   16              MR. TAYLOR:       I would move to strike that,

   17   Your Honor.

   18              THE COURT:       Stricken.

   19   BY MR. WIENER:

   20   Q    Is it sufficient to say that you believe that the ICAC

   21   body in 2011 was adverse to Charif Kazal?

   22   A    Most definitely.

   23   Q    Do you know if ICAC has ever exonerated Charif Kazal

   24   from the findings it made in 2011?

   25   A    The findings still stands.          I heard in the opening

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 46 of 165 Page ID #:2579

                                                                                  46

    1   statement about the inspector general report.            There's been

    2   subsequent reports that refute that one.            But if you go on

    3   to the website today, the findings of the ICAC stand today.

    4   Q    Did the Kazals take any actions against you after the

    5   ICAC Commission finding in 2011, in the period shortly

    6   thereafter?

    7               THE REPORTER:      Excuse me.    Could I have your

    8   question again.

    9   BY MR. WIENER:

   10   Q    Sure.    Did the Kazals, any of the Kazals, take any

   11   action against you in the period around 2011, 2012, after

   12   the ICAC Commission made its finding?

   13   A    Yes.    I was -- in 2011, I got a frantic phone call from

   14   my wife.    She was at the police station because she drove

   15   straight there because she was being followed.               So I met her

   16   there, and then we subsequently went together to our

   17   children's elementary school to pick up the kids.              And that

   18   car was parked at the front of our children's elementary

   19   school.

   20               I approached the car, I took out my phone at the

   21   time to take a photo of the driver.          He made some vulgar

   22   comments, stole my phone, revved the engine in the street,

   23   forcing me to jump on to the bonnet and he went down the

   24   street with me on his car for a hundred meters until I fell

   25   off with the windshield wiper in my hand.            Yeah.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 47 of 165 Page ID #:2580

                                                                             47

    1              That was an individual employed by Tony Kazal is

    2   my understanding.      My phone was stolen, and it's my

    3   understanding the Kazals have used documents and

    4   communications on that phone as part of their campaign

    5   against me.

    6   Q    Did Adam Kazal ever take any violent actions towards

    7   your father?

    8              MR. TAYLOR:       Objection, Your Honor.      Lacks

    9   foundation.

   10              THE COURT:       What's the foundation, Counsel?

   11              MR. WIENER:       I'm going to introduce Exhibit

   12   Number 1 which is a Provisional Order, Ex Parte, Apprehended

   13   Personal Violence Order that --

   14              THE COURT:       Hold on one second.      Let me take a

   15   look at this.

   16              What does that have to do with this witness?

   17              THE WITNESS:       My dad.

   18              THE COURT:       Hold on, Counsel.

   19              What does that have to do with this witness?

   20              MR. WIENER:       The person seeking protection is

   21   John David, Mr. David's father, and the order seeks --

   22              THE COURT:       Is Mr. David going to testify?

   23              MR. WIENER:       Unfortunately, Your Honor, Mr. -- the

   24   elder Mr. David is deceased, so he'll not be testifying.

   25              THE COURT:       So this witness knows about this how?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 48 of 165 Page ID #:2581

                                                                               48

    1              MR. WIENER:       Because he's one of the persons being

    2   protected by the personal violence order which is issued

    3   against Adam Kazal.

    4              THE COURT:       All right.    You may proceed.

    5   BY MR. WIENER:

    6   Q    Mr. David, I would like you to turn to Exhibit 1 in the

    7   exhibit binder in front of you.

    8              MR. TAYLOR:       I'm sorry, Your Honor.      I would

    9   object that the protected person is Mr. David Senior.

   10              THE COURT:       Counsel, you need to approach and

   11   please bring the exhibit with you, a copy of the exhibit,

   12   please.

   13              (Sidebar conference.)

   14              THE COURT:       Mr. Wiener, do you want to join us?

   15              MR. WIENER:       Yes.

   16              THE COURT:       All right.    While I have you here at

   17   sidebar, maybe you all do things differently, but I did not

   18   anticipate this trial was going to be a witness going on for

   19   hours and hours with a narrative.          I thought there was going

   20   to be a question and answer.           If it continues, I'm going to

   21   start to interpose my own objections for calling for

   22   narrative, number 1.

   23              Number two, this exhibit that you're talking about

   24   is an exhibit that is a protection order for this witness,

   25   or is it for his father?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 49 of 165 Page ID #:2582

                                                                            49

    1              MR. WIENER:       It was for his father.

    2              THE COURT:       I thought you said earlier it was for

    3   this witness.

    4              How is this witness going to testify about a

    5   protection order for his father?

    6              MR. WIENER:       He can testify about his discussions

    7   with the father.      The order also makes extensive

    8   references --

    9              THE COURT:       Lower your voice, please.

   10              MR. WIENER:       -- to Rodric David.      That this

   11   harassment stemmed from Rodric David having given evidence

   12   in the ICAC public hearing.

   13              THE COURT:       I guess, maybe I'm missing something

   14   here.   How is that not hearsay, any conversations between

   15   this witness and his father that's referenced in a document

   16   in Australia?    Tell me, what am I missing here?

   17              And, I guess, related to that if you could, how is

   18   that relevant to the stalking claim here?

   19              MR. WIENER:       It's part of the pattern and conduct.

   20   In looking at whether there's harassment, you can look at

   21   members of the family which include his father.

   22              THE COURT:       All right.    So, then, help me then

   23   understand.    Is there some exception to the hearsay rule

   24   that somehow gets this document into evidence?

   25              MR. WIENER:       It's an official -- the parties have

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 50 of 165 Page ID #:2583

                                                                              50

    1   stipulated to the authenticity of the order.

    2               MR. TAYLOR:      The stipulation was not without

    3   reserving right to object.        It is hearsay.

    4               THE COURT:      This is the issue that we talked about

    5   this morning.    There's not a meeting of the minds apparently

    6   on this.    It seems to me, Mr. Wiener, he can testify that my

    7   father got an order of protection stemming from the

    8   interaction with the Kazals, but going into all these

    9   documents, I think that's a big problem.            I mean, this is

   10   not an order that protects this witness.            I thought you said

   11   earlier that it was, that's why I allowed the question to

   12   continue.

   13               This is an order that protects the father.          He may

   14   know about it.    He can testify that he became aware of it,

   15   and that his father got an order of protection from the

   16   Kazals, but to introduce this document, I think, there's

   17   some big problems because it contains a boat load of hearsay

   18   of the contents contained therein.          And you all don't seem

   19   to agree on whether or not this document should be

   20   introduced for the truth of the matter.

   21               MR. WIENER:      Your Honor, it actually does protect

   22   John David, any person who has a domestic relationship.

   23               THE COURT:      Were they living together at the time

   24   of this?

   25               MR. WIENER:      I don't believe so.      I'm not

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 51 of 165 Page ID #:2584

                                                                            51

    1   positive.

    2               THE COURT:      That's not a -- so, then, what's the

    3   evidence of the domestic relationship?

    4               MR. GEBELIN:      Your Honor --

    5               THE COURT:      Can you state your name for the

    6   record, please.

    7               Steven Gebelin, co-counsel for plaintiffs.

    8               The order also requires defendant not to engage in

    9   any other conduct that intimidates the protected person.

   10               THE COURT:      Who's the protected person?

   11               MR. GEBELIN:      The protected person is John David

   12   Senior, the father.        Conduct that would intimidate

   13   Mr. David -- intimidating family members would be conduct

   14   that would intimidate Mr. David Senior, John David.

   15               THE COURT:      I'm confused.

   16               MR. GEBELIN:      Attempting to intimidate a family

   17   member, such as Rodric David, the reason why this order says

   18   John David was being intimidated would also fall within the

   19   scope of this.

   20               THE COURT:      Well, look, respectfully, I'm going to

   21   disagree.    This witness can testify that his father got an

   22   order, a protective order against the Kazals based on

   23   conduct that the father had or based on conduct between him

   24   and the Kazals, but this document is not going to come into

   25   evidence.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 52 of 165 Page ID #:2585

                                                                               52

    1              So that's the Court's ruling on this.

    2              All right.       Thank you.

    3              (Sidebar concluded.)

    4   BY MR. WIENER:

    5   Q    Mr. David, it's correct that your father, John David,

    6   obtained a provisional order ex parte against Adam Kazal in

    7   2013?

    8   A    It's my understanding that it's the New South Wales

    9   Police that took out the protective order for my family

   10   against Adam Kazal.

   11   Q    And was the order to protect your father or the entire

   12   family?

   13   A    The entire family.        I mean, up until this time, my

   14   father was physically assaulted, verbally harassed by more

   15   than one Kazal family member.          My uncle Peter, my brothers,

   16   my sisters-in-laws with threats and intimidation.            I think

   17   the -- some of the text messages and what-have-you received

   18   by my brothers and father are here.

   19   Q    All right.       Let's turn to the copyright infringement.

   20              Is Thunder Studios the owner of certain

   21   copyrighted photographs?

   22   A    Yes, it is.

   23   Q    And does it display those photographs on its websites?

   24   A    I'm sorry?

   25   Q    Does it display those photographs on its website,

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 53 of 165 Page ID #:2586

                                                                             53

    1   Thunderstudios.com?

    2   A    Yes, it does.

    3   Q    What was the purpose of the photographs?

    4   A    The -- we're a production facility and studio, right,

    5   so we have to promote our work.          And so it's -- as a young

    6   company trying to build our resume, we take photos of me as

    7   the chief executive with individuals of renown, or some of

    8   the signature commercials we do, like automotive and alike,

    9   and use that to promote the quality of the content that's

   10   made at our studio.

   11   Q    I'd like you to turn to Exhibit 25 in the binder.

   12   A    Yeah.

   13   Q    Is this a true and correct copy of the terms of use on

   14   Thunder Studios' website as they appeared in 2016?

   15   A    I believe so.

   16   Q    And does it, on the second page of the terms of use

   17   under:   "No reproduction of materials," does it say that the

   18   material on this site is protected under federal and state

   19   copyright and trademark laws?

   20   A    I believe so.

   21   Q    What was the purpose of providing that notification?

   22   A    To ensure that our ownership and copyright was

   23   protected to the fullest extent we do, we can.

   24   Q    Did the photographs on the website have commercial

   25   value to Thunder Studios?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 54 of 165 Page ID #:2587

                                                                                54

    1   A      Most certainly from a reputational commercial value,

    2   yes.

    3   Q      Did you eventually -- when did you discover these

    4   photographs were being published on Kazalfamilystory.com?

    5   A      To the best of my recollection, it was late '16.

    6   Q      And did somebody at Thunder Studios file what's called

    7   a Digital Millenium Copyright Act complaint with the hosting

    8   company for Kazalfamilystory.com?

    9   A      We lodged a DMCA takedown request to GoDaddy.

   10   Q      Who was the person who lodged that complaint?

   11   A      I believe it was Mr. Kolesa.

   12   Q      Who is Mr. Kolesa?

   13   A      He's our security officer.

   14   Q      I'd like you to turn to Exhibit 4 in the binder.

   15                 Are these records produced by GoDaddy?          Do they

   16   reflect the communications that Mr. Kolesa had with GoDaddy

   17   regarding the infringed photographs?

   18   A      Yes.

   19   Q      Do you know if the Kazals responded to this complaint

   20   through their attorney?

   21   A      Not to us as the complainant, but it shows here that he

   22   responded to GoDaddy.

   23   A      And how did the Kazals respond to the complaint?

   24   A      It's my understanding that they didn't.           The DMCA

   25   requires you to make a counterclaim and then go through the

                        Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 55 of 165 Page ID #:2588

                                                                               55

    1   normal lawful process of dispute on copyright infringement.

    2   That's what the DMCA requires.          They didn't do that.    They

    3   actually sought to change Internet service providers.           And

    4   it's my understanding, they changed that to a provider on

    5   the East Coast.

    6              So Paul did another DMCA take-down notice, and

    7   then off the back of that they then rechanged the ISP to an

    8   ISP in Iceland which claims it doesn't -- anyone who uses

    9   their services are protected from U.S. and European

   10   copyright laws.

   11   Q    I'd like you to turn to Exhibit 3 in the binder.

   12              MR. WIENER:       Your Honor, I'd like to move

   13   Exhibit 25 into evidence.

   14              THE COURT:       Which exhibit?

   15              MR. WIENER:       25.   The terms of use of

   16   Thunderstudios.com

   17              THE COURT:       All right.    Any objection?

   18              MR. TAYLOR:       No objection, Your Honor.

   19              THE COURT:       All right.    Twenty-five will be

   20   admitted into evidence.

   21              (Exhibit 25 received in evidence.)

   22              MR. WIENER:       And I'd like to move Exhibit 4 into

   23   evidence, Your Honor.

   24              THE COURT:       Any objection?

   25              MR. TAYLOR:       No objection, Your Honor.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 56 of 165 Page ID #:2589

                                                                            56

    1               THE COURT:      All right.    Exhibit 4 will be

    2   admitted.

    3               (Exhibit 4 received in evidence.)

    4   BY MR. WIENER:

    5   Q    All right.       Mr. David, have you had a chance to review

    6   Exhibit Number 3?

    7   A    I have.

    8   Q    And does this reflect that the Kazalfamilystory.com

    9   website was transferred from GoDaddy.com to

   10   Orangewebsite.com?

   11               MR. TAYLOR:      Objection.    Lacks foundation.

   12               THE COURT:      If he knows, he may answer.

   13               THE WITNESS:      Yes.

   14   BY MR. WIENER:

   15   Q    Is Orangewebsite.com hosted by an Icelandic company, to

   16   your knowledge?

   17   A    I believe it is an Icelandic company.

   18   Q    And looking at Exhibit 3, who does it list as the

   19   registrant of the website?

   20   A    The name is Jean Ghalo of Jeddah Beirut, Lebanon.

   21   Q    Do you know any person by the name Jean Ghalo?

   22   A    No.

   23   Q    Do you know why the website was registered to someone

   24   named Jean Ghalo?

   25   A    I have no idea.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 57 of 165 Page ID #:2590

                                                                              57

    1   Q    Is it possible that the name Jean Ghalo was invented by

    2   the Kazals?

    3               MR. TAYLOR:      Calls for speculation, Your Honor.

    4               THE COURT:      Sustained.

    5               Next question.

    6               MR. WIENER:      I'd like to move Exhibit 3 into

    7   evidence, Your Honor.

    8               THE COURT:      Any objection?

    9               MR. TAYLOR:      No objection, Your Honor.

   10               THE COURT:      All right.     Three will be admitted.

   11               (Exhibit 3 received in evidence.)

   12   BY MR. WIENER:

   13   Q    I'd like you to turn to Exhibit 33, Mr. David.

   14   A    Thirty-three.         I'm sorry?

   15   Q    Correct.    Is this the terms of service for

   16   Orangewebsite.com?

   17   A    It is.

   18   Q    And based on the date in the upper left-hand corner,

   19   are these the terms of service that were on the website,

   20   Orange Website on March 20th, 2017?

   21   A    They were.

   22   Q    Can you read the first sentence of section two of this

   23   document?

   24   A    (Reading)    Sites hosted by Orangewebsite.com service

   25   are regulated only by Icelandic law.           Orangewebsite.com is

                       Lisa   M.   Gonzalez,    Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 58 of 165 Page ID #:2591

                                                                               58

    1   not in a position to investigate and validate or invalidate

    2   the veracity of individual defamation claims which is why we

    3   rely on the legal system and courts to determine whether or

    4   not material is indeed considered defamatory.            In any case

    5   in which an Icelandic court order indicates material is

    6   defamatory, libelous or slanderous in nature, we will comply

    7   and remove or disable access to the material in question.

    8   Q    In December of 2016, did Thunder Studios register

    9   copyrights for its photographs?

   10   A    Yes.

   11               MR. WIENER:      And, Your Honor, I'd like to move

   12   Exhibit 33 into evidence.

   13               THE COURT:      Any objection?

   14               MR. TAYLOR:      No objection, Your Honor.

   15               THE COURT:      All right.    Thirty-three will be

   16   admitted.

   17               (Exhibit 33 received in evidence.)

   18   BY MR. WIENER:

   19   Q    Mr. David, can you turn to Exhibit 23?

   20   A    Yes.

   21   Q    Is this a certificate of registration number

   22   VA2-024-205, dated December 9th, 2016, registered with the

   23   United States Copyright Office?

   24   A    It is.

   25   Q    And does it list 67 photos that were owned by Thunder

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 59 of 165 Page ID #:2592

                                                                               59

    1   Studios and published for the first time between

    2   February 19, 2016, to November 25th, 2016?

    3   A    Yes.

    4   Q    And are you prominently featured in many of these

    5   photos?

    6   A    Yes.

    7   Q    And I'd like you to turn to the next exhibit, which is

    8   Exhibit 24.

    9               Is this a certificate of registration number

   10   VA2-024-116 registered December 12th, 2016, with the

   11   United States Copyright Office?

   12   A    Yes.

   13   Q    And does it list approximately 15 photos that were

   14   first published between August 26th, 2015, and

   15   December 13th, 2015?

   16   A    It does.

   17   Q    All right.

   18               MR. WIENER:      Your Honor, I'd like to move both

   19   Exhibits 24 and 25 into evidence.

   20               THE COURT:      Any objection?    You mean 23 and 24?

   21               MR. WIENER:      Twenty-three and 24.      Thank you for

   22   the correction, Your Honor.

   23               MR. TAYLOR:      No objection.

   24               THE COURT:      All right.    Twenty-three and 24 will

   25   be admitted.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 60 of 165 Page ID #:2593

                                                                            60

    1               (Exhibit 23 and 24 received in evidence.)

    2   BY MR. WIENER:

    3   Q    And after these photographs were copyrighted, did they

    4   appear on the Kazalfamilystory.com website?

    5   A    Some of them did, yes.

    6   Q    I'd like you to turn to Exhibit 31.

    7               Are these true and correct copyrights of printouts

    8   from the Kazalfamilystory.com website?

    9   A    Yes.

   10               MR. WIENER:      Your Honor, I'd like to move

   11   Exhibit 31 into evidence.

   12               THE COURT:      All right.    Any objection?

   13               MR. TAYLOR:      No objection, Your Honor.

   14               THE COURT:      Thirty-one will be admitted.

   15               (Exhibit 31 received in evidence.)

   16   BY MR. WIENER:

   17   Q    Is this a printout from the Kazalfamilystory.com

   18   website with photo of you?

   19   A    Yes.

   20   Q    It's dated March 2nd, 2017?

   21   A    Yes.

   22   Q    And it has below it what appears to be an e-mail

   23   that -- well, first of all, the page is labeled:

   24   "Rodric David Reminded the Kazal Family Refused his Family's

   25   Witness Tampering Attempts - Day 163"?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 61 of 165 Page ID #:2594

                                                                              61

    1   A    That's correct.        That's what it says.

    2   Q    What does the Day 163 refer, to your understanding?

    3   A    It's the 163rd day in a row that I've received an

    4   e-mail from this author.

    5   Q    And who's the author of the e-mail?

    6   A    Tony Kazal.

    7   Q    How are you able to tell that?

    8   A    He signed it at the bottom.

    9   Q    And did he obtain your permission to use the

   10   photograph?

   11   A    No.

   12   Q    And this is one of the copyrighted photographs?

   13   A    Yes.

   14   Q    And it was published after the date it was copyrighted?

   15   A    Yes.

   16   Q    Can you read the last paragraph of this e-mail?           It's

   17   on the page Bates-stamped Plaintiffs' 1873.

   18   A    (Reading)    I will not rest until -- excuse me.        I will

   19   not rest until you repay what you stole, plus damages,

   20   apologize publicly for the lies you told and serve time in

   21   prison for the despicable crimes you committed against me

   22   and my entire family.

   23   Q    I'd like you to turn to the two pages over, which is

   24   the document Plaintiffs' 1875, in the lower right-hand

   25   corner.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 62 of 165 Page ID #:2595

                                                                            62

    1   A    Yes.

    2   Q    Is this a picture of you?

    3   A    It is.

    4   Q    And that's another copyrighted photograph?

    5   A    It is.

    6   Q    Is this another e-mail from Tony Kazal?

    7   A    Yes.

    8   Q    I'd like you to turn to the third page of this e-mail

    9   which is Bates-stamped Plaintiffs' 1877.

   10   A    Yes.

   11   Q    Could you read the sentence beginning at the bottom of

   12   the page:   "The evidence of your crimes..."

   13   A    (Reading)    The evidence of your crimes is outlined on

   14   Charif's website www.kazalfamilystory.com which something

   15   with you and highlights the many crimes committed by you and

   16   your co-conspirators against Charif and I.

   17   Q    Were there ever any finding that you committed any

   18   crimes against Charif Kazal or Tony Kazal?

   19   A    No.

   20   Q    Were you ever found guilty by any court of stealing

   21   from Charif and Tony Kazal?

   22   A    No.

   23   Q    Did you have Fairfax Media write malicious articles

   24   about Charif and Tony Kazal?

   25   A    No.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 63 of 165 Page ID #:2596

                                                                            63

    1   Q    What is Fairfax Media?

    2   A    Fairfax Media is a very large publishing organization,

    3   Australia's version of say the New York Times, a very

    4   well-respected journalistic organization.

    5   Q    Do you have any ownership, interest or control in

    6   Fairfax Media?

    7   A    No.

    8   Q    Do you have any ability to influence what they publish?

    9   A    No.

   10   Q    Did you somehow cost the Kazal family in excess of

   11   $3 billion over the past seven years?

   12   A    No.

   13   Q    Do you have any idea why the Kazals believe that you

   14   cost them $3 billion?

   15   A    You'd have to ask them.           I have no idea.

   16   Q    I'd like you to turn to the document Bates-stamped

   17   Plaintiffs' 1880.

   18   A    Yes.

   19   Q    Is this another copyrighted photograph?

   20   A    It is.

   21   Q    And this was published on March 6th, 2017?

   22   A    Correct.

   23   Q    The woman who's next to you whose face is grayed out,

   24   do you know who that person is?

   25   A    Yes.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 64 of 165 Page ID #:2597

                                                                            64

    1   Q    Who is that?

    2   A    Chanel West Coast.        She's a famous singer.

    3   Q    And when Thunder Studios published these photographs,

    4   did it include the label:        "The Corporate Thief"?

    5   A    No.

    6   Q    Did you consent to the Kazals super imposing those

    7   labels on the photographs?

    8   A    No.

    9   Q    I'd like you to turn to the document Bates-stamped

   10   plaintiffs' 1885.

   11   A    Yes.

   12   Q    Is this another copyrighted photograph?

   13   A    It is.

   14   Q    Did you ever authorize the Kazals to publish it on

   15   their website?

   16   A    No.

   17   Q    Did they ever request permission to do so?

   18   A    No.

   19   Q    And if you turn to page Bates-stamped Plaintiffs' 1887,

   20   does this e-mail state that it's from Charif Kazal?

   21   A    It does.

   22   Q    Can you read the last paragraph.

   23   A    (Reading)    I will not rest until you pay what you

   24   stole, plus damages, apologize publicly for the lies you

   25   told and serve time in prison for the despicable crimes you

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 65 of 165 Page ID #:2598

                                                                            65

    1   committed against me and my entire family.

    2   Q    Is that similar to the content that Tony Kazal

    3   published?

    4   A    Near identical, to me.

    5   Q    I'd like you to turn to the document Bates-stamped

    6   Plaintiffs' 1893.

    7               Is this another copyrighted photograph of you?

    8   A    It is.

    9   Q    And did you consent to its publication on

   10   Kazalfamilystory.com?

   11   A    No.

   12   Q    Looking at this e-mail, it's addressed to several

   13   people.    As a cc, it lists Tony Kazal, and then it lists

   14   about several other names at Thunder Studios.

   15               Can you tell the jury who those people are?

   16   A    They're all employees of Thunder Studios.

   17   Q    Is one of the persons Matthew Price?

   18   A    Yes.

   19   Q    Did Thunder Studios make any efforts to block these

   20   e-mails from getting into its employees' in-boxes?

   21   A    We attempted to, yes.

   22   Q    Was that effort successful?

   23   A    In part, yes.

   24   Q    Before it was implemented, did the employees receive

   25   some of these e-mails?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 66 of 165 Page ID #:2599

                                                                                 66

    1   A    Every employee has received many e-mails.               Firewalls

    2   are only as good as your ability to know how they're being

    3   attacked.    So they come in with a different protocol, you

    4   pick it up, it goes through, then you have to replace it and

    5   add a new component to the firewall.

    6   Q    I'd like you to turn to the document Bates-stamped

    7   Plaintiffs' 1897.

    8               Is this another copyrighted photograph?

    9   A    Yes.

   10   Q    And it's published on Kazalfamilystory.com on

   11   March 8th, 2017?

   12   A    Yes.

   13   Q    Besides -- did the original photograph include the

   14   label:    "Catch Me If You Can"?

   15   A    No.

   16   Q    Did it include the sign:          "Rodric David, the Corporate

   17   Thief"?

   18   A    No.

   19   Q    I'd like to turn to the document Bates-stamped

   20   Plaintiffs' 1902.

   21               Is this another copyrighted photograph of you that

   22   was published on Kazalfamilystory.com on March 9th, 2017?

   23   A    Yes.

   24   Q    Is the content of this e-mail generally similar to the

   25   other e-mails we've discussed?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 67 of 165 Page ID #:2600

                                                                            67

    1   A    Yes.    It's all outrageous.

    2   Q    I'd like you to turn to the document Bates-stamped

    3   Plaintiffs' 1906.

    4               Is this another copyrighted photograph of you?

    5   A    It is.

    6   Q    And nobody at Thunder Studios ever consented to its

    7   publication on Kazalfamilystory.com?

    8   A    No.

    9   Q    I'd like you to turn to the document Bates-stamped

   10   Plaintiffs' 1910.

   11               There's another copyrighted photograph of you.

   12   A    Yes.

   13   Q    It's different than the other image we saw of the

   14   orange sports car; correct?

   15   A    Same car, different image.

   16   Q    What kind of car is that?

   17   A    McClaren.

   18   Q    And the second to the last photograph I'll show you, if

   19   you can turn to Plaintiffs' 1915?

   20   A    Yes.

   21   Q    Is this another copyrighted photograph of you?

   22   A    It is.

   23   Q    And it was published on Kazalfamilystory.com on

   24   March 25, 2017?

   25   A    Yes.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 68 of 165 Page ID #:2601

                                                                             68

    1   Q    And did Thunder Studios consent to this publication?

    2   A    No, but it did cause great angst because that's

    3   Whoopi Goldberg in the photo, and so her agents weren't

    4   happy.

    5   Q    Where does Whoopi Goldberg appear in the photograph?

    6   A    To the left, behind --

    7   Q    And one of the photographs that prompted the original

    8   DMCA complaint that was before the copyrights were

    9   registered was -- had a photo of Whoopi Goldberg too.

   10               Were there multiple photos of Whoopi Goldberg?

   11   A    Yes.

   12   Q    And, to your knowledge, was this photograph first

   13   published for the first time after the copyrights were

   14   registered?

   15   A    Yes.

   16   Q    And the last photograph.          If you turn to the document

   17   Bates-stamped Plaintiffs' 1919 --

   18   A    Yes.

   19   Q    -- is this another copyrighted Thunder Studios'

   20   photograph?

   21   A    It is.

   22   Q    And it was published on May 4th, 2017?

   23   A    On their website, yes.

   24   Q    And it's an e-mail published by Tony Kazal?

   25   A    Yes.    You'll see the links below that one to all of the

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 69 of 165 Page ID #:2602

                                                                            69

    1   names.    You can see how there's a lot of different ones.

    2   Q    Are you referring to Adam Kazal, Charif Kazal, John

    3   David, Karl Kazal?

    4   A    They're the meta tags.        But, no, you got the Minister

    5   for Communications in Australia, the federal minister, and

    6   people with addresses to Fairfax Media.

    7   Q    Do you have an understanding of what the purpose of the

    8   meta tags is?

    9   A    It's to promote ranking on -- it's part of

   10   search-engine optimization.

   11   Q    If somebody did a search for Adam Kazal, the search

   12   would result in there being a meta tag with Adam Kazal's

   13   name in it?

   14   A    It would help the page ranking on a generic Google

   15   search, yes.

   16               THE COURT:      Counsel, why don't we take a 15-minute

   17   recess.

   18               Ladies and gentlemen, do not form or express any

   19   opinion about the case until the matter is finally submitted

   20   to you.

   21               Do not talk with anyone about the case, do not

   22   allow anyone to talk to you about the case.

   23               And do not conduct any research of any kind on any

   24   subject matter connected with this case.

   25               We'll have you come back at 3:20, and then we'll

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 70 of 165 Page ID #:2603

                                                                                70

    1   go probably until a quarter to 5:00 today.

    2               All right.      Thank you.

    3               (Jury out.)

    4               THE COURT:      Sir, you may step down.

    5               All right.      We'll take 15 minutes.

    6               Again, I'm going to remind counsel, you've got to

    7   ask questions and get answers.           We cannot have continuing

    8   narratives as it relates to this testimony.             That's how we

    9   do things in this courtroom.           All right.

   10               MR. WIENER:      Yes.

   11               (Recess taken at 3:08 p.m.; proceedings

   12                          resumed at 3:28 p.m.)

   13               THE COURT:      All right.     Counsel, you may resume.

   14   BY MR. WIENER:

   15   Q    Mr. David, I'd like you to turn to Exhibit 32 in the

   16   binder.

   17   A    Yes.

   18   Q    Are these true and correct copies of screenshots from

   19   the Kazalfamilystory.com website?

   20   A    Yes.

   21               MR. WIENER:      All right.     I'd like to move

   22   Exhibit 32 into evidence, Your Honor.

   23               THE COURT:      Any objection?

   24               MR. TAYLOR:      No objection, Your Honor.

   25               THE COURT:      Thirty-two will be admitted.

                       Lisa   M.   Gonzalez,    Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 71 of 165 Page ID #:2604

                                                                            71

    1               (Exhibit 32 received in evidence.)

    2   BY MR. WIENER:

    3   Q    Mr. David, in about 2012, did you and your family move

    4   to California?

    5   A    Very early 2012, yes.

    6   Q    What prompted that move?

    7   A    Up until that time, we -- my family, myself, my wife,

    8   my parents, my brothers, my sisters-in-laws, my uncles,

    9   friends I have associations with, business associates have

   10   had repeated run-ins with the Kazals over the course of the

   11   prior two years leading up to some outrageous behavior

   12   exhibited towards my father.

   13               And so we thought that if we moved and relocated

   14   -- I'm married to my college sweetheart, an American woman,

   15   so my children are duo citizens, and so is my wife.

   16               So we thought if we moved to the United States, we

   17   could potentially deescalate the amplification of the

   18   Kazals' harassment and victimization of my broader family.

   19   Q    Was that successful?

   20   A    Clearly not.

   21   Q    I'd like you to turn to Exhibit 45 in the binder.

   22   A    Yes.

   23   Q    Are these text messages that you and all your family

   24   members received?

   25   A    Thirty-five?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 72 of 165 Page ID #:2605

                                                                             72

    1   Q    Forty-five.

    2   A    Sorry.

    3               Yes, they are.

    4               MR. WIENER:      I'd like to move Exhibit 45 into

    5   evidence, Your Honor.

    6               THE COURT:      Any objection?

    7               MR. TAYLOR:      Just as far as authentication and

    8   this witness's personal knowledge.          It's unclear who the

    9   texts are between, Your Honor.

   10               THE COURT:      Let's lay a little foundation, please.

   11               MR. WIENER:      Sure.

   12   BY MR. WIENER:

   13   Q    Do the texts list the name Adam Kazal at the bottom of

   14   them?

   15   A    Yes.

   16   Q    Do you recognize the phone number at the top of the

   17   text messages?

   18   A    This could be from my father's phone.

   19   Q    All right.       So the 61 414 440 209 phone number is

   20   John David's telephone number?

   21   A    I could be wrong on that.          We're talking, you know --

   22   Q    Did you receive any text messages from Adam Kazal?

   23   A    So my brothers, my dad and myself, we received the

   24   identical ones, yes.

   25   Q    And they're identical to the text contained in

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 73 of 165 Page ID #:2606

                                                                            73

    1   Exhibit 45?

    2   A    I believe so.

    3   Q    And these text messages accuse you of having stolen

    4   money from the Kazal family?

    5   A    They do.

    6   Q    All right.       I'd like you to turn to the page

    7   Bates-stamped Plaintiffs' 144, three pages from the end.

    8   A    Yes.

    9   Q    Can you read the first text message?

   10   A    (Reading)    Time is running out and interest is accruing

   11   from today at 12 percent compounded daily, make sure the

   12   payment is made without delay.          You must pay to avoid

   13   further action.       Adam Kazal.

   14   Q    Did you understand what the further action that

   15   Adam Kazal was referring to?

   16               MR. TAYLOR:      Objection, Your Honor.      Lack of

   17   personal knowledge.

   18               THE COURT:      He may answer.    Overruled.

   19               THE WITNESS:      Given it's Adam Kazal, my automatic

   20   thought is it's going to be violence of some sort.

   21               MR. WIENER:      Your Honor, I'd like to move

   22   Exhibit 45 into evidence.

   23               THE COURT:      Counsel, I need you to approach,

   24   please.

   25               (Sidebar conference, reported.)

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 74 of 165 Page ID #:2607

                                                                                74

    1               THE COURT:      Again, maybe I didn't prepare this.

    2   This is your case, but I'm concerned.             These are text

    3   messages that these -- I'm just going to ask:            Did you not

    4   discuss this with your client before his testimony?            I'm

    5   just troubled that we have a witness who continually says,

    6   "I think it's this.        I think it's that."

    7               Was this just based on your reliance that the

    8   stipulation would take care of all of that?            I'm concerned.

    9               MR. WIENER:      These are in connection with the

   10   apprehended items order.        He didn't maintain text messages

   11   as far as I'm aware of from five years.

   12               THE COURT:      But the question that jumps into my

   13   mind is:    Did you not show these documents to your client

   14   before he testified today?        I mean, why does he continually

   15   say, "I think it's this.        I think it's that"?      That leads me

   16   to believe he may not be sure.          But maybe that's just his

   17   dialect?

   18                MR. WIENER -- I think was texts that he received

   19   five years ago --

   20               THE COURT:      I'm sorry.    I'm going to interrupt

   21   you.   You're saying these texts he received.           These are not

   22   texts that he received.        These are text messages to a number

   23   he doesn't recognize.        I'm just having a lot of difficulty

   24   saying these documents -- he says he received similar text

   25   messages.    He can say what the text messages he received

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 75 of 165 Page ID #:2608

                                                                            75

    1   said if they're the same --

    2               MR. WIENER:      All right.    I won't seek to admit

    3   this.

    4               (Sidebar concluded.)

    5   BY MR. WIENER:

    6   Q    Mr. David, in the 2013 timeframe, did you personally

    7   receive any text messages from Adam Kazal?

    8   A    I did.

    9   Q    To the best of your recollection, what was the content

   10   of those text messages?

   11   A    I believe it was identical to what my brothers were

   12   receiving.

   13   Q    Do you recall if you received payment demands from

   14   Adam Kazal?

   15   A    Yes.

   16   Q    Do you recall if you received threats of further

   17   action?

   18   A    Similar to this one, yes.

   19   Q    What caused you to believe that further action was a

   20   threat to possible violence?

   21   A    Because he physically assaulted my father.

   22   Q    How do you know Adam Kazal physically assaulted your

   23   father?

   24   A    Because my father has a New South Wales Police order

   25   against him.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 76 of 165 Page ID #:2609

                                                                             76

    1   Q     What was the basis for the order you're referring?

    2                MR. TAYLOR:     Lacks personal knowledge, Your Honor.

    3                THE COURT:     If he knows the contents.        If he

    4   doesn't know the contents, let's move on.

    5                THE WITNESS:     My father and brothers were

    6   harassed, and my father was assaulted repeatedly.

    7   BY MR. WIENER:

    8   Q     How do you know your father was assaulted repeatedly?

    9   A     Because he and my brothers, my family, told me about

   10   it.   And also it's embedded in the police report, some of

   11   the activities.       And there are other police reports that

   12   they submitted.

   13                At the time, my father was 82.

   14                MR. TAYLOR:     Move to strike as nonresponsive.

   15                THE COURT:     Sustained.    Stricken.

   16   BY MR. WIENER:

   17   Q     You left your homeland, Sydney, in 2012 to come to

   18   California?

   19   A     Yes.

   20   Q     Did you try to keep a low-public profile when you moved

   21   to California?

   22   A     Yes.    We did everything we could to try and protect our

   23   address, where our children went to school, all the normal

   24   courses to try and ensure that hopefully by us being so far

   25   away from Sydney, that it would potentially all die down.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 77 of 165 Page ID #:2610

                                                                                77

    1   They'd get on with their lives.

    2   Q    All right.       And did the Kazals in October of 2016 begin

    3   what I'll refer to as a harassment campaign against you in

    4   Sydney?

    5   A    They did, and here.

    6   Q    Can you describe what that consisted of?

    7   A    You've seen the evidence submitted, the series of

    8   expletive e-mails to me and my staff.             They're day one and

    9   they go, I think, up to three hundred and something.            So I

   10   estimate we've received at least a few hundred e-mails over

   11   the course of a year or more from multiple Kazal family

   12   brothers.    And all expressing outrageous statements.          That

   13   I'm a criminal.       I've stolen something.       That all of my

   14   employees are criminals doing criminal behavior.

   15               And, then, in -- on October 26th, I believe the

   16   day is, the day that you saw a video before of a van and

   17   protestors, that video was actually in November, but on the

   18   26th of October, I received huge swaths of phone calls and

   19   messages and texts and e-mails from friends and family,

   20   associates, lawyers and alike that they'd woken up in Sydney

   21   and my whole neighborhood where my family lives and friends

   22   where I also used to live, every street pole is covered with

   23   my photograph and a photograph of a former business

   24   associate saying that we're corporate thieves, that we've

   25   stolen, I think it was $180 million.          Go to the

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 78 of 165 Page ID #:2611

                                                                             78

    1   Kazalfamilystory website for more.

    2              Subsequently, there was 30,000 flyers with the

    3   same message distributed throughout the neighborhood.           There

    4   were four vans similar to the one you saw in the video

    5   driving around the city for a period of months with also

    6   having protestors doing the same thing.            That was on the

    7   26th.

    8              Here in L.A., on the 26th, approximately 7:00 in

    9   the morning, there was half a dozen men holding up the

   10   banners, the flyers that you saw in the photos with my

   11   photo, the photo of my former business associate, again with

   12   the same messaging, that I'm a thief, a criminal, and I've

   13   stolen $180 million.        Banners on some of my neighbors' homes

   14   and property and the street furniture.

   15   Q    All right.       I'd like to play --

   16              MR. TAYLOR:       Your Honor, I'm sorry to interpose an

   17   objection.   I would just move to strike that part of the

   18   answer that was based on what his friends in Australia told

   19   him as inadmissible hearsay.

   20              THE COURT:       Sustained.

   21              MR. WIENER:       Your Honor, to address that

   22   objection, I would like to play a video of the events that

   23   was taken in Australia and posted on the

   24   Kazalfamilystory.com website, which is Exhibit 7.

   25              THE COURT:       All right.    You may proceed.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 79 of 165 Page ID #:2612

                                                                              79

    1              MR. WIENER:        I'd move Exhibit 7 into evidence.

    2              THE COURT:        All right.    Any objection to

    3   Exhibit 7?

    4              MR. WIENER:        Exhibit 7, Your Honor, consists of

    5   one video of the events in Sydney, Australia, and the other

    6   video that we played during the opening statement.            I'll

    7   show both videos concurrently.           They're both approximately

    8   one minute in length.

    9              THE COURT:        Any objection?

   10              MR. TAYLOR:        We would object, Your Honor.     This

   11   witness is lacking personal knowledge.

   12              THE COURT:        The objection's noted but overruled.

   13              You may proceed.

   14              (Exhibit 7 received in evidence.)

   15              (Video played.)

   16              THE COURT:        I'm not sure we need the music,

   17   Counsel.

   18              (Video played.)

   19   BY MR. WIENER:

   20   Q      All right.      Mr. David, did you see this video on the

   21   Kazalfamilystory.com?

   22   A      I did.

   23   Q      Is it a true and correct copy of the video that you

   24   saw?

   25   A      It is.

                        Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 80 of 165 Page ID #:2613

                                                                              80

    1   Q    Did you recognize the neighborhood that was shown in

    2   the video?

    3   A    I did.

    4   Q    What neighborhood is that?

    5   A    It's Point Harbor in Sydney, and then also at the end

    6   there, those protestors are outside the prime minister of

    7   Australia's Sydney office.

    8   Q    Do you have family or business acquaintances in that

    9   neighborhood?

   10   A    So that house that was depicted I believe is the home

   11   of David Singh, the former business associate on the -- on

   12   the placards.

   13   Q    And did either you or Mr. Singh steal $180 million --

   14   A    Absurd, absolutely absurd.          Random conspiracy theories

   15   that Kazals had for decades.

   16              MR. TAYLOR:       Move to strike as nonresponsive,

   17   Your Honor.    Yes-or-no question.

   18              THE COURT:       Overruled.

   19              MR. WIENER:       I'd like to show the second video

   20   which was shown during the opening statement which is

   21   Exhibit 7 labeled "California Protest Video."

   22              (Video played.)

   23   BY MR. WIENER:

   24   Q    And this video was also posted on Kazalfamilystory.com?

   25   A    No.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 81 of 165 Page ID #:2614

                                                                               81

    1   Q    Did you witness any of the events that are shown in the

    2   video?

    3   A    Yes.

    4   Q    Where did this take place?

    5   A    There's two locations that I observed.            The beginning

    6   of it is the cross street from my residential street and the

    7   main street leading into my children's elementary school,

    8   and the other section is out in front of my business at

    9   Thunder Studios.

   10   Q    And concurrently with this, was there also -- you

   11   mentioned that there were posters and flyers that were

   12   circulated in Australia?

   13   A    Yes.

   14               MR. WIENER:      Your Honor, I'd like to move both of

   15   the videos -- they're Exhibit 7 into evidence.

   16               THE COURT:      They're already in evidence.

   17   BY MR. WIENER:

   18   Q    I'd like you to turn to Exhibit 2.

   19   A    Yes.

   20   Q    Do you see the colored photograph labeled:              "Expose the

   21   Corporate Thieves"?        It's the second page.

   22   A    I do.

   23               MR. WIENER:      Your Honor, I'd like to move

   24   Exhibit 2 into evidence.

   25               Let me lay a foundation.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 82 of 165 Page ID #:2615

                                                                            82

    1   BY MR. WIENER:

    2   Q    Had you seen this flyer before?

    3   A    Yes.

    4   Q    When did you first see it?

    5   A    I first saw it through a text that was sent to me from

    6   Australia of the campaign that occurred there, and then I

    7   subsequently saw it within 24 hours on the placards that the

    8   guys were holding that you saw in the video.

    9   Q    And by "the placards," are you referring to the video

   10   of events in Sydney or in California, or both?

   11   A    Both.

   12   Q    And this is the exact placard you saw them carrying?

   13   A    It's exact, yes.

   14               MR. WIENER:      Your Honor, I'd like to move

   15   Exhibit 2, just the first colored placard into evidence.

   16               THE COURT:      The photograph Bates-stamped

   17   Kazal 000002?

   18               MR. WIENER:      Correct.

   19               THE COURT:      Any objection to that, a part of

   20   Exhibit 2, being introduced into evidence?

   21               MR. TAYLOR:      Not to that page.

   22               THE COURT:      That page, and that page only, will be

   23   introduced into evidence.

   24               (Exhibit 2, page Bates-stamped Kazal 000002 only,

   25                                  received.)

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 83 of 165 Page ID #:2616

                                                                            83

    1   BY MR. WIENER:

    2   Q    All right.       Do you see on the bottom of that page it

    3   refers to:    Read the full story www.kazalfamilystory.com?

    4   A    Yes.

    5   Q    What does it say beneath that?

    6   A    It says the symbol "care of" Adam Kazal.

    7   Q    What did you understand that symbol to mean?

    8   A    This is a message to me from him.

    9   Q    Did you understand that Adam was involved in some way

   10   with the Kazalfamilystory.com website?

   11   A    Can you repeat the question, please.

   12   Q    Did you understand from that message that Adam Kazal

   13   was somehow involved with the Kazalfamilystory.com website?

   14   A    Yes.

   15   Q    Did you take any actions to request that the conduct

   16   desist?

   17   A    So we immediately contacted our lawyers both in

   18   Australia and in the United States to get an

   19   understanding -- contemporaneously, we didn't know what was

   20   going on, right?      Who these people are holding signs, what

   21   have you.    Imagine waking up to that in the morning?

   22               So we contacted the lawyers.          We had our

   23   Australian attorney immediately send a cease and desist

   24   letter to all the Kazals, I believe, the same day.

   25   Q    I'd like you to turn to Exhibit 9 in the binder.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 84 of 165 Page ID #:2617

                                                                            84

    1   A    Yes.

    2   Q    Is this an e-mail you received from Adam Kazal on

    3   October 27, 2016?

    4   A    It is.

    5   Q    Is that date possibly October 26th because of Australia

    6   being in a separate time zone?

    7   A    Quite possibly.

    8   Q    Can you read Exhibit 9, the entirety of the e-mail to

    9   the jury.

   10               And I'd like to mark this -- move Exhibit 9 into

   11   evidence.

   12               THE COURT:      Any objection?

   13               MR. TAYLOR:      No objection, Your Honor.

   14               THE COURT:      All right.    Nine is admitted.

   15               (Exhibit 9 received in evidence.)

   16               THE WITNESS:      (Reading)    Adam Kazal Demands

   17   Answers from the Online Identity Thief, Rodric David -

   18   Day One.

   19               Rodric David you defrauded companies you owned

   20   with my brothers Charif and Tony, you admitted under oath to

   21   being one of the Sydney Morning Herald -- being the one the

   22   Sydney Morning Herald wrote their lies for to fabricate an

   23   ICAC inquiry.

   24               You used the Herald articles to avoid prosecution

   25   and steal the $180 million company you owned with Charif and

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 85 of 165 Page ID #:2618

                                                                            85

    1   Tony, Global Renewables, with help on the theft from the CEO

    2   David Singh.

    3              You had the Herald write an article attacking all

    4   of our family members and Oscar is suing them for that.

    5              Now, I find for at least the six months -- the

    6   last six months you have stolen my identity to publish

    7   disgusting lies to embarrass me and my family just because I

    8   am Charif and Tony's brother.

    9              You also stole the identity of Charif, Tony and

   10   Karl.

   11              You made it personal, and I will show you that I'm

   12   not going to put up with the crap you tried to dish out to

   13   my brothers.

   14              My team in L.A. are going to expose you wherever

   15   you go until you are charged with your crimes, and my team

   16   in Sydney will expose all of the spineless thieves who

   17   thought they could help themselves to steal from my family.

   18              Getting your Hyena to scream at the L.A. Police

   19   like she did yesterday exposing how the disgustingly racist

   20   elements of your family are not restricted just to your

   21   Syrian David blood is not going to stop me and my crew.

   22              I will show the good people of L.A. what scum they

   23   have allowed into their city that Australia is glad to be

   24   rid of.

   25              Let's see how you like having the truth of what

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 86 of 165 Page ID #:2619

                                                                            86

    1   you did reported for the world to see your true colors.

    2              You and your crime Lord father, John David, might

    3   be used to stealing white-collar style with the help from

    4   your family's ex-politician lap dog, but I don't really care

    5   about any of that.

    6              You start a fight with me, I'll show you how Adam

    7   Kazal is different than the rest of the family.

    8              See you around, grub.

    9   BY MR. WIENER:

   10   Q     What did you understand the Adam Kazal team in L.A. to

   11   be?

   12   A     At the time I had no idea.         I thought it could be a

   13   hitman.

   14   Q     What did you understand the reference to "your hyena"

   15   to be?

   16   A     My wife.

   17   Q     Do you understand what the term "hyena" means?

   18   A     I'm assuming it's some derogatory term that he's used.

   19   Q     Do you know why he's saying your family is racist?

   20   A     I have no idea.

   21              MR. TAYLOR:       Calls for speculation, Your Honor.

   22              THE COURT:       Sustained.

   23   BY MR. WIENER:

   24   Q     Do you have Syrian blood?

   25   A     That's the funny thing, no.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 87 of 165 Page ID #:2620

                                                                               87

    1   Q      Was your father a crime lord of any sort?

    2   A      No.   My father's one of the most respected former

    3   business leaders of the late last century.             He took over

    4   from his father seven corner stores and built the largest

    5   wholesaler in the world which is now one of the top 50th

    6   largest companies in the Australian market.             He's revered in

    7   Australian business circles.

    8   Q      When did your father pass away?

    9   A      A little under two years ago.

   10   Q      Do you recall if it was before or after this e-mail?

   11   A      It was after.

   12   Q      Was he aware -- did you ever discuss this e-mail with

   13   him?

   14   A      I discussed a lot of things with my dad.           One of his

   15   great pains for me personally was the harassment we were all

   16   going through as a family from these people.

   17                MR. TAYLOR:     Objection, Your Honor.

   18   Nonresponsive.

   19                THE COURT:     Sustained.

   20                MR. WIENER:     What's the basis for the objection?

   21                THE COURT:     It was nonresponsive to the question

   22   that you asked.

   23                MR. WIENER:     All right.

   24                THE WITNESS:     Yes.     He was aware of the e-mail.

   25                MR. WIENER:     Right.

                       Lisa   M.   Gonzalez,    Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 88 of 165 Page ID #:2621

                                                                            88

    1   BY MR. WIENER:

    2   Q    Did you have any sense what your father's emotional

    3   reaction was upon learning of the e-mail?

    4   A    This e-mail and others, what he saw, what we all saw as

    5   a family was an acceleration, an increasing nature of -- of

    6   terroristic-style harassment caused us to share great fear

    7   as a family and caused him great anxiety, great pain, great

    8   emotional distress in the last few months of his life.

    9               MR. TAYLOR:      I would object to the first part as

   10   nonresponsive, Your Honor.

   11               THE COURT:      I'll allow it.    Overruled.

   12               Next question, please.

   13   BY MR. WIENER:

   14   Q    What did you understand the statement to be that Adam

   15   Kazal -- he'll show you how Adam Kazal is different to the

   16   rest of the family?

   17   A    The next action was not going to be in words.

   18   Q    And did the fact that he told you, "See you around,

   19   grub" contribute to your understanding?

   20   A    Yes.

   21   Q    I'd like you to turn to Exhibit 11.

   22               Is this a true and correct copy of a Tweet that

   23   you received from Adam Kazal?

   24   A    Yes.

   25               MR. WIENER:      I'd like to move Exhibit 11 into

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 89 of 165 Page ID #:2622

                                                                              89

    1   evidence, Your Honor.

    2              THE COURT:        Any objection?

    3              MR. TAYLOR:        No objection, Your Honor.

    4              THE COURT:        All right.   It will be admitted.

    5              (Exhibit 11 received in evidence.)

    6   BY MR. WIENER:

    7   Q    Can you read this Tweet into evidence, Mr. David.

    8   A    (Reading)    Hey, Rodric David, my team in L.A. are going

    9   to expose you wherever you go - Day 1.

   10              And then it's got some handles.

   11   Q    Do you recognize the photograph in the upper left-hand

   12   corner?

   13   A    I do.

   14   Q    Do you know what that's an image of?

   15   A    It's a common image used to express criminal intent.

   16   Q    And what is the caption or slogan that's written

   17   underneath that?

   18   A    (Reading)    Revenge is sweet and not fattening.        Albert

   19   Hitchcock hobbies:         Hunting pigs, catching thieves.

   20   Q    What did you understand that slogan to mean?

   21   A    I understood it to be apt of Adam Kazal being the

   22   Standover Man that we believe him to be.

   23   Q    Did you have your attorney send a letter to the Kazals

   24   asking them to cease and desist their conduct?

   25   A    Yes, immediately.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 90 of 165 Page ID #:2623

                                                                            90

    1   Q    And what is the name of your attorney who sent the

    2   letter?

    3   A    That was Walter MacCallum of Akin lawyers in Sydney.

    4   Q    I'd like you to turn to Exhibit 12.

    5   A    Yes.

    6   Q    Is this a true and correct copy of the e-mail from

    7   Adam Kazal to Walter MacCallum?

    8   A    It is.

    9               MR. TAYLOR:      Lacks foundation, Your Honor.

   10               THE COURT:      Let's see if he can lay a foundation.

   11   BY MR. WIENER:

   12   Q    Did Walter MacCallum forward this e-mail to you?

   13   A    Yes.

   14   Q    Did he tell you it was an e-mail he received from

   15   Adam Kazal?

   16   A    Yes.    And it was also published on his Twitter page.

   17               THE COURT:      On whose Twitter page?

   18               THE WITNESS:      Adam Kazal's

   19               THE COURT:      Go ahead.

   20               THE WITNESS:      So it was handed to me.

   21   BY MR. WIENER:

   22   Q    You saw this exact e-mail on his Twitter page?

   23   A    Yes.

   24               MR. WIENER:      I'd like to move Exhibit 12 into

   25   evidence, Your Honor.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 91 of 165 Page ID #:2624

                                                                              91

    1              THE COURT:       Any further objection?

    2              MR. TAYLOR:       No objection, Your Honor.

    3              THE COURT:       All right.    Twelve will be admitted.

    4              (Exhibit 12 received in evidence.)

    5   BY MR. WIENER:

    6   Q    This will be the last lengthy e-mail I ask you to read,

    7   but given it's significance, I would like you to read the

    8   entire e-mail.

    9   A    Sure.

   10              This is from Adam Kazal to Walter MacCallum,

   11   Sunday, October 30th, I'm assuming Australian time.

   12              (Reading)       I received your letter that appears to

   13   be trying to link me back to a case I was removed from at

   14   the outset when I removed the content your client claimed

   15   offense to from my Twitter feed.

   16              I therefore do not recognize your threat as

   17   related to the case involving my brother Charif, which is

   18   now a separate issue.        I responded to you a long time ago

   19   and that case is ended for me.

   20              Regarding the van, do you seriously claim to be a

   21   lawyer?

   22              You are the same person as I recall that

   23   orchestrated and fabricated the ICAC case with Rodric David

   24   just to create a smokescreen for his highway robbery.          That

   25   makes you nothing more than a common thug and liar,

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 92 of 165 Page ID #:2625

                                                                               92

    1   fabricating claims to enable this man to steal from innocent

    2   victims.

    3              Is that what a lawyer does?            I don't think so.

    4              You want me to cease using the van.           Are you

    5   serious?

    6              You're aware your client has been identified

    7   through subpoenas in Los Angeles as behind the identity

    8   theft of me and three of my brothers.             Thunder Studios'

    9   employees registered these websites and defamed me and my

   10   entire family and a series of other innocent victims.              So if

   11   you think I'm going to stop, then clearly you aren't a very

   12   good lawyer.

   13              So just so we are clear, your client stole my

   14   online identity.

   15              Your client has been defaming me for more than six

   16   months and has not taken down the site, despite being served

   17   papers from lawyers in America.

   18              Your client previously admitted to supplying the

   19   Sydney Morning Herald with misleading information used to

   20   defame my family in more than 30 articles.            Several of these

   21   articles were written about me personally.

   22              Unless your client removes the offensive website

   23   and transfers the domain www.adamkazal.com to me as the

   24   lawful owner, pays my costs of 666,666.66 for legal and

   25   marketing costs, pain and disruption, to the bank account

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 93 of 165 Page ID #:2626

                                                                                  93

    1   mentioned below and issues a written public policy by

    2   4:00 p.m. tomorrow, I reserve the right to not only continue

    3   using the van but to also increase the size of my fleet.

    4                 He provides a bank account.           The account name --

    5   Q      You don't have to read the account number.

    6   A      (Reading)    If you fail to meet my demands and include a

    7   copy of any EFT confirmation issued by the bank, then I

    8   reserve the right to do whatever is necessary to expose the

    9   corporate fraudsters, Rodric David and David Singh, who

   10   stole 180 million from my family, as well as all other

   11   persons that have intentionally aided and abetted these

   12   fraudsters in the process.          Feel free to warn all involved

   13   to ensure they have a good digital image online if they want

   14   to look their best on the side of my growing fleet of vans.

   15                 For the avoidance of any doubt, that includes you

   16   too, sir.      Adam Kazal.

   17   Q      Did you view this as an attempt to extort money from

   18   you?

   19   A      Yes.

   20   Q      Did the number of $666,666.66 have any particular

   21   connotations for you?

   22   A      Well, you know, I think everyone recognizes that the

   23   666 is the sign of the devil.

   24   Q      Did you instruct your attorneys to seek a restraining

   25   order against the Kazals?

                         Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 94 of 165 Page ID #:2627

                                                                            94

    1   A    Yes, immediately sought to seek injunctive relief.

    2   Q    I'd like you to turn to Exhibit 18.

    3               Is this a true and correct copy of an order from

    4   the federal court of Australia dated November 11th, 2016?

    5   A    It is.

    6   Q    And does it bear the seal of the federal court of

    7   Australia?

    8   A    It does.

    9   Q    And who are the persons who applied for this order?

   10   A    Thunder Studios and myself as it pertains to an action

   11   that is current in the federal court of Australia for an

   12   action brought in 2014 for defamation and other actions

   13   against Charif Kazal and Tony Kazal in regards to this

   14   Kazalfamilystory website.

   15   Q    Is this a true and correct copy of the order entered by

   16   the court?

   17   A    Yes.

   18               MR. WIENER:      I'd like to move Exhibit 18 into

   19   evidence, Your Honor.

   20               THE COURT:      Any objection?

   21               MR. TAYLOR:      Not to its admissibility, just to the

   22   extent that the witness has mischaracterized the document.

   23               THE COURT:      The objection is noted but overruled.

   24   It will be admitted.

   25               (Exhibit 18 received in evidence.)

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 95 of 165 Page ID #:2628

                                                                            95

    1   BY MR. WIENER:

    2   Q    And did paragraph 1 of this order prohibit Adam Kazal

    3   from posting the image that's shown as Plaintiffs' 1186?

    4   A    Yes.

    5   Q    Did paragraph 1b of this order restrain Adam Kazal from

    6   making statements that you are a corporate thief, stole

    7   $180 million, were guilty of fraud, a con man, conspired

    8   with David Singh to steal $180 million or any imputation to

    9   the same or similar effect?

   10   A    Yes.

   11   Q    Did Adam Kazal comply with this order?

   12   A    No, he did not.

   13   Q    And what is the basis for your statement that

   14   Adam Kazal did not comply with the order?

   15   A    Because the Australian federal court found him

   16   criminally guilty of contempt of this order.

   17   Q    Were there any activities similar to the harassment

   18   that were conducted after November 11th?

   19   A    When we spoke about it before, I mentioned that when I

   20   woke up there were protestors outside my house on the 26th

   21   of October.    Subsequent to this order in November, the

   22   protests continued, and that's when the van arrived for the

   23   first time in Los Angeles.

   24   Q    I'd like you to turn to Exhibit 16.

   25   A    Yes.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 96 of 165 Page ID #:2629

                                                                               96

    1   Q    Looking at the images here, are these similar to the

    2   van that you saw in California?

    3   A    It is the van I saw in California.            But it's -- it

    4   subsequently had some decals added to it, I believe.

    5              MR. WIENER:       Your Honor, I'd like to move

    6   Exhibit 16 into evidence, just the three images of the van

    7   that Mr. David testified he saw in California.

    8              THE COURT:       All right.    Any objection to the

    9   images depicted in Exhibit 16?

   10              MR. TAYLOR:       That's page three of the document?

   11              THE COURT:       There are three pages.      I assume

   12   Mr. Wiener is talking about those three pages of 16.

   13              MR. TAYLOR:       I thought it was just page 3.

   14              MR. WIENER:       It's -- there's three images that are

   15   pages four, five, and six of the document.            I'm not moving

   16   the invoices into the record at this moment.

   17              THE COURT:       Any objection?

   18              MR. TAYLOR:       I think we're looking at different

   19   exhibits, Your Honor.

   20              THE COURT:       Sixteen?

   21              MR. TAYLOR:       Can I look at counsel's binder?

   22              THE COURT:       Yes.

   23              MR. TAYLOR:       No objections to the last three

   24   pages.

   25              THE COURT:       So the three photographs in 16 will be

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 97 of 165 Page ID #:2630

                                                                                 97

    1   admitted.

    2               (Exhibit 16, three photographs only, received in

    3                                  evidence.)

    4   BY MR. WIENER:

    5   Q    And what days did you see this van appear in your

    6   neighborhood and by Thunder Studios?

    7   A    I want to say the van arrived mid November, drove

    8   around my neighborhood in the mornings, and then drove

    9   around my business in the afternoons and the evenings for at

   10   least a week.

   11   Q    Do you recall during what times of day the van

   12   appeared?

   13   A    To the best of my recollection, it was always parked in

   14   between my house and my children's elementary school by at

   15   least 7:00 o'clock in the morning.          It was there, you know

   16   for at least a few hours because I observed it.              You know,

   17   by around 10:30, 11:00, around Thunder Studios.

   18   Q    What time does your children's elementary school

   19   commence?

   20   A    Drop off usually is about a 45-minute process between

   21   about 7:30 and 8:15.

   22   Q    To your knowledge, was the van present during the

   23   drop-off process?

   24   A    Yes.

   25   Q    Did you receive any complaints from anyone other than

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 98 of 165 Page ID #:2631

                                                                              98

    1   your family members regarding the van?

    2   A    Yes.    We received, obviously, complaints from our

    3   neighbors, as well as other parents from the children's

    4   school.

    5   Q    Was it personally embarrassing to you to be labeled as

    6   a corporate thief?

    7   A    Incredibly embarrassing.          Absolutely.    I wasn't

    8   concerned for myself as much as I was for my children at the

    9   time.

   10   Q    Did you observe the activity upset your children?

   11   A    My wife, my children, my employees.            Even -- I mean,

   12   ramifications to this day are severe.

   13   Q    Can you describe the ramifications?

   14   A    So my family -- my children, they're slightly different

   15   today.    They're not -- if a car door slams out on the

   16   street, it wakes them up at night.          Some -- my wife has

   17   obviously gone through a very emotional, distraught period.

   18   It kills me to see the stress and anxiety and the pain and

   19   what have you.    I mean, I'm -- you know, people taking the

   20   law into their own hands is just something I don't

   21   understand.    This outrageous behavior is just extraordinary.

   22               I'm very sad, very sad this has happened and my

   23   wife was put through this and my children have had what we

   24   fear could be long-term social impact on it, on them because

   25   of it.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 99 of 165 Page ID #:2632

                                                                               99

    1   Q    Did you also install a new security system at your --

    2   A    Immediately.      Two keys locked, armed security.       We now

    3   have a security service that will have armed guards at our

    4   house in less than three minutes on call and at work.

    5   Q    And did you also hire guards at Thunder Studios?

    6   A    Immediately.

    7   Q    Would you have done that if you believed it was just

    8   going to be words?

    9   A    No, no.    The message is clear.        Adam Kazal is

   10   different.

   11   Q    Did the federal court of Australia make any findings

   12   that Adam Kazal was in contempt of the court's orders?

   13              MR. TAYLOR:       Lacks foundation, Your Honor.

   14              THE COURT:       If he knows.

   15              THE WITNESS:       I definitely know.      Adam Kazal was

   16   found guilty of criminal contempt of court in a civil matter

   17   and was sentenced to in excess of 30 months in jail.

   18   BY MR. WIENER:

   19   Q    I'd like you to turn to Exhibit 35.

   20              Is this a true and correct copy of an order of the

   21   federal court of Australia, dated July 31st, 2017?

   22   A    Sorry.    Excuse me.      It is.

   23   Q    And is this the order that sentences Adam Kazal to

   24   33 months in prison?

   25   A    I believe this is actually the appeal order.            It's my

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 100 of 165 Page ID
                                   #:2633
                                                                        100

 1   understanding that Adam Kazal appealed the first order and

 2   this is the final order sentencing him to jail, yes.

 3   Q    Let me back up before I introduce this order.

 4               I'd like you to turn to Exhibit 30.

 5   A    Yes.

 6   Q    Is this a true and correct copy of the order of the

 7   federal court of Australia dated February 27, 2017?

 8   A    It is.    It is.

 9               MR. WIENER:      Your Honor, I'd like to move

10   Exhibit 30 into evidence.

11               THE COURT:      All right.    Any objection?

12               MR. TAYLOR:      No objection, Your Honor.

13               THE COURT:      All right.    Thirty will be admitted.

14               (Exhibit 30 received in evidence.)

15   BY MR. WIENER:

16   Q    Did this order make a finding that Adam Kazal had

17   breached the November 11th, 2016, restraining order?

18   A    Yes.

19   Q    And did it find that he violated by making posts and

20   republishing posts?

21   A    In part, I believe, yes.

22   Q    I'd like you to read on reasons for the judgment, which

23   is Plaintiffs' page 1738, paragraphs two, three, and four.

24   A    (Reading)    The Power to Punish for Contempt.

25               I found the contemnor guilty of four counts of

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 101 of 165 Page ID
                                   #:2634
                                                                        101

 1   contempt (charges 3, 5, 6, and 7) for breaching orders (the

 2   four breaches) that I made with his consent on 11

 3   November 2016 (the 11 November orders), and on two further

 4   counts of contempt (charges 8 and 9) committed because he

 5   had made public statements that were both intended and

 6   calculated to influence Rodric David, the second applicant,

 7   as a party, in the conduct of the principal proceedings and

 8   that exposed him to the risk of prejudgment of the issues or

 9   merits of those proceedings (the two interferences).

10              Three, the nature of the two categories of

11   contempt that I found is different in the sense that each of

12   the four breaches involved personal disobedience to an order

13   that directly bound the contemnor as a party to the

14   proceedings to do, or refrain from doing, some act, while

15   each of the two interferences involved acts or conduct that,

16   as a matter of practical reality, had a tendency to

17   interfere with the due administration of justice in these

18   proceedings.    However, the four breaches and the two

19   interferences were all contempts of the court because they

20   interfered in the due administration of justice.

21              Four, our society is structured on the basis that

22   the courts of law must be accessible to all persons rich or

23   poor, weak or strong, popular or unpopular, and whose cases

24   may or may not be considered by others or the public to be

25   good or bad.    It is essential that everyone knows that the

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 102 of 165 Page ID
                                   #:2635
                                                                        102

 1   courts are independent, not only of Government but also of

 2   other influences, and that the courts are also seen to be

 3   entirely free from outside influences, including public

 4   pressure.

 5               It is also fundamental that persons must obey, and

 6   cannot be allowed to ignore, orders that the courts make.

 7   The due administration of justice requires that everyone be

 8   able to access the courts to hear and determine disputes,

 9   that all persons in our society accept that the orders made

10   by the courts reflect the application of the law by which

11   all are governed and that those orders must be obeyed while

12   they are in force.

13   Q    And did the court -- did Adam Kazal appeal this order?

14   A    He did.

15   Q    And did that result in the order that we previously

16   spoke about marked Exhibit 35?

17   A    It was.

18               MR. WIENER:      I'd like to move Exhibit 35 into

19   evidence, Your Honor.

20               THE COURT:      Any objection?

21               MR. TAYLOR:      No, Your Honor.

22               THE COURT:      Thirty-five will be admitted.

23               (Exhibit 35 received in evidence.)

24   BY MR. WIENER:

25   Q    And that's the order that sentenced Adam Kazal to

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 103 of 165 Page ID
                                   #:2636
                                                                        103

 1   prison?

 2   A    Yes.

 3   Q    Who's David Singh again?

 4   A    David Singh was the chief executive -- he may still be,

 5   I'm not sure, of Global Renewables, the Australian waste

 6   processing plant we talked about earlier.            And he was the

 7   co-shareholder with ECL of the Global Renewables business.

 8   Q    And did he also seek a restraining order against

 9   Charif Kazal?

10   A    He runs -- I'm sorry.        It's my understanding that

11   there's an alternative court case in Australia for injurious

12   falsehood brought by Mr. Singh and Global Renewables against

13   Mr. Kazal.    And in that action, Mr. Kazal, for publishing a

14   website, was found guilty of contempt, yes.            Of these same

15   allegations.

16   Q    I'd like you to turn to Exhibit 36.

17               Is this a true and correct copy of the civil

18   contempt order against Charif Kazal?

19   A    It is, yes.

20               MR. TAYLOR:      Lacks foundation, Your Honor.

21               THE COURT:      If he knows, he may answer.

22               THE WITNESS:      Yes, it is.

23   BY MR. WIENER:

24   Q    And did --

25               MR. WIENER:      Your Honor, I'd like to move

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 104 of 165 Page ID
                                   #:2637
                                                                        104

 1   Exhibit 36 into evidence.

 2               THE COURT:      Any objection?

 3               MR. TAYLOR:      We would object, Your Honor.      He has

 4   no personal knowledge of this.

 5               THE COURT:      The objection is noted, but overruled.

 6               (Exhibit 36 received in evidence.)

 7   BY MR. WIENER:

 8   Q    Did the court find that Charif was in civil contempt

 9   for making statements that -- about crimes that were

10   committed by stealing from Charif Kazal and Tony Kazal?

11   A    Yes.

12   Q    Did it find that Charif Kazal was in contempt for

13   making statements that $180 million were stolen from

14   Charif Kazal and Tony Kazal?

15   A    Yes.

16   Q    Thank you.

17               Are you confident that Adam Kazal and Charif Kazal

18   will not violate the orders in the future?

19   A    No.

20   Q    Why is that?

21   A    Because they continuously do so.             They have contempt

22   for the court of law.        They don't accept judgments of

23   courts.    They won't listen to anything.          They won't listen

24   to the advice or the findings of independent bodies.

25   Q    And can you briefly summarize the emotional distress

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 105 of 165 Page ID
                                   #:2638
                                                                        105

 1   that you've suffered as a result of this?

 2   A    It's -- I believe, in the rule of law.            I believe that

 3   commercial disputes are resolved in courts of law.            I've had

 4   a circumstance for the last ten years where those that

 5   sought to dispute a commercial business relationship with me

 6   has sought to take the law into their own hands around the

 7   world, make outrageous allegations.

 8              It doesn't matter how many times I defend myself

 9   in court, they won't accept the findings of courts of law,

10   judges, independent forensic examinations of accounts.              They

11   won't accept injunctions preventing them from doing

12   outlandish behavior.

13              So it's extraordinarily emotionally difficult for

14   me from a guy who has that basis of foundation in the -- in

15   the -- whilst the law can be an ass and work slowly, it's

16   the law that actually defines us in society.            And it's just

17   -- I have a very, very difficult time emotionally coming to

18   grips with the fact that because of jurisdictional issues or

19   what have you, certain behavior can be accorded to people,

20   and they can seemingly get away with it.

21              You know, I lodge -- when the website came out

22   initially, I lodged a defamation case in Australia.            That's

23   what you do to deal with your concerns.            You don't send

24   people to your home, paid protestors.             You don't disrupt

25   people's businesses.

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 106 of 165 Page ID
                                   #:2639
                                                                        106

 1              As a father, as a business owner, as an employer,

 2   I hold to the greatest concern the responsibility I have to

 3   those that I most care about:          My employees, my wife, my

 4   children, my friends, their friends, people entrusted to my

 5   care when their kids come to my house.            Who does that?   It's

 6   an outlandish -- I don't know how I can prove an untruth

 7   when it's just so absolutely crazy.

 8              Even on the surface, this thing, it says I stole

 9   $180 million.    But in the evidence you have in front of you,

10   you have the fact that the business that was sold that

11   they're making that claim on, they themselves only offered

12   25 million for.       How the hell did I steal anything of value

13   from them?    That was done under a validation order of the

14   judge under the court of law for the liquidation of the

15   company.

16              I don't mean to digress, but the emotional stress

17   upon me -- I have to be the strong one for my kids, my wife.

18   You know, it's hard for me to show it in front of you, him,

19   them.

20              They seek to make this distinction that they're

21   all independent, but the website is the Kazalfamilystory,

22   it's not the Adamkazalstory.           It doesn't matter how many

23   judgments I get against them, it comes again to great

24   personal, financial, emotional cost to me.            But I must stay

25   strong for those that I most care about, for those that are

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 107 of 165 Page ID
                                   #:2640
                                                                        107

 1   entrusted in my care.

 2               But I can tell you, it's -- I honestly -- I

 3   honestly hold them responsible for the death of my father

 4   recently.    He died of myeloblastic leukemia.          It came on

 5   very sudden, soon after the escalation had occurred.           The

 6   doctors told me and my family that myeloblastic leukemia in

 7   older men, older persons, the contributing factor is stress.

 8               MR. TAYLOR:      I move to strike most of this as

 9   nonresponsive to the question --

10               THE COURT:      The objection is overruled.

11               Question, please, counsel.

12               THE WITNESS:      I'm sorry, Your Honor.

13               MR. WIENER:      Thank you.    I don't think I have

14   anything further, Your Honor.          Thank you.

15               THE COURT:      Cross-examination.

16               MR. TAYLOR:      Thank you, Your Honor.

17

18                              CROSS-EXAMINATION

19   BY MR. TAYLOR:

20   Q    Mr. David, you have a degree in acting from the U.S.C.

21   School of Theatre; isn't that true?

22   A    No, I have a degree in theatre from U.S.C.

23   Q    A degree of theatre from the U.S.C. school of --

24   A    No, I have a degree in theatre from U.S.C.

25   Q    I see.    So is it fair to say that you're trained in

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 108 of 165 Page ID
                                   #:2641
                                                                        108

 1   acting?

 2   A    No, I have a theatre degree, so I did some acting

 3   courses, yes.    I focused on the business of theatre.

 4   Q    To this day, you've never met Adam Kazal personally;

 5   correct?

 6   A    No.

 7   Q    But you know of Charif Kazal and Tony Kazal; right?

 8   A    I do.

 9   Q    You testified earlier about a lawsuit in the

10   Cayman Islands that was launched there around June 2010.

11               Do you recall that testimony?

12   A    Yes.

13   Q    That lawsuit was filed by the -- on behalf of the

14   Kazals; correct?

15   A    By K.T.C.

16   Q    That's their company; right?

17   A    Well, it was at the time.          It was Charif, Karl and Tony

18   at the time.

19   Q    Right.    I'm talking about at the time, 2010.

20               And in that lawsuit, among other things, they

21   sought to undo the votes of the board of directors that had

22   taken place earlier that year with respect to their

23   ownership in Emergent Capital; isn't that right?

24   A    No, that lawsuit was -- I'm sorry.            That lawsuit was

25   withdrawn.

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 109 of 165 Page ID
                                   #:2642
                                                                        109

 1   Q    Which lawsuit was withdrawn?

 2   A    The lawsuit in June of 2010.          In the Cayman

 3   proceedings, the lawsuits were withdrawn both -- the

 4   shareholders both signed a winding up agreement.             It was

 5   placed into a liquidation and provided -- not provided --

 6   handed to the nominated joint official liquidators, which

 7   was Ernst & Young Cayman Islands; and then it became a

 8   liquidation hearing.        So it's different, legally different.

 9   Q    But there was a finding, was there not, by the judge in

10   the Cayman Islands that the ownership interest in ECL had to

11   be restored to KTC?

12   A    No.    He reversed the conversion of debt to equity.             It

13   had the effect of putting back onto the balance sheet a debt

14   to me and reinstalling their percentage.

15   Q    Right.

16   A    It didn't adjust their number of shares in any way.

17   Q    You mentioned earlier during your direct examination

18   testimony that there was an offer on behalf of the Kazals to

19   purchase -- was it Global Renewables?

20   A    Global Renewables Limited, yes.

21   Q    Purchase Global Renewables Limited for around the same

22   amount as the offer by Iron Bridge; isn't that right?

23   A    Yes.   To my recollection, there was about four or five

24   offers they made all within a 24-hour window, I think.

25   Q    Four or five offers that who made?

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 110 of 165 Page ID
                                   #:2643
                                                                        110

 1   A      KTC.

 2   Q      And KTC's best offer was actually several million

 3   dollars more than Iron Bridge's offer, wasn't it?

 4   A      To the best of my recollection, in dollar terms, their

 5   best offer was half a million more than Iron Bridge Capital,

 6   yes.

 7   Q      You mentioned an individual who was affiliated with the

 8   Libyan Investment Fund.         I believe it was -- was it

 9   Mr. Serrati?

10   A      Zotti, I think.

11   Q      Have you ever met this individual?

12   A      No.

13   Q      Have you ever communicated with him?

14   A      I don't believe so.

15   Q      Did you ever go to Libya for the purpose of seeking

16   funding for your own business ventures?

17   A      No.    I went to a waste conference there.

18   Q      To a what?

19   A      A waste conference.

20   Q      You testified earlier that you got a call from your

21   wife in 2011 saying that she was at the police station and

22   she had been followed?

23   A      Yes.

24   Q      You have no specific information about who followed her

25   or who sent that person?

                     Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 111 of 165 Page ID
                                   #:2644
                                                                        111

 1   A     I do.

 2   Q     But you said earlier that you believed that it may have

 3   been associated with Adam Kazal; isn't that true?

 4   A     No, I said someone engaged or employed by Adam Kazal --

 5   not Adam Kazal -- sorry, Tony Kazal.

 6   Q     But you have no documents or other evidence that proves

 7   that, do you?

 8   A     You might in evidence right now.

 9   Q     I'm asking what you have.

10   A     Well, I have documents not in evidence, but I think you

11   do.

12   Q     You also mentioned earlier that there was an ICAC

13   inquiry and you believed that the ICAC inquiry concluded

14   that Mr. Kazal was guilty of various wrongdoings; isn't that

15   right?

16   A     Well, it made factual findings.

17   Q     But the ICAC inquiry was not a criminal proceeding, was

18   it?

19   A     That's not what ICAC is.         ICAC is an independent body

20   that investigates corruption between private enterprise and

21   government officials or governmental agencies.

22   Q     So they don't reach criminal conclusion, like guilty or

23   innocent; right?

24   A     I'm not the ICAC, so you might want to go to their

25   specific charter.

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 112 of 165 Page ID
                                   #:2645
                                                                        112

 1   Q    I'm using the term that you used.            Mr. Kazal was never

 2   found guilty of any crime, was he?

 3   A    Your terms.      He was found guilty by the ICAC of

 4   corruption and perjury.

 5   Q    Now, there was a 2017 inspector report that you also

 6   mentioned earlier which exonerated Mr. Kazal and you said

 7   there were some subsequent reports that reversed that

 8   report; is that fair to say?           Is that correct?

 9   A    No, that's not correct.

10   Q    What am I missing?

11   A    The report doesn't exonerate Mr. Kazal.

12   Q    What's the subsequent report that you're talking about?

13   A    There was, I think, in September of this year, there

14   was an independent report done on the debate that was being

15   had in the media and elsewhere and with certain

16   parlamentarians as to should there be a change to the

17   charter of the ICAC.

18               And so this was an independent review by legal

19   experts, a panel of them, and it went into lengths on

20   debasing the document you're referring to that you put into

21   evidence.

22   Q    But that proceeding, whoever conducted it, had nothing

23   to do --

24   A    It was not a proceeding, it was a review.

25   Q    I'll ask you to let me finish my question.              That review

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 113 of 165 Page ID
                                   #:2646
                                                                        113

 1   or proceeding, or whatever you want to call it, had nothing

 2   to do with the allegations of wrongdoing by Mr. Kazal; isn't

 3   that true?

 4   A    I believe it goes into great detail on it.

 5   Q    But you don't know, do you?

 6   A    I do.    I read it.      But I can't -- if it was tendered

 7   into evidence --

 8   Q    Well, it wasn't produced to us, was it?

 9   A    Well, it's available to anyone online.            You can

10   download it.

11   Q    Who authored it?

12   A    I don't recall it off the top of my head.               The

13   Australian Institute of Legal Professions or something of

14   that nature.

15   Q    What was your purpose in reading it?

16   A    I was reading a review of the ICAC's review by the

17   inspector general.

18   Q    So you just take a general interest in ICAC as a body,

19   as a proceeding in general?

20   A    I take a -- I take a general interest in things that

21   may have a ramification upon Mr. Kazal and my ongoing legal

22   disputes with him, yes.

23   Q    Now, you mentioned that in 2011, you were subpoenaed

24   and you testified before ICAC?

25   A    I did.

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 114 of 165 Page ID
                                   #:2647
                                                                        114

 1   Q    And you said that when you were served with the

 2   subpoena, that was the first time you learned about this

 3   inquiry?

 4   A    Yes.

 5   Q    Do you have any understanding of how it is your lawyer

 6   would know about an ICAC inquiry and mention it to the

 7   lawyer for Mr. Kazal a year beforehand?

 8               MR. WIENER:      I'm going to object.      It calls --

 9               THE COURT:      I'm sorry, Counsel.      I can't hear a

10   word you're saying from where you're sitting.

11               MR. WIENER:      I'm going to object.      It calls for

12   possibly attorney-client communication.

13               THE COURT:      Sustained.

14   BY MR. TAYLOR:

15   Q    Well, you are aware, are you not, that your attorney

16   sent a letter to Mr. Kazal's attorney in July 2010

17   referencing the ICAC inquiry before it was a matter of

18   public record?

19   A    I don't recall any specific letters.            I do definitely

20   recall lots and lots and lots of communication on all sorts

21   of things at that period of time, though.

22   Q    So if your lawyer had sent such a letter, he would have

23   done so without your knowledge, is that what you're saying?

24   A    Lawyers communicate the way they do.            You're making

25   reference to a generic letter that you haven't shown me, so

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 115 of 165 Page ID
                                   #:2648
                                                                        115

 1   it would help if you would show me.

 2   Q    Now, it is true that you testified in that ICAC inquiry

 3   and was under oath -- the testimony you gave; right?

 4   A    I was.

 5   Q    And when was that testimony given?

 6   A    I think the inquiry was in 2011, so I'm -- to the best

 7   of my recollection, I think it was the middle of the year,

 8   maybe July.

 9   Q    And that was while litigation was pending between you

10   and the Kazals; isn't that right?

11   A    I don't know specifically as it pertains to the date.

12   I do know -- I mean, Charif may better recall, but the

13   signed agreement for the liquidation may precede it.             I just

14   don't recall.

15   Q    Over the course of what period did you testify?             How

16   many hours and days?

17   A    I may have been held over a day.             I just don't recall.

18   Maybe two days.       I don't actually recall how long.

19   Q    Were you involved with any of the Kazal family's

20   dealings with respect to the leases that you referenced

21   earlier?

22   A    No, never.

23   Q    Do you know how it is that the body conducting this

24   inquiry into leasing would have any idea that you would know

25   anything about it and call you to testify?

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 116 of 165 Page ID
                                   #:2649
                                                                        116

 1               MR. WIENER:      Objection.    Calls for speculation.

 2               THE COURT:      Sustained.

 3   BY MR. TAYLOR:

 4   Q    Did you ever learn how it is that whoever issued that

 5   subpoena to you knew to call upon you as a witness?

 6   A    Yes.

 7   Q    What did you learn in that regard?

 8   A    I can only assume.        I can't talk for the ICAC.      I can

 9   only assume because I'm one of the principal characters

10   talked about in the -- in the press releases -- not press

11   releases.    Sorry -- articles regarding Andrew Kelly and

12   Charif Kazal, myself.        I can only assume that that piqued

13   the interest of the ICAC.

14   Q    But you had nothing to do with the allegations that

15   they were looking into?

16   A    No, I knew nothing about leases.             Never did.

17   Q    You mentioned press articles.          You're talking about

18   articles that appeared in places like the Sydney Morning

19   Herald?

20   A    Yes.

21   Q    And it's true, is it not, that you provided information

22   to a reporter at the Sydney Morning Herald as it relates to

23   Mr. Kazal?

24   A    It is true that I spoke to journalists at the Sydney

25   Morning Herald, yes.

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 117 of 165 Page ID
                                   #:2650
                                                                        117

 1   Q    And that would be Mr. Besser, the reporter?

 2   A    Yes.

 3   Q    And you spoke to him on the phone?

 4   A    Yes.

 5   Q    You spoke to him a few times on the phone?

 6   A    I got a call from him when I was living in Abu Dhabi

 7   and my passport was held by the Dubai immigration

 8   authorities.

 9   Q    And you exchanged text messages with Mr. Besser?

10   A    I don't recall, but I'm assuming I did.

11   Q    And you e-mailed with him?

12   A    Possibly.

13   Q    In fact, you e-mailed with him over the course of

14   several years into 2013; isn't that true?

15   A    Periodically.         I remember in '13, I got an e-mail from

16   him letting him know that one of his sources had told him

17   that the Kazals knew where my children went to school here

18   in L.A.

19   Q    Did you ever provide any inaccurate or misleading

20   information to Mr. Besser?

21   A    I don't believe so, no.

22   Q    Did you ever provide any inaccurate or misleading

23   information about Mr. Kazal to any reporter?

24   A    No, I don't believe so.

25   Q    Did you have communications with any other reporter

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 118 of 165 Page ID
                                   #:2651
                                                                        118

 1   about Mr. Kazal aside from Mr. Besser?

 2   A    Probably, yes.

 3   Q    Because they called you for information; right?

 4   A    In life when you're involved in items or legal disputes

 5   of public interest, journalists do call you.

 6   Q    And you were more than willing to provide --

 7   A    I didn't say that.        You asked if I'd communicated with

 8   journalists.    I'm saying, yes, I had.

 9   Q    And you didn't say to them, "I have no comment."          You

10   told them what you wanted to tell them?

11   A    No.    Many times I instructed them to speak to my

12   lawyers.

13   Q    Isn't it true that you provided Mr. Besser with a copy

14   of a photograph of you and Mr. Kelly and Mr. Kazal standing

15   outside, photograph which you had cropped to exclude

16   yourself?

17   A    It's true that I provided a photograph of Andrew Kelly

18   and Charif Kazal with me removed from that photograph, yes.

19   Q    Why did you remove yourself from the photograph?

20   A    Because I didn't want to be in it.

21               THE COURT:      Why don't we take our evening recess.

22               Ladies and gentlemen, we will adjourn for the

23   evening.    As I indicated to you, because of the national day

24   of mourning, the court will be dark tomorrow.

25               I ask that you all come back 9:00 a.m. sharp on

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 119 of 165 Page ID
                                   #:2652
                                                                        119

 1   Thursday.    We cannot start unless you are all here and so --

 2   and it's supposed to rain, I think, on Thursday so you might

 3   want to take that into account as well.            So do your best to

 4   get here on time.

 5               As I said, I want to make sure we get as much

 6   testimony as possible so we can meet our deadline.           If any

 7   one of you is late, we can't start.

 8               So I will see you all on Thursday, 9:00 a.m.

 9               Have a good day off tomorrow from this trial, and

10   we'll see you bright and early on Thursday.            Thank you.

11               (Jury out.)

12               THE COURT:      Sir, you may step down.

13               All right.      So, Mr. Wiener, just a couple things.

14   I just want to get a sense of the run of the show, if you

15   will, for Thursday.

16               MR. WIENER:      We're likely to be calling

17   Elizabeth David.

18               THE COURT:      Counsel, I have to assume your

19   practice is only in state court, but I'm going to say it

20   again.   You have to rise when you address the Court.           Those

21   are the rules.    Okay?

22               MR. WIENER:      And, Your Honor, there's no

23   disrespect --

24               THE COURT:      I'm not suggesting there is, I'm just

25   advising you again.        These are the rules here.

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 120 of 165 Page ID
                                   #:2653
                                                                        120

 1              MR. WIENER:       I should be able to get it right,

 2   it's not difficult.

 3              THE COURT:       There are some incentives that I can

 4   apply, but I'm trying not to.

 5              So let's go for the run of the show for Thursday.

 6              MR. WIENER:       If you sanction me a $1 each time,

 7   just don't do it in front of the jury --

 8              THE COURT:       This is 2018, Counsel.      A dollar is

 9   not going to do it.

10              MR. WIENER:       So it will be Elizabeth David,

11   Paul Kolesa.    I would expect we can present our entire case

12   on Thursday.    And Mike Hammond.

13              THE COURT:       I'm sorry?

14              MR. WIENER:       An individual named Mike Hammond will

15   be coming from Australia.        Will likely be in the afternoon.

16              THE COURT:       Those three witnesses, that's who you

17   intend for Thursday?

18              MR. WIENER:       That's correct.      The one

19   accommodation which I'm willing to offer if opposing counsel

20   requires it, I understand that Mr. Kazal is coming from

21   Australia.    If he's not able to stay on Monday, I'm

22   certainly willing to swap witnesses out of order if needed.

23              THE COURT:       So, Mr. Taylor, you need to talk with

24   your client about that before making that decision.

25              MR. TAYLOR:       Yes, I do, Your Honor.      But I believe

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 121 of 165 Page ID
                                   #:2654
                                                                        121

 1   he's scheduled to travel this weekend, so it will be a

 2   little difficult to extend it till next week.            But can we

 3   figure this out tonight and let the Court know first thing

 4   on Thursday.

 5              THE COURT:       Well, you probably need to let counsel

 6   know before you let me know.           I'm going to be here.   It's

 7   just -- I'm just letting you know we're not continuing this

 8   trial.   So if you need to get your witness on, do what you

 9   need to do on Thursday to do it.

10              In fairness to Mr. Wiener who is being reasonable

11   here, if you need to tell him:          Hey, don't call -- I don't

12   know who -- pick the witness -- Paul Kolesa or whomever who

13   may be local to swap out with Mr. Kazal, then you should do

14   that.

15              MR. TAYLOR:       We'll figure it out tonight, and I'll

16   be in touch with counsel in the morning.

17              MR. WIENER:       Yeah, please -- let me know tomorrow.

18   I do have to tell Mr. Hammond when to get on a plane.

19              THE COURT:       You said Mr. Hammond is coming from

20   Australia?

21              MR. WIENER:       Correct.

22              THE COURT:       Is he in the states already or --

23              MR. WIENER:       He is not.    If he leaves on Thursday,

24   he'll be here on Thursday our time.          I would like to give

25   him a day -- if you can tell me tonight, that would be

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 122 of 165 Page ID
                                   #:2655
                                                                        122

 1   fabulous.

 2               THE COURT:      Why don't we do this.      I think you

 3   should be able to find out an answer no later than 7:00 p.m.

 4   this evening.    Let counsel know, so that he can stop the

 5   trains from moving for a witness that is flying in from

 6   Australia.

 7               Does that sound reasonable to you, Mr. Taylor?

 8               MR. TAYLOR:      That's fine, Your Honor.

 9               THE COURT:      Mr. Taylor, let Mr. Wiener know by

10   7:00 p.m.

11               And, then, Mr. Taylor, do you anticipate only

12   calling Mr. Kazal on Thursday?

13               MR. TAYLOR:      That's another thing we need to talk

14   about because I have two third-party witnesses who I had

15   previously told would probably be on on Thursday before I

16   knew about last night's closure.

17               And then we have transcripts -- a little bit of

18   deposition testimony to read into the record, which we can

19   do to fill in the time there, but probably only Mr. Kazal

20   Thursday because it sounds like Mr. Wiener has to continue

21   with his witnesses, and then I'd have to push mine off to

22   Monday then.

23               THE COURT:      Fair enough.    I just want to get a

24   sense of where we're going.

25               Just so you all know.        Mr. Wiener, you have five

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 123 of 165 Page ID
                                   #:2656
                                                                        123

 1   hours, 21 minutes and 22 seconds.

 2               Mr. Taylor, you have six hours, 43 minutes and

 3   21 seconds.

 4               All right.      Anything further before we adjourn for

 5   the evening?

 6               MR. WIENER:      Your Honor, is there a clock I should

 7   be watching up there, in terms of tracking time?

 8               THE COURT:      Unless you have a mirror that can look

 9   at my chest clock, no.        So that's why I will always tell you

10   at lunch and at the end of the day where you stand.

11               So what other lawyers who have appeared in this

12   court have done is they've utilized their trusty aide to

13   keep a running clock of how much time they're taking as a

14   guide.

15               But again to be clear, this court, this timer

16   controls.    But you can ask counsel to assist you.          You now

17   know you have five hours, 21 minutes and 22 seconds.

18               MR. WIENER:      Got it.

19               THE COURT:      Anything further, Mr. Taylor?

20               MR. TAYLOR:      Not from me, Your Honor.

21               THE COURT:      I will see you all on Thursday.     If

22   you can get here at 8:45, just in case there are any issues

23   we need to discuss before the jury gets here.

24               Thank you.      Have a good evening.

25         (Thereupon, at 4:50 p.m., proceedings adjourned.)

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 207 Filed 03/01/19 Page 124 of 165 Page ID
                                   #:2657
                                                                        124

 1

 2                                    -oOo-

 3

 4                                 CERTIFICATE

 5

 6              I hereby certify that pursuant to Section 753,

 7   Title 28, United States Code, the foregoing is a true and

 8   correct transcript of the stenographically reported

 9   proceedings held in the above-entitled matter and that the

10   transcript format is in conformance with the regulations of

11   the Judicial Conference of the United States.

12

13   Date:   February 13, 2019

14

15                                        /s/ Lisa M. Gonzalez
                                 _____________________________________
16                               Lisa M. Gonzalez, U.S. Court Reporter
                                 CSR No. 5920
17

18

19

20

21

22

23

24

25

                    Lisa   M.   Gonzalez,   Official   Reporter
                            THE COURT:
Case 2:17-cv-00871-AB-SS Document 207 Filed[127]        11th125
                                             03/01/19 Page   [3]of94/4
                                                                   165 95/18
                                                                        Page100/17
                                                                              ID
 BY MR. TAYLOR: [3]         THE WITNESS:
                                   #:2658     [12] 34/3 12 [6] 3/5 4/8 35/5 90/4
 107/18 114/13 116/2            34/5 47/16 56/12 73/18        90/24 91/4
 BY MR. WIENER: [26]            84/15 87/23 90/17 90/19      12 percent [1] 73/11
 34/10 45/18 48/4 52/3 56/3     99/14 103/21 107/11          12th [1] 59/10
                                                             13 [2] 17/18 124/13
 56/13 57/11 58/17 60/1         $                            13th [1] 59/15
 70/13 71/1 79/18 81/16         $1 [1] 120/6
 82/25 87/25 88/12 89/5                                      144 [1] 73/7
                                $150,000 [1] 17/20           15 [3] 35/5 59/13 70/5
 90/10 90/20 94/25 97/3         $180 [8] 77/25 78/13 80/13 15,000 [1] 18/24
 99/17 100/14 102/23 103/22      84/25 95/7 95/8 104/13
 104/6                                                       15-minute [1] 69/16
                                 106/9                       15-page [1] 5/13
 MR. GEBELIN: [2] 51/3          $180 million [6] 80/13 84/25 16 [7] 4/10 95/24 96/6 96/9
 51/10                           95/7 95/8 104/13 106/9
 MR. TAYLOR: [57] 8/17                                        96/12 96/25 97/2
                                $3 [2] 63/11 63/14           163 [4] 18/10 18/10 60/25
 8/23 9/3 9/18 9/23 10/5 10/9   $3 billion [1] 63/11
 10/11 10/14 10/19 10/23                                      61/2
                                $600,000 [1] 14/13           163rd [1] 61/3
 11/4 11/9 11/21 13/13 18/2     $666,666.66 [2] 20/6 93/20 17-CV-00871-AB [1] 1/8
 21/14 21/16 47/7 48/7 50/1     $80 [1] 30/24
 55/17 55/24 56/10 57/2 57/8                                 1738 [1] 100/23
                                $80 million [1] 30/24        18 [4] 4/9 94/2 94/18 94/25
 58/13 59/22 60/12 70/23        $939,000 [1] 15/1
 72/6 80/15 82/20 84/12                                      18-month [1] 16/22
 86/20 87/16 88/8 89/2 90/8     '                            180 million [1] 93/10
 91/1 94/20 96/9 96/12 96/17                                 1873 [1] 61/17
                                '13 [1] 117/15
 96/20 96/22 99/12 100/11       '16 [1] 54/5                 1875 [1] 61/24
 102/20 103/19 104/2 107/7                                   1877 [1] 62/9
 120/24 121/14 122/7 122/12
                                -                            1880 [2] 2/11 63/17
 123/19                         -o0o [1] 5/3                 1885 [1] 64/10
 MR. WIENER: [63] 5/6           -oOo [1] 124/2               1887 [1] 64/19
 5/10 5/23 7/10 7/13 12/7                                    1893 [1] 65/6
                                /                            1897 [1] 66/7
 12/11 13/17 18/4 33/20
                                /s [1] 124/15                19 [1] 59/2
 47/10 47/19 47/22 47/25
 48/14 48/25 49/5 49/9 49/18    0                            1902 [1] 66/20
 49/24 50/20 50/24 55/11                                     1906 [1] 67/3
                                000002 [2] 82/17 82/24       1910 [1] 67/10
 55/14 55/21 57/5 58/10
 59/17 59/20 60/9 70/9 70/20    1                            1915 [1] 67/19
 72/3 72/10 73/20 80/18         1 percent [1] 23/22          1919 [1] 68/17
 81/13 81/22 82/13 82/17        100 [2] 1/10 4/11            1:20 [2] 1/17 5/2
 87/22 87/24 88/24 90/23        102 [1] 4/12                 1b [1] 95/5
 96/4 96/13 100/8 102/17        104 [1] 4/13                 1st [1] 1/24
 103/24 107/12 114/10           107 [1] 3/9                   2
 115/25 119/15 119/21           10:30 [1] 97/17               20 [3] 10/19 10/21 31/13
 119/25 120/5 120/9 120/17      11 [6] 4/7 88/21 88/25 89/5   20-second [2] 10/6 10/15
 121/16 121/20 121/22 123/5      101/2 101/3                  2006 [1] 35/25
 123/17                         116 [1] 59/10                 2007 [1] 13/25
 THE CLERK: [2] 34/1            1186 [1] 95/3                 2008 [4] 36/15 37/6 37/9
 34/4                           11:00 [1] 97/17                45/12
 2 2:17-cv-00871-AB-SS Document
Case                        28 [1] 124/7                 55 [1]
                                     207 Filed 03/01/19 Page 1263/17
                                                                 of 165 Page ID
 2009 [6] 14/16 23/10 37/20 2nd  [1]  60/20
                                      #:2659             56 [1] 3/18
                                                            5607 [1] 2/5
 38/9 38/15 44/20              3                            57 [1] 3/19
201-7600 [1] 2/12              30 [8] 4/11 10/21 11/3 92/20 58 [1] 3/20
2010 [11] 14/23 23/15 24/1      99/17 100/4 100/10 100/14 5920 [2] 1/23 124/16
 24/3 25/3 39/12 41/12         30 percent [1] 31/13
 108/10 108/19 109/2 114/16                                 5:00 [1] 70/1
                               30,000 [2] 18/25 78/2
2011 [10] 24/13 43/18 45/21    30-odd [1] 43/3              6
 45/24 46/5 46/11 46/13        3072 [1] 2/8                 60 [2] 3/21 3/22
 110/21 113/23 115/6           30th [1] 91/11               609 [1] 2/4
2012 [4] 46/11 71/3 71/5       31 [4] 3/22 60/6 60/11 60/15 61 [1] 72/19
 76/17                         310 [2] 2/8 2/12             65 million [1] 43/3
2013 [6] 26/13 27/11 27/16     31st [1] 99/21               666 [1] 93/23
 52/7 75/6 117/14              32 [4] 3/23 70/15 70/22 71/1 666,666.66 [1] 92/24
2014 [2] 27/11 94/12           33 [5] 3/20 19/8 57/13 58/12 67 [1] 58/25
2015 [5] 28/9 30/12 30/19       58/17                       6th [1] 63/21
 59/14 59/15                   33 months [1] 99/24
2016 [15] 6/23 6/25 29/1       34 [1] 3/9
                                                            7
 31/14 53/14 58/8 58/22 59/2   341-3072 [1] 2/8             71 [1] 3/23
 59/2 59/10 77/2 84/3 94/4     35 [5] 4/12 99/19 102/16     714 [1] 2/11
 100/17 101/3                   102/18 102/23               753 [1] 124/6
2017 [12] 24/18 28/11 57/20    350 [1] 1/24                 7600 [1] 2/12
 60/20 63/21 66/11 66/22       36 [4] 4/13 103/16 104/1     79 [1] 3/24
 67/24 68/22 99/21 100/7        104/6                       7:00 [1] 78/8
 112/5                         3:08 [1] 70/11               7:00 o'clock [1] 97/15
2018 [3] 1/19 5/1 120/8        3:20 [1] 69/25               7:00 p.m [2] 122/3 122/10
2019 [1] 124/13                3:28 [1] 70/12               7:30 [1] 97/21
205 [1] 58/22
209 [1] 72/19                  4                              8
20th [1] 57/20                 40 [1] 41/16                   80 [1] 42/2
21 [3] 3/5 123/1 123/17        40,000 [1] 36/8                82 [2] 3/25 76/13
21 seconds [1] 123/3           414 [1] 72/19                  8383 [1] 2/7
213.894.2979 [1] 1/25          43 [1] 123/2                   84 [1] 4/6
22 [2] 123/1 123/17            440 [1] 72/19                  89 [1] 4/7
23 [4] 3/21 58/19 59/20 60/1   4455 [1] 1/24                  8:15 [1] 97/21
24 [8] 3/21 59/8 59/19 59/20   45 [4] 71/21 72/4 73/1 73/22   8:45 [1] 123/22
 59/21 59/24 60/1 82/7         45-minute [1] 97/20            8th [1] 66/11
24-hour [1] 109/24             487-5607 [1] 2/5               9
25 [7] 3/17 53/11 55/13        4:00 p.m [1] 93/2
                                                              90012 [1] 1/24
 55/15 55/21 59/19 67/24       4:50 [2] 1/17 123/25
                                                              90067 [1] 2/12
25 million [3] 43/1 43/6       4th [1] 68/22
                                                              90211 [1] 2/7
 106/12
25th [1] 59/2
                               5                              91 [1] 4/8
                               50 percent [1] 23/21           925 [1] 2/5
26th [7] 59/14 77/15 77/18
                               50th [1] 87/5                  94 [1] 4/9
 78/7 78/8 84/5 95/20
                               520 [1] 2/7                    94582 [1] 2/4
27 [2] 84/3 100/7
                                                              97 [1] 4/10
 9 2:17-cv-00871-AB-SS Document
Case                       accept [5]
                                   207 42/13
                                        Filed102/9       89/21
                                              03/01/19 Page 12790/7 90/15
                                                                of 165    90/18
                                                                        Page ID
 9:00 a.m [2] 118/25 119/8  104/22 105/9
                                    #:2660105/11         91/10 93/16 95/2 95/5 95/11
9th [2] 58/22 66/22            accepted [2] 15/8 38/2         95/14 99/9 99/12 99/15
                               access [3] 25/20 58/7 102/8 99/23 100/1 100/16 102/13
A                              accessible [1] 101/22          102/25 104/17 108/4 111/3
a.m [2] 118/25 119/8           accommodation [1] 120/19 111/4 111/5
AB [1] 1/8                     accordance [1] 36/11          Adam Kazal [4] 73/15 75/14
abetted [1] 93/11              accorded [1] 105/19            90/15 95/14
ability [3] 25/22 63/8 66/2    account [5] 92/25 93/4 93/4 Adam Kazal to [1] 90/7
able [5] 61/7 102/8 120/1       93/5 119/3                   Adamkazal.com [2] 29/5
 120/21 122/3                  accounting [2] 40/21 40/23 31/24
about [102] 5/24 5/25 6/1      accounts [1] 105/10           Adamkazalstory [1] 106/22
 6/1 9/14 10/2 10/25 13/10     accruing [1] 73/10            add [1] 66/5
 13/24 14/1 18/16 19/9 19/17   accurately [1] 7/7            added [1] 96/4
 19/23 20/1 20/12 20/13        accuse [1] 73/3               address [3] 76/23 78/21
 21/23 22/8 22/9 22/14 22/15   accused [2] 18/16 19/1         119/20
 22/18 22/19 22/20 22/20       acknowledge [3] 28/18         addressed [1] 65/12
 22/24 23/16 23/25 24/8         30/17 31/3                   addresses [1] 69/6
 24/25 25/1 25/4 25/13 26/8    acquaintances [1] 80/8        adjourn [2] 118/22 123/4
 26/10 27/5 28/2 29/7 29/9     acronym [1] 24/16             adjourned [1] 123/25
 30/20 31/13 35/19 35/22       act [2] 54/7 101/14           adjust [1] 109/16
 36/15 37/5 37/9 39/15 40/1    acted [1] 31/15               administration [3] 101/17
 40/14 41/9 41/16 41/20 42/1   acting [3] 107/20 108/1        101/20 102/7
 42/12 43/1 43/2 43/3 43/5      108/2                        admissibility [1] 94/21
 44/13 45/9 46/1 47/25 48/23   action [10] 7/15 46/11 73/13 admit [2] 25/18 75/2
 49/4 49/6 50/4 50/14 62/24     73/14 75/17 75/19 88/17      admitted [16] 55/20 56/2
 65/14 69/19 69/21 69/22        94/10 94/12 103/13            57/10 58/16 59/25 60/14
 71/3 76/9 86/5 92/21 95/19    actions [4] 46/4 47/6 83/15 70/25 84/14 84/20 89/4 91/3
 96/12 97/20 97/21 102/16       94/12                         92/18 94/24 97/1 100/13
 103/6 104/9 106/3 106/25      activities [9] 6/24 19/5 19/22 102/22
 108/9 108/19 109/23 110/24     19/25 20/2 20/5 20/10 76/11 advance [1] 6/1
 112/12 114/2 114/6 115/25      95/17                        advantage [2] 36/20 37/11
 116/10 116/16 116/17          activity [1] 98/10            adverse [2] 20/13 45/21
 117/23 118/1 120/24 122/14    acts [1] 101/15               advice [1] 104/24
 122/16                        actual [3] 7/16 7/19 11/8     advising [1] 119/25
above [3] 8/11 30/5 124/9      actually [15] 6/15 22/10      affiliated [1] 110/7
above-entitled [1] 124/9        22/13 27/2 27/14 36/22 40/4 afford [1] 42/25
absconded [1] 15/14             40/8 50/21 55/3 77/17 99/25 after [17] 15/25 20/1 22/24
absconding [3] 40/3 40/11       105/16 110/2 115/18           24/15 25/10 29/11 33/4 33/5
 40/11                         ADAM [59] 1/10 6/23 12/19 46/4 46/11 60/3 61/14 68/13
absolutely [5] 28/20 28/23      13/4 16/11 18/13 19/7 20/2 87/10 87/11 95/18 107/5
 80/14 98/7 106/7               22/2 28/23 31/14 47/6 48/3 afternoon [3] 12/12 34/12
absurd [2] 80/14 80/14          52/6 52/10 69/2 69/11 69/12 120/15
Abu [3] 37/5 40/16 117/6        72/13 72/22 73/13 73/15      afternoons [1] 97/9
Abu Dhabi [1] 40/16             73/19 75/7 75/14 75/22 83/6 again [16] 6/20 6/23 7/17
abundance [1] 11/17             83/9 83/12 84/2 84/16 86/6 28/5 31/14 31/23 41/12 46/8
acceleration [1] 88/5           86/10 88/14 88/15 88/23       70/6 74/1 78/11 103/3
 A 2:17-cv-00871-AB-SS Document
Case                        79/20 83/2
                                   207 83/24
                                        Filed 84/14 85/3Page
                                              03/01/19   amplification
                                                             128 of 165 [1] 71/17
                                                                         Page  ID
 again... [4] 106/23 119/20 85/16 87/15 87/23
                                    #:2661     88/4 89/4 Andrew   [8] 41/1  41/1 41/6
 119/25 123/15                  91/3 93/10 93/12 96/8        41/6 45/1 45/9 116/11
against [41] 14/21 14/24        100/11 100/13 101/19         118/17
 15/6 15/11 15/19 16/2 16/3     101/22 102/9 102/11 106/21 Andrew Kelly [1] 41/6
 16/8 16/11 18/7 24/17 28/15    109/24 114/20 118/25 119/1 ANDRÉ [1] 1/4
 38/21 39/11 40/14 41/4 41/5    119/8 119/13 122/25 123/4 Angeles [8] 1/18 1/24 2/12
 42/7 43/16 43/22 43/25         123/21                       5/1 34/18 34/19 92/7 95/23
 45/10 46/4 46/11 47/5 48/3    allegation [1] 30/11         angst [2] 30/9 68/2
 51/22 52/6 52/10 61/21        allegations [11] 15/5 39/18 another [14] 5/10 55/6 62/4
 62/16 62/18 65/1 75/25 77/3    40/18 40/20 41/13 42/4       62/6 63/19 64/12 65/7 66/8
 93/25 94/13 103/8 103/12       45/10 103/15 105/7 113/2     66/21 67/4 67/11 67/21
 103/18 106/23                  116/14                       68/19 122/13
agencies [1] 111/21            alleged [4] 6/20 22/9 24/7 answer [6] 48/20 56/12
agents [1] 68/3                 28/16                        73/18 78/18 103/21 122/3
ago [7] 22/15 22/24 30/20      alleging [1] 14/25           answers [2] 70/7 84/17
 31/25 74/19 87/9 91/18        allow [4] 11/19 42/13 69/22 anticipate [2] 48/18 122/11
agree [4] 38/17 38/18 38/18     88/11                       anxiety [3] 30/9 88/7 98/18
 50/19                         allowed [9] 5/25 31/11 32/25 any [95] 5/15 5/17 6/15 7/19
agreed [1] 42/5                 33/1 37/12 38/11 50/11       11/20 14/11 14/17 20/12
agreeing [1] 39/1               85/23 102/6                  24/19 24/20 24/24 26/18
agreement [5] 36/13 36/15      ally [1] 23/19                27/20 28/2 28/3 28/25 28/25
 37/3 109/4 115/13             alone [3] 15/2 18/11 32/12 30/22 32/10 32/12 32/22
agreements [1] 38/17           along [3] 21/25 25/16 28/18 38/16 38/16 38/17 38/21
ahead [1] 90/19                already [2] 81/16 121/22      39/1 39/5 44/19 44/22 46/4
aide [1] 123/12                also [36] 6/24 13/19 15/12    46/10 46/10 47/6 49/14
aided [1] 93/11                 16/1 18/5 18/12 18/13 19/2 50/22 51/9 55/17 55/24
Akin [1] 90/3                   19/7 21/9 23/13 25/20 29/21 56/21 57/8 58/4 58/13 59/20
al [1] 13/21                    31/19 40/3 41/18 49/7 51/8 60/12 62/17 62/17 62/20
al-Qaddafi [1] 13/21            51/18 76/10 77/22 78/5 80/5 63/5 63/8 63/13 65/19 69/18
Albert [1] 89/18                80/24 81/10 85/9 90/16 93/3 69/23 69/23 69/23 70/23
alert [1] 31/4                  99/1 99/5 102/1 102/2 102/5 72/6 72/22 75/7 79/2 79/9
alike [2] 53/8 77/20            103/8 111/12 112/5           81/1 82/19 83/15 84/12 86/5
all [90] 5/21 7/21 8/15 9/14   alternately [1] 39/7          87/1 88/2 89/2 91/1 93/7
 10/1 12/2 12/9 15/21 20/8     alternative [1] 103/11        93/15 93/20 94/20 95/8
 21/12 21/16 25/15 29/12       although [2] 24/15 31/12      95/17 96/8 96/17 97/25
 33/8 33/9 33/18 33/23 34/8    altogether [1] 23/23          99/11 100/11 102/20 104/2
 38/4 41/13 44/13 48/4 48/16   always [2] 97/13 123/9        109/16 112/2 114/5 114/19
 48/17 49/22 50/8 50/18 52/2   am [4] 35/13 49/16 85/8       115/19 115/24 117/19
 52/19 55/17 55/19 56/1 56/5    112/10                       117/22 117/23 117/25 119/6
 57/10 58/15 59/17 59/24       America [1] 92/17             123/22
 60/12 60/23 65/16 67/1        American [1] 71/14           anymore [2] 17/13 39/5
 68/25 70/2 70/5 70/9 70/13    among [3] 27/19 32/7         anyone [5] 55/8 69/21 69/22
 70/21 71/23 72/19 73/6 74/8    108/20                       97/25 113/9
 75/2 76/23 76/25 77/2 77/12   amount [4] 20/6 22/15 23/6 anything [8] 24/8 38/18
 77/13 78/15 78/25 79/2         109/22                       104/23 106/12 107/14
                               amounts [1] 38/19             115/25 123/4 123/19
 A 2:17-cv-00871-AB-SS Document
Case                          74/21 74/22
                                     207 76/11   77/14 Page
                                          Filed 03/01/19 98/8129
                                                              101/7  101/13
                                                                 of 165     101/16
                                                                         Page ID
 apologize [4] 5/8 5/11 61/20 80/6 81/1 82/9
                                      #:2662 83/20 85/14 105/1 106/1  106/1 106/1
 64/24                          85/15 85/20 89/8 91/22 92/4     107/8 109/22 112/16 113/18
apparent [1] 21/2               92/13 94/9 95/6 96/1 96/11      113/19 115/11 116/5 116/22
apparently [1] 50/5             96/14 98/12 102/1 102/2         118/23 119/3 119/5 119/5
appeal [2] 99/25 102/13         102/11 102/12 104/17 105/3      119/6 123/13
appealed [1] 100/1              106/25 114/15 114/15 119/1     aside [1] 118/1
appear [13] 9/17 21/18          119/21 119/25 120/3 123/22     ask [13] 9/15 16/18 19/16
 21/19 25/2 27/4 29/6 31/21    area [2] 32/18 41/23             33/7 33/14 45/15 63/15 70/7
 31/22 32/4 33/12 60/4 68/5    aren't [1] 92/11                 74/3 91/6 112/25 118/25
 97/5                          arena [1] 35/22                  123/16
APPEARANCES [1] 2/1            Arguably [1] 8/1                asked [5] 26/6 39/24 42/7
appeared [8] 27/6 27/7 28/6    argument [2] 13/15 18/3          87/22 118/7
 29/2 53/14 97/12 116/18       arguments [1] 7/22              asking [3] 25/23 89/24 111/9
 123/11                        armed [2] 99/2 99/3             ass [1] 105/15
appearing [2] 25/17 26/10      around [19] 15/10 24/3          assaulted [5] 52/14 75/21
appears [2] 60/22 91/12         24/23 27/25 29/1 30/12 36/1     75/22 76/6 76/8
applauding [2] 7/5 32/5         41/12 46/11 78/5 86/8 88/18    asset [4] 42/10 42/14 42/18
applicant [1] 101/6             97/8 97/9 97/17 97/17 105/6     43/1
application [4] 39/14 41/19     108/10 109/21                  assets [7] 15/21 15/24 38/2
 41/20 102/10                  arrest [1] 32/21                 39/15 41/14 42/5 42/24
applied [1] 94/9               arrived [2] 95/22 97/7          assist [1] 123/16
apply [1] 120/4                arriving [1] 32/14              assisted [1] 29/21
appointment [2] 41/7 42/2      article [2] 25/2 85/3           associate [4] 22/1 77/24
apprehended [2] 47/12          articles [12] 13/9 13/18 25/6    78/11 80/11
 74/10                          26/10 26/23 62/23 84/24        associated [2] 43/4 111/3
approach [3] 36/2 48/10         92/20 92/21 116/11 116/17      associates [3] 16/9 71/9
 73/23                          116/18                          77/20
approached [2] 13/25 46/20     as [108] 5/20 6/9 7/7 7/21      association [1] 30/6
approximately [4] 5/13          7/23 7/24 8/19 12/4 15/8       associations [1] 71/9
 59/13 78/8 79/7                16/19 20/8 22/5 22/9 22/23     assume [5] 96/11 116/8
April [1] 37/6                  23/6 23/10 23/13 23/14          116/9 116/12 119/18
apt [1] 89/21                   23/17 24/13 24/23 25/8 25/9    assumed [1] 27/21
Arab [10] 12/24 14/2 14/7       25/11 26/15 26/19 27/11        assuming [3] 86/18 91/11
 14/24 15/7 15/13 23/4 36/3     27/18 27/19 28/14 29/16         117/10
 37/1 39/11                     29/19 29/20 30/6 30/13 31/4    attacked [1] 66/3
Arabic [2] 38/10 40/17          32/7 33/21 36/12 39/10         attacking [1] 85/3
Arabic-language [1] 40/17       41/25 42/1 42/3 43/19 44/16    attempt [1] 93/17
are [72] 5/15 5/20 5/25 7/15    44/16 44/19 44/20 44/21        attempted [1] 65/21
 7/22 8/20 10/4 11/14 12/4      45/1 47/4 51/17 53/5 53/6      Attempting [1] 51/16
 12/18 13/6 13/8 13/9 22/1      53/14 54/21 56/18 65/13        Attempts [1] 60/25
 22/16 27/22 27/23 27/24        66/2 66/2 70/8 72/7 72/7       attend [1] 23/18
 28/16 52/18 54/15 55/9         74/11 74/11 76/14 77/3         attention [1] 33/16
 57/19 57/25 59/4 60/7 61/7     78/19 80/16 87/16 88/4 88/7    attorney [7] 54/20 83/23
 65/15 66/2 69/2 70/18 71/15    88/9 91/16 91/22 92/7 92/23     89/23 90/1 114/12 114/15
 71/23 72/3 72/9 74/2 74/9      93/10 93/10 93/17 94/10         114/16
                                95/3 98/3 98/3 98/5 98/8       attorney-client [1] 114/12
 A 2:17-cv-00871-AB-SS Document
Case                      B                           118/24
                                 207 Filed 03/01/19 Page 130 119/16
                                                             of 165 120/1 120/10
                                                                    Page ID
 attorneys [2] 22/1 93/24         #:2663
                          back [12]  12/3 22/7 22/11  120/15 120/15 121/1 121/6
augmented [1] 21/1             24/4 40/15 44/20 55/7 69/25     121/13 121/16 121/24
August [1] 59/14               91/13 100/3 109/13 118/25       121/25 122/3 122/15 123/7
August 26th [1] 59/14          backdrop [1] 7/23               123/15
Australia [40] 13/9 14/7       background [2] 13/24 43/24      Beach [2] 13/3 35/16
 16/1 18/21 19/5 19/13 19/24   bad [1] 101/25                  bear [1] 94/6
 22/4 22/16 24/11 25/4 31/18   balance [1] 109/13              bearing [2] 29/3 29/4
 34/14 34/15 35/8 37/21 38/6   BANI [1] 2/10                   became [7] 16/1 16/10 24/13
 42/11 49/16 69/5 78/18        BANI-ESRAILI [1] 2/10           26/4 43/18 50/14 109/7
 78/23 79/5 81/12 82/6 83/18   bank [3] 92/25 93/4 93/7        because [35] 9/5 9/7 9/11
 84/5 85/23 94/4 94/7 94/11    banners [2] 78/10 78/13         10/16 24/9 24/21 32/11
 99/11 99/21 100/7 103/11      based [9] 12/23 13/2 17/15      36/21 39/13 42/10 43/3 44/8
 105/22 120/15 120/21          20/16 51/22 51/23 57/18         46/14 46/15 48/1 50/17 68/2
 121/20 122/6                  74/7 78/18                      75/21 75/24 76/9 84/5 85/7
Australia for [1] 103/11       baseless [1] 40/19              95/15 97/16 98/24 101/4
Australia's [2] 63/3 80/7      basis [8] 18/6 35/18 45/5       101/19 104/21 105/18 116/9
Australian [11] 12/22 38/2     76/1 87/20 95/13 101/21         118/3 118/20 118/23 122/14
 38/4 42/15 83/23 87/6 87/7    105/14                          122/20
 91/11 95/15 103/5 113/13      Bates [14] 61/17 62/9 63/16     become [1] 21/1
Australian-born [1] 12/22      64/9 64/19 65/5 66/6 66/19      been [12] 14/14 15/16 18/9
Australians [1] 13/8           67/2 67/9 68/17 73/7 82/16      24/2 30/25 44/19 46/1 92/6
authentication [1] 72/7        82/24                           92/15 110/22 111/3 115/17
authenticity [1] 50/1          Bates-stamped [14] 61/17        before [22] 5/5 6/25 8/17
author [3] 28/21 61/4 61/5     62/9 63/16 64/9 64/19 65/5      9/11 13/22 25/1 65/24 68/8
authored [1] 113/11            66/6 66/19 67/2 67/9 68/17      74/4 74/14 77/16 82/2 87/10
authoring [1] 27/7             73/7 82/16 82/24                95/19 100/3 113/24 114/17
authorities [3] 40/10 41/25    be [97] 6/25 7/3 7/11 8/3 8/9   120/24 121/6 122/15 123/4
 117/8                         8/11 9/18 10/9 10/10 11/19      123/23
Authority [4] 43/9 44/10       12/14 13/18 14/5 15/8 16/19     beforehand [1] 114/7
 44/10 45/12                   20/16 21/7 22/4 25/18 27/24     began [3] 18/23 23/11 25/2
authorization [1] 17/6         27/24 27/25 33/24 36/18         begin [4] 11/24 12/4 38/7
authorize [1] 64/14            37/10 43/12 43/13 47/24         77/2
automatic [1] 73/19            48/18 48/20 50/19 51/13         beginning [2] 62/11 81/5
automotive [1] 53/8            55/19 56/1 57/10 58/15          behalf [2] 108/13 109/18
available [4] 27/22 27/23      59/25 60/14 60/22 70/25         behavior [5] 71/11 77/14
 27/24 113/9                   72/18 72/21 73/20 74/16         98/21 105/12 105/19
avoid [5] 11/20 13/6 16/15     82/22 85/23 86/3 86/11          behind [4] 28/19 36/5 68/6
 73/12 84/24                   86/12 86/15 88/14 88/17         92/7
avoidance [1] 93/15            89/4 89/21 89/22 91/3 91/6      being [31] 15/3 15/11 16/3
award [1] 21/8                 91/13 91/20 94/24 96/25         16/17 18/6 19/2 20/8 20/15
aware [6] 50/14 74/11 87/12    98/5 98/24 99/8 100/13          22/25 26/7 27/4 27/11 27/21
 87/24 92/6 114/15             101/22 101/24 101/24 102/2      30/10 31/23 37/10 46/15
away [6] 14/19 16/13 33/3      102/6 102/7 102/11 102/22       48/1 51/18 54/4 66/2 69/12
 76/25 87/8 105/20             103/4 105/15 105/19 106/17      76/24 82/20 84/6 84/21
                               109/11 112/16 117/1 118/20      84/21 89/21 92/16 112/14
                                                               121/10
 B 2:17-cv-00871-AB-SS Document
Case                     bodies [1]
                                207 104/24             14/2131
                                      Filed 03/01/19 Page   14/9  14/11Page
                                                               of 165   14/14ID14/22
 Beirut [1] 56/20        body [5]  44/1
                                 #:2664 45/21  111/19  15/21 23/3  35/15 36/5 37/21
believe [33] 7/17 7/17 36/1   113/18 115/23                 38/21 38/23 41/7 44/9 71/9
42/12 43/14 45/7 45/12        bonnet [1] 46/23              77/23 78/11 80/8 80/11 81/8
45/20 50/25 53/15 53/20       born [4] 12/22 13/8 34/13     87/3 87/7 97/9 103/7 105/5
54/11 56/17 63/13 73/2        35/9                          106/1 106/10 108/3 110/16
74/16 75/11 75/19 77/15       borne [1] 26/3               businesses [3] 37/16 44/3
80/10 83/24 89/22 96/4        both [20] 13/19 20/9 20/13 105/25
99/25 100/21 105/2 105/2      20/18 31/24 32/19 33/15      businessman [1] 12/22
                              35/1 44/17 45/3 59/18 79/7
110/8 110/14 113/4 117/21
                              79/7 81/14 82/10 82/11
                                                           C
117/24 120/25                                              CA [1] 2/7
believed [4] 20/24 99/7       83/17 101/5 109/3 109/4
                              both minors [1] 35/1         calculated [1] 101/6
111/2 111/13
below [3] 60/22 68/25 93/1    bottom [4] 61/8 62/11 72/13 CALIFORNIA [21] 1/2
                              83/2                          1/18 1/24 2/4 2/12 5/1 13/3
beneath [1] 83/5                                            16/14 18/22 19/15 22/10
BENJAMIN [2] 2/10 21/25       Boulevard [1] 2/7
                              bound [1] 101/13              35/10 35/16 71/4 76/18
besides [2] 26/9 66/13                                      76/21 80/21 82/10 96/2 96/3
Besser [5] 117/1 117/9        boxes [1] 65/20
                              branch [1] 44/5               96/7
117/20 118/1 118/13                                        call [12] 33/19 33/21 42/8
best [9] 54/5 75/9 93/14      breached [1] 100/17
                              breaches [3] 101/2 101/12     46/13 99/4 110/20 113/1
97/13 110/2 110/4 110/5                                     115/25 116/5 117/6 118/5
115/6 119/3                   101/18
                              breaching [1] 101/1           121/11
better [1] 115/12                                          called [18] 7/15 14/4 14/13
between [18] 13/6 22/7        Briber [1] 30/1
                              Bridge [4] 42/16 42/19        17/15 18/23 23/2 23/16
22/11 22/12 24/4 31/16 38/7                                 32/18 36/14 37/22 37/24
43/23 44/2 49/14 51/23 59/1   109/22 110/5
                              Bridge's [1] 110/3            38/3 39/24 42/11 42/16 44/9
59/14 72/9 97/14 97/20
111/20 115/9                  brief [4] 10/17 13/23 19/17 54/6 118/3
                              32/13                        calling [4] 25/23 48/21
Beverly [1] 2/7
big [2] 50/9 50/17            briefly [5] 21/22 35/14 36/6 119/16 122/12
                              41/9 104/25                  calls [6] 57/3 77/18 86/21
billion [2] 63/11 63/14                                     114/8 114/11 116/1
binder [8] 48/7 53/11 54/14   bright [1] 119/10
55/11 70/16 71/21 83/25       bring [4] 11/23 13/23 23/9 came [6] 25/16 38/12 38/14
                              48/11                         43/7 105/21 107/4
96/21                                                      camp [2] 36/8 36/25
BIROTTE [1] 1/4               bringing [1] 13/22
                              brings [1] 16/16             campaign [6] 18/19 18/24
bit [4] 9/6 29/11 43/24                                     31/2 47/4 77/3 82/6
122/17                        broader [1] 71/18
block [2] 31/9 65/19          brother [3] 23/18 85/8 91/17 can [60] 5/18 5/21 7/7 7/11
                              brothers [15] 13/8 28/20      9/19 9/25 11/10 20/8 30/6
blog [1] 26/17                                              35/14 36/5 37/10 41/9 44/16
blog-style [1] 26/17          36/16 41/12 52/15 52/18
blood [2] 85/21 86/24         71/8 72/23 75/11 76/5 76/9 44/21 44/25 49/6 49/20 50/6
                              77/12 84/20 85/13 92/8        50/14 51/5 51/21 53/23
blue [2] 29/2 36/8                                          57/22 58/19 61/16 64/22
blue-collar [1] 36/8          brought [5] 12/17 15/11
                              18/7 94/12 103/12             65/15 66/14 67/19 69/1 73/9
board [5] 23/13 23/15 23/20                                 74/25 77/6 83/11 84/8 89/7
23/23 108/21                  build [1] 53/6
                              built [2] 36/8 87/4           90/10 96/21 98/13 104/25
boat [1] 50/17                                              105/15 105/19 105/20 106/6
                              business [31] 12/23 13/10
 C 2:17-cv-00871-AB-SS Document
Case                           Cayman207Islands
                                            Filed[1] 108/10Page
                                                  03/01/19  charter  [2]165
                                                                132 of    111/25
                                                                             Page112/17
                                                                                  ID
 can... [15] 107/2 113/9 116/8 cc [2] 26/23 65/13
                                       #:2665               chest [1]  123/9
 116/8 116/12 119/6 120/3      CCRR [1] 1/23                  chief [6] 12/15 12/25 29/14
 120/11 121/2 121/25 122/4     cease [4] 21/2 83/23 89/24      35/11 53/7 103/4
 122/18 123/8 123/16 123/22     92/4                          children [12] 20/9 34/24
can't [7] 9/1 39/4 44/25       ceased [1] 16/12                37/4 71/15 76/23 98/8 98/10
 113/6 114/9 116/8 119/7       CENTRAL [1] 1/2                 98/11 98/14 98/23 106/4
cannot [4] 15/8 70/7 102/6     century [2] 2/11 87/3           117/17
 119/1                         CEO [1] 85/1                   children's [8] 19/16 20/15
capital [24] 14/4 14/8 14/12   certain [8] 23/6 28/2 28/3      46/17 46/18 81/7 97/14
 14/15 14/17 15/1 15/20         28/21 30/14 52/20 105/19       97/18 98/3
 22/14 22/24 23/2 23/7 23/16    112/15                        chose [1] 17/25
 23/21 30/23 36/14 37/7 37/8   certainly [9] 6/2 6/5 6/24     circles [1] 87/7
 37/16 37/19 37/24 42/16        9/1 9/12 9/19 24/9 54/1       circulate [1] 33/2
 42/20 108/23 110/5             120/22                        circulated [2] 25/3 81/12
caption [1] 89/16              certificate [3] 58/21 59/9     circumstance [1] 105/4
car [10] 7/18 8/13 11/6         124/4                         citizens [1] 71/15
 46/18 46/20 46/24 67/14       Certificates [1] 3/21          city [3] 37/4 78/5 85/23
 67/15 67/16 98/15             certify [1] 124/6              civil [4] 19/6 99/16 103/17
care [7] 74/8 83/6 86/4        chance [1] 56/5                 104/8
 106/3 106/5 106/25 107/1      Chanel [1] 64/2                claim [8] 16/17 17/22 18/6
carrying [1] 82/12             change [2] 55/3 112/16          20/19 20/20 49/18 91/20
cars [1] 11/11                 changed [1] 55/4                106/11
case [31] 5/25 6/1 6/4 12/14   changes [2] 8/20 30/22         claimed [2] 15/3 91/14
 16/12 19/10 21/23 22/2 22/6   characters [1] 116/9           claiming [1] 15/13
 22/8 22/18 22/19 26/3 28/15   charged [2] 24/20 85/15        claims [7] 28/15 33/15 42/7
 30/3 41/25 42/1 58/4 69/19    charges [3] 15/10 101/1         42/9 55/8 58/2 92/1
 69/21 69/22 69/24 74/2         101/4                         clear [5] 20/10 33/2 92/13
 91/13 91/17 91/19 91/23       CHARIF [57] 1/9 12/18           99/9 123/15
 103/11 105/22 120/11           13/4 13/25 14/17 14/20        cleared [1] 24/19
 123/22                         14/23 15/8 15/11 16/3 16/5    clearly [4] 8/9 39/9 71/20
cases [1] 101/23                18/11 19/6 22/2 22/3 22/25     92/11
cast [1] 25/6                   23/22 24/19 27/12 28/18       client [11] 5/9 74/4 74/13
Catch [1] 66/14                 28/20 28/22 30/13 31/16        91/14 92/6 92/13 92/15
catching [1] 89/19              36/16 39/10 41/2 41/3 41/5     92/18 92/22 114/12 120/24
categories [1] 101/10           41/12 45/1 45/21 45/23        clip [5] 10/6 10/15 10/20
cause [1] 68/2                  62/16 62/18 62/21 62/24        10/24 32/13
caused [5] 12/18 20/22          64/20 69/2 84/20 84/25 85/8   clock [3] 123/6 123/9 123/13
 75/19 88/6 88/7                85/9 91/17 94/13 103/9        closed [1] 28/11
caution [1] 11/17               103/18 104/8 104/10 104/12    closing [1] 7/22
Cayman [20] 14/5 15/22          104/14 104/17 108/7 108/17    closure [1] 122/16
 15/25 22/13 24/1 36/22         115/12 116/12 118/18          co [8] 12/13 14/4 16/18
 37/19 37/23 38/3 39/8 39/14   Charif Kazal [4] 16/3 18/11     19/16 37/12 51/7 62/16
 39/20 40/15 41/8 41/19         103/9 104/14                   103/7
 41/25 108/10 109/2 109/7      Charif's [3] 41/7 45/10        co-conspirators [1] 62/16
 109/10                         62/14                         co-counsel [4] 12/13 16/18
                               Charifkazal.com [1] 29/4        19/16 51/7
 C 2:17-cv-00871-AB-SS Document
Case                      38/25 39/1
                                 207 39/2
                                      Filed39/2 39/15 Page
                                            03/01/19   confusion  [2] 6/6
                                                           133 of 165     13/6
                                                                        Page ID
 co-funding [1] 37/12     39/19 39/20 41/21
                                  #:2666     42/4 42/5 connected   [1] 69/24
co-own [1] 14/4                 42/7 43/4 53/6 54/8 56/15     connection [1] 74/9
co-shareholder [1] 103/7        56/17 84/25 106/15 108/16     connotations [1] 93/21
Coast [2] 55/5 64/2            compensate [1] 21/9            consent [5] 17/6 64/6 65/9
Code [1] 124/7                 complainant [1] 54/21           68/1 101/2
collar [2] 36/8 86/3           complaint [20] 14/24 15/12     consented [1] 67/6
colleague [5] 22/6 22/15        15/17 39/10 39/17 39/20       considered [2] 58/4 101/24
 28/12 29/18 43/19              39/23 40/2 40/4 40/11 40/11   consisted [2] 26/21 77/6
colleagues [1] 17/4             40/12 40/13 40/14 41/18       consists [1] 79/4
college [1] 71/14               54/7 54/10 54/19 54/23 68/8   conspiracy [1] 80/14
colored [2] 81/20 82/15        complaints [3] 13/12 97/25     conspirators [1] 62/16
colors [1] 86/1                 98/2                          conspired [1] 95/7
come [10] 8/12 35/24 39/24     completed [1] 9/11             constant [2] 15/16 38/10
 42/22 51/24 66/3 69/25        complex [2] 14/2 36/3          contact [2] 15/16 21/2
 76/17 106/5 118/25            complicated [1] 37/18          contacted [2] 83/17 83/22
comes [1] 106/23               comply [6] 17/16 18/1 21/4     contacts [1] 23/8
coming [6] 7/9 38/12 105/17     58/6 95/11 95/14              contain [1] 27/20
 120/15 120/20 121/19          component [1] 66/5             contained [7] 18/15 27/17
commence [1] 97/19             compounded [1] 73/11            28/4 29/23 31/24 50/18
comment [1] 118/9              computer [2] 9/23 9/24          72/25
comments [1] 46/22             computers [1] 26/15            containing [3] 25/4 25/5
commercial [5] 42/25 53/24     con [1] 95/7                    29/7
 54/1 105/3 105/5              concern [2] 27/8 106/2         contains [1] 50/17
commercials [2] 35/17 53/8     concerned [6] 20/9 20/12       contemnor [2] 100/25
commission [8] 16/2 24/11       27/5 74/2 74/8 98/8            101/13
 24/17 41/4 43/22 43/25 46/5   concerns [1] 105/23            contemporaneously [1]
 46/12                         concluded [4] 24/17 52/3        83/19
committed [8] 16/6 18/17        75/4 111/13                   contempt [16] 4/13 13/12
 61/21 62/15 62/17 65/1        conclusion [2] 15/7 111/22      19/6 19/10 95/16 99/12
 101/4 104/10                  concurrently [3] 18/19 79/7     99/16 100/24 101/1 101/4
common [2] 89/15 91/25          81/10                          101/11 103/14 103/18 104/8
communicate [1] 114/24         conduct [13] 21/7 21/10         104/12 104/21
communicated [2] 110/13         49/19 51/9 51/12 51/13        contempts [1] 101/19
 118/7                          51/23 51/23 69/23 83/15       content [13] 5/17 7/6 27/5
communication [2] 114/12        89/24 101/7 101/15             29/7 29/8 29/19 35/20 35/22
 114/20                        conducted [3] 16/3 95/18        53/9 65/2 66/24 75/9 91/14
communications [4] 47/4         112/22                        contents [3] 50/18 76/3 76/4
 54/16 69/5 117/25             conducting [1] 115/23          context [1] 24/3
community [1] 19/1             conference [5] 48/13 73/25     contingent [1] 43/8
companies [2] 84/19 87/6        110/17 110/19 124/11          continually [2] 74/5 74/14
company [38] 13/2 14/4         confident [2] 20/17 104/17     continue [8] 7/1 20/5 31/11
 14/8 14/13 15/1 15/4 23/7     confirmation [1] 93/7           32/25 33/1 50/12 93/2
 23/12 23/14 23/21 25/10       confirmed [1] 32/20             122/20
 25/11 30/19 36/14 36/17       confiscate [1] 32/22           continued [3] 4/2 19/22
 37/13 37/19 38/3 38/19        conformance [1] 124/10          95/22
                               confused [1] 51/15             continues [1] 48/20
 C 2:17-cv-00871-AB-SS Document
Case                       corrupt207
                                   [2] 44/2
                                       Filed45/7        102/1
                                             03/01/19 Page 134102/2 102/6
                                                               of 165 Page102/8
                                                                            ID
 continuing [2] 70/7 121/7 corruption [16]
                                   #:2667   13/11 16/2  102/10 104/23 105/3 105/9
continuously [1] 104/21       16/5 24/7 24/12 24/17 41/4    covered [1] 77/22
contribute [1] 88/19          41/5 43/22 43/23 43/25        coworkers [1] 26/24
contributed [3] 23/6 23/7     44/20 45/3 45/5 111/20        crap [1] 85/12
 27/10                        112/4                         crazy [1] 106/7
contributing [1] 107/7       cost [3] 63/10 63/14 106/24    create [5] 8/21 26/4 26/18
control [4] 30/22 41/21      costs [2] 92/24 92/25           39/13 91/24
 44/14 63/5                  could [18] 23/18 26/5 26/8     created [8] 6/10 8/19 8/23
controls [2] 44/11 123/16     26/9 34/13 36/10 40/6 42/25    27/2 27/3 27/12 29/12 44/1
conversations [2] 26/1 49/14 46/7 49/17 62/11 71/17         creates [1] 30/8
conversion [1] 109/12         72/18 72/21 76/22 85/17       creating [2] 6/15 29/17
convert [1] 39/7              86/12 98/24                   creation [2] 28/24 28/25
convincing [1] 31/3          counsel [25] 12/6 12/13        credible [1] 20/24
coordination [2] 41/17        16/18 19/16 21/12 34/8        crew [1] 85/21
 41/18                        45/15 47/10 47/18 48/10       crime [5] 24/20 32/24 86/2
copies [1] 70/18              51/7 69/16 70/6 70/13 73/23    87/1 112/2
copy [12] 48/11 53/13 79/23 79/17 107/11 114/9 119/18       crimes [10] 18/17 43/16
 88/22 90/6 93/7 94/3 94/15 120/8 120/19 121/5 121/16        61/21 62/12 62/13 62/15
 99/20 100/6 103/17 118/13 122/4 123/16                      62/18 64/25 85/15 104/9
copyright [15] 16/18 16/20 counsel's [1] 96/21              criminal [17] 13/11 13/12
 17/14 17/17 20/19 22/8 33/9 counterclaim [1] 54/25          14/24 15/5 15/10 19/2 29/25
 52/19 53/19 53/22 54/7 55/1 counteroffer [1] 42/18          39/10 39/17 40/14 77/13
 55/10 58/23 59/11           country [1] 39/22               77/14 78/12 89/15 99/16
copyrighted [16] 12/20       counts [2] 100/25 101/4         111/17 111/22
 27/21 52/21 60/3 61/12      couple [2] 18/8 119/13         criminally [1] 95/16
 61/14 62/4 63/19 64/12 65/7 course [6] 25/16 27/8 71/10    criminals [1] 77/14
 66/8 66/21 67/4 67/11 67/21 77/11 115/15 117/13            cropped [1] 118/15
 68/19                       courses [2] 76/24 108/3        cross [4] 3/8 81/6 107/15
copyrights [5] 3/22 58/9     court [57] 1/1 2/4 4/9 4/11     107/18
 60/7 68/8 68/13              4/12 11/15 13/12 13/16 15/5   Cross-examination [2]
corner [4] 57/18 61/25 87/4 15/8 19/5 19/6 19/24 22/3        107/15 107/18
 89/12                        40/21 42/12 51/5 51/15 56/1   CSR [2] 1/23 124/16
corporate [9] 17/2 36/21      58/5 62/20 74/1 74/12 74/20   current [1] 94/11
 64/4 66/16 77/24 81/21 93/9 76/3 76/15 78/20 78/25 79/2    currently [3] 12/25 34/17
 95/6 98/6                    79/9 79/12 90/10 94/4 94/6     35/11
correct [26] 35/2 43/20 52/5 94/11 94/16 95/15 99/11        CV [1] 1/8
 53/13 57/15 60/7 61/1 63/22 99/16 99/21 100/7 101/19       D
 67/14 70/18 79/23 82/18      102/13 103/11 104/8 104/22
                                                            D-a-v-i-d [1] 34/7
 88/22 90/6 94/3 94/15 99/20 105/9 106/14 118/24 119/18     Dabab [10] 26/2 26/14
 100/6 103/17 108/5 108/14 119/19 119/20 120/13 121/3       26/14 26/18 27/1 27/12
 112/8 112/9 120/18 121/21 123/12 123/15 124/16             27/15 28/10 28/19 28/22
 124/8                       court's [4] 9/8 9/10 52/1
                              99/12                         dad [3] 47/17 72/23 87/14
correct copy [1] 79/23                                      daily [2] 16/22 73/11
correction [1] 59/22         Courthouse [1] 1/23
                             courtroom [2] 40/17 70/9       damages [5] 12/18 17/20
correspondence [1] 24/4                                     21/8 61/19 64/24
                             courts [11] 21/4 58/3 101/22
 D 2:17-cv-00871-AB-SS Document
Case                     Day One  [1] Filed
                                207    84/1803/01/19 Page
                                                      defines
                                                          135 [1]  105/16
                                                              of 165  Page ID
 dark [1] 118/24         day-to-day [1]
                                 #:2668   35/18       definitely [3] 45/22 99/15
date [7] 6/25 7/2 57/18     days [7] 35/19 35/23 40/5    114/19
61/14 84/5 115/11 124/13    41/16 97/5 115/16 115/18     defrauded [1] 84/19
dated [5] 58/22 60/20 94/4 deadline [1] 119/6            defunct [1] 37/21
99/21 100/7                 deal [2] 14/3 105/23         degree [5] 107/20 107/22
dates [1] 41/6              dealing [1] 31/4             107/23 107/24 108/2
dating [1] 44/20            dealings [3] 13/10 13/24     delay [1] 73/12
daughter [4] 34/20 35/1     115/20                       demanding [1] 14/18
35/4 35/5                   death  [1]  107/3            demands [3] 75/13 84/16
DAVID [111] 1/6 3/9 7/4 7/7 debasing [1] 112/20          93/6
10/3 12/15 12/21 12/22      debate [2] 44/19 112/14      demonstrative [1] 5/19
12/25 13/25 14/6 14/10      debt [4] 39/7 43/4 109/12    department [4] 21/3 31/9
14/18 14/19 14/24 14/25     109/13                       32/20 44/4
15/1 15/3 15/6 15/11 15/14 debts [2] 42/7 42/9           depict [1] 8/10
15/16 15/20 16/1 16/4 16/8 decade [2] 22/7 43/17         depicted [2] 80/10 96/9
16/13 16/23 16/24 17/3 18/7 decades [1] 80/15            depicting [1] 7/8
18/16 18/21 19/4 19/14 20/3 decals  [1]  96/4            deport [1] 40/6
20/9 20/18 20/19 20/21 21/8 deceased [1] 47/24           deposited [1] 18/25
23/1 23/6 23/11 23/19 24/6 December [6] 1/19 5/1 58/8 deposition [1] 122/18
24/14 25/9 26/23 27/14      58/22 59/10 59/15            deprived [1] 30/25
30/14 30/17 31/3 31/8 31/17 December 12th [1] 59/10      derogatory [2] 17/1 86/18
32/1 32/9 32/13 33/11 33/21 December 13th [1] 59/15      describe [3] 36/6 77/6 98/13
33/23 34/1 34/6 34/12 35/7 December 9th [1] 58/22        desist [3] 83/16 83/23 89/24
35/8 47/21 47/22 47/24 48/6 decided [5] 8/20 18/20 19/11 desperate [1] 18/17
48/9 49/10 49/11 50/22      19/14 27/3                   despicable [3] 18/17 61/21
51/11 51/13 51/14 51/14     decision  [2]  28/2 120/24   64/25
51/17 51/18 52/5 52/5 56/5 decisions [1] 8/20            despite [1] 92/16
57/13 58/19 60/24 66/16     deescalate [1] 71/17         detail [1] 113/4
69/3 70/15 71/3 75/6 79/20 defamation [3] 58/2 94/12 detention [1] 40/16
80/11 84/17 84/19 85/2      105/22                       deter [1] 21/10
85/21 86/2 89/7 89/8 91/23 defamatory [5] 29/8 30/11 determine [3] 44/16 58/3
93/9 93/9 95/8 96/7 101/6   31/25 58/4 58/6              102/8
103/3 103/4 107/20 119/17 defame [1] 92/20               develop [1] 23/3
120/10                      defamed    [1] 92/9          developing [2] 29/17 36/2
David's [8] 16/10 19/1 24/5 defaming [1] 92/15           development [4] 23/5 23/25
24/24 24/25 31/21 47/21     defend [1] 105/8             28/24 29/22
72/20                       defendant [3] 2/9 19/7 51/8 devil [1] 93/23
Davids [1] 33/2             defendants [21] 1/11 3/5     Dhabi [3] 37/5 40/16 117/6
Davis [1] 35/10             5/12 5/25 7/12 12/18 16/12 dialect [1] 74/17
day [24] 1/16 9/14 32/14    17/22 18/23 19/10 19/14      DIANE [2] 2/10 22/1
32/14 33/4 35/18 35/18      19/22 20/11 20/21 21/2 21/7 did [135]
60/25 61/2 61/3 77/8 77/16 22/1 28/13 28/13 28/13        didn't [28] 14/11 16/15
77/16 83/24 84/18 89/9      28/15                        19/25 20/11 24/8 24/9 24/24
97/11 98/12 108/4 115/17    defendants' [1] 21/23        25/24 25/24 32/9 32/12
118/23 119/9 121/25 123/10 defending [1] 40/18           32/22 33/11 33/12 38/17
                            defense [2] 8/17 33/15       38/18 38/18 42/24 45/8
 D 2:17-cv-00871-AB-SS Document
Case                           dispute 207
                                       [4] 22/11  31/16 55/1Page
                                            Filed 03/01/19    94/22
                                                                 13696/10 96/15
                                                                     of 165     112/20
                                                                             Page ID
 didn't... [9] 54/24 55/2 74/1 105/5    #:2669               documents   [8] 27/19 33/6
74/10 83/19 109/16 118/7       disputes [4] 102/8 105/3       47/3 50/9 74/13 74/24 111/6
118/9 118/20                   113/22 118/4                   111/10
die [1] 76/25                  disregard [2] 13/13 17/23      does [30] 1/10 10/8 21/18
died [1] 107/4                 disrespect [2] 13/6 119/23     21/19 28/7 47/16 47/19
different [16] 17/15 27/17     disrupt [1] 105/24             50/21 52/23 52/25 53/2
28/16 38/5 66/3 67/13 67/15    disruption [1] 92/25           53/16 53/17 56/8 56/18
69/1 86/7 88/15 96/18 98/14    dissolution [1] 15/23          58/25 59/13 59/16 61/2
99/10 101/11 109/8 109/8       distinction [1] 106/20         64/20 64/21 68/5 74/14 83/5
differently [1] 48/17          distraught [1] 98/17           92/3 94/6 94/8 97/18 106/5
difficult [4] 105/13 105/17    distress [2] 88/8 104/25       122/7
120/2 121/2                    distributed [2] 42/16 78/3     doesn't [10] 7/6 8/10 17/16
difficulty [1] 74/23           distribution [1] 15/24         25/20 55/8 74/23 76/4 105/8
digital [3] 35/20 54/7 93/13   DISTRICT [3] 1/1 1/2 1/23      106/22 112/11
digress [1] 106/16             DIVISION [1] 1/3               dog [1] 86/4
diligence [1] 43/10            DMCA [5] 54/9 54/24 55/2       doing [8] 17/23 19/3 32/12
dilute [1] 23/20               55/6 68/8                      44/17 77/14 78/6 101/14
dilution [1] 39/8              do [99] 5/10 5/22 9/21 10/22   105/11
DIRE [1] 3/8                   11/13 12/6 21/3 21/13 21/15    dollar [2] 110/4 120/8
direct [4] 3/8 26/8 34/10      26/19 27/12 27/22 28/20        dollars [3] 14/10 14/18
109/17                         28/24 31/16 33/19 33/21        110/3
directly [1] 101/13            34/17 35/19 38/24 38/24        domain [5] 26/13 27/2 27/3
director [3] 29/19 42/1        39/3 41/14 45/23 47/16         27/24 92/23
45/11                          47/19 48/14 48/17 53/8         domestic [2] 50/22 51/3
directors [6] 23/13 23/15      53/23 54/15 54/19 55/2         domicile [1] 36/23
23/20 23/23 25/11 108/21       56/21 56/23 63/5 63/8 63/13    don't [38] 6/19 7/16 7/17
disable [1] 58/7               63/24 64/17 69/7 69/18         7/24 8/13 9/9 34/23 37/18
disagree [1] 51/21             69/21 69/21 69/23 70/9         50/18 50/25 69/16 86/4 92/3
discerned [1] 22/5             72/13 72/16 73/5 75/13         93/5 98/20 104/22 105/23
disclose [1] 34/23             75/16 75/22 76/8 80/8 81/20    105/24 106/6 106/16 107/13
disclosed [2] 5/14 5/17        81/22 83/2 86/17 86/19         110/14 111/22 113/5 113/12
discover [1] 54/3              86/24 87/10 89/11 89/13        114/19 115/11 115/14
discovery [1] 10/7             89/14 91/16 91/20 93/8         115/17 115/18 117/10
discuss [3] 74/4 87/12         97/11 101/14 104/21 105/23     117/21 117/24 118/21 120/7
123/23                         108/8 108/11 111/1 111/7       121/11 121/11 122/2
discussed [2] 66/25 87/14      111/11 112/23 113/2 113/5      done [11] 24/2 24/22 30/18
discussing [1] 13/22           113/6 114/5 114/19 114/24      31/3 39/13 41/22 99/7
discussions [1] 49/6           115/12 115/23 116/14 118/5     106/13 112/14 114/23
disgusting [1] 85/7            119/3 120/7 120/9 120/25       123/12
disgustingly [1] 85/19         121/8 121/9 121/9 121/13       door [1] 98/15
dish [1] 85/12                 121/18 122/2 122/11 122/19     doubt [1] 93/15
disobedience [1] 101/12        doctors [1] 107/6              down [14] 5/19 17/8 17/10
disperse [1] 32/21             document [20] 3/19 49/15       23/21 28/11 31/7 31/23
display [3] 28/5 52/23 52/25   49/24 50/16 50/19 51/24        41/25 46/23 55/6 70/4 76/25
displayed [2] 19/19 32/16      57/23 61/24 63/16 64/9 65/5    92/16 119/12
                               66/6 66/19 67/2 67/9 68/16     download [1] 113/10
 D 2:17-cv-00871-AB-SS Document
Case                     effect [2]
                                 20795/9 109/13
                                      Filed            73/7137
                                            03/01/19 Page   80/5  123/10
                                                               of 165  Page ID
 dozen [1] 78/9          effects [1] 20/13
                                  #:2670              ended  [1]  91/19
drawl [1] 38/10                effort [2] 17/2 65/22          engage [1] 51/8
drill [1] 5/19                 efforts [2] 22/20 65/19        engaged [2] 16/5 111/4
driver [1] 46/21               EFT [1] 93/7                   engine [2] 46/22 69/10
driving [1] 78/5               eight [1] 22/11                English [1] 32/13
drop [2] 97/20 97/23           either [1] 80/13               enough [1] 122/23
drop-off [1] 97/23             elder [1] 47/24                ensure [4] 36/10 53/22
drove [5] 19/2 19/15 46/14     elderly [1] 16/10               76/24 93/13
97/7 97/8                      elect [1] 7/12                 enter [2] 36/13 36/17
Dubai [3] 40/7 41/24 117/7     elementary [5] 46/17 46/18     entered [3] 14/3 36/15 94/15
due [5] 17/13 43/9 101/17       81/7 97/14 97/18              enterprise [2] 43/2 111/20
101/20 102/7                   elements [1] 85/20             entire [7] 52/11 52/13 61/22
duo [1] 71/15                  Elizabeth [3] 34/22 119/17      65/1 91/8 92/10 120/11
during [11] 7/9 10/4 10/14      120/10                        entirely [3] 23/12 31/15
16/7 24/14 30/2 79/6 80/20     Elizabeth David [1] 119/17      102/3
97/11 97/22 109/17             else [1] 26/9                  entirety [1] 84/8
                               elsewhere [2] 36/20 112/15     entities [2] 23/1 44/14
E                              embarrass [2] 17/3 85/7        entitled [1] 124/9
e-mail [32] 4/6 4/8 18/9       embarrassing [2] 98/5 98/7     entity [1] 44/11
 18/10 18/19 20/6 27/16 31/2   embedded [1] 76/10             entrepreneur [1] 12/23
 60/22 61/4 61/5 61/16 62/6    embezzled [3] 14/25 15/4       entrusted [2] 106/4 107/1
 62/8 64/20 65/12 66/24         39/18                         entry [1] 6/5
 68/24 84/2 84/8 87/10 87/12   Emergent [20] 14/4 14/8        equity [7] 36/19 37/13 37/14
 87/24 88/3 88/4 90/6 90/12     14/12 14/15 14/17 15/1         39/6 39/7 42/15 109/12
 90/14 90/22 91/6 91/8          15/20 22/14 22/24 23/2        Ernst [2] 42/3 109/7
 117/15                         23/16 23/21 30/23 36/14       escalate [1] 18/20
e-mailed [2] 117/11 117/13      37/7 37/8 37/16 37/19 37/24   escalation [2] 20/10 107/5
e-mails [22] 6/15 16/23 18/5    108/23                        especially [1] 29/8
 18/8 18/10 18/12 18/14        emirate [1] 40/7               ESQ [3] 2/3 2/6 2/10
 18/15 26/21 28/22 30/14       Emirates [11] 12/24 14/2       ESRAILI [1] 2/10
 30/16 31/9 31/11 31/12         14/7 14/25 15/5 15/8 15/13    essence [1] 40/6
 65/20 65/25 66/1 66/25 77/8    23/4 36/3 37/1 39/11          essential [1] 101/25
 77/10 77/19                   emotional [6] 88/2 88/8        essentially [1] 15/3
e-sports [2] 35/21 35/22        98/17 104/25 106/16 106/24    estate [1] 44/12
each [5] 17/20 28/15 101/11    emotionally [2] 105/13         estimate [1] 77/10
 101/15 120/6                   105/17                        European [1] 55/9
earlier [16] 7/21 8/10 19/9    employed [2] 47/1 111/4        evade [1] 18/1
 31/1 42/21 49/2 50/11 103/6   employee [2] 32/6 66/1         even [5] 21/3 32/6 38/16
 108/9 108/22 109/17 110/20    employees [10] 26/24 26/24      98/11 106/8
 111/2 111/12 112/6 115/21      30/15 31/10 65/16 65/24       evening [5] 118/21 118/23
early [7] 23/15 29/1 35/25      77/14 92/9 98/11 106/3         122/4 123/5 123/24
 36/15 37/20 71/5 119/10       employees' [1] 65/20           evenings [1] 97/9
East [3] 2/11 23/9 55/5        employer [1] 106/1             event [1] 7/8
ECL [2] 103/7 109/10           employment [1] 15/14           events [5] 13/22 78/22 79/5
edits [1] 11/19                enable [1] 92/1                 81/1 82/10
Educated [1] 35/9              end [6] 15/20 19/25 33/4       eventually [9] 14/3 15/4
 E 2:17-cv-00871-AB-SS Document
Case                           exhibit 207
                                       [77] Filed
                                            5/19 47/11  48/6Page
                                                  03/01/19   extent
                                                                 138[2] 53/23Page
                                                                     of 165   94/22
                                                                                  ID
 eventually... [7] 15/23 24/17  48/7 48/11 48/11
                                        #:2671    48/23      extort [1] 93/17
 26/4 27/7 28/11 36/13 54/3     48/24 53/11 54/14 55/11       extortion [1] 13/11
ever [14] 45/23 47/6 62/17      55/13 55/14 55/21 55/22       extortionate [1] 20/5
 62/20 64/14 64/17 67/6         56/1 56/3 56/6 56/18 57/6     extraordinarily [1] 105/13
 87/12 110/11 110/13 110/15     57/11 57/13 58/12 58/17       extraordinary [2] 43/16
 116/4 117/19 117/22            58/19 59/7 59/8 60/1 60/6      98/21
                                60/11 60/15 70/15 70/22
every [2] 66/1 77/22
                                71/1 71/21 72/4 73/1 73/22
                                                              F
everyone [3] 93/22 101/25                                     fabricate [1] 84/22
 102/7                          78/24 79/1 79/3 79/4 79/14
                                80/21 81/15 81/18 81/24       fabricated [1] 91/23
everything [2] 14/19 76/22                                    fabricating [1] 92/1
evidence [73] 5/15 6/3 6/9      82/15 82/20 82/24 83/25
                                84/8 84/10 84/15 88/21        fabulous [1] 122/1
 6/14 7/1 7/18 7/22 10/9                                      face [1] 63/23
 10/23 16/9 16/20 20/16         88/25 89/5 90/4 90/24 91/4
                                94/2 94/18 94/25 95/24 96/6   faces [1] 29/25
 20/17 20/20 22/19 27/19                                      facilitate [1] 37/22
 42/9 43/21 49/11 49/24 51/3    96/9 97/2 99/19 100/4
                                100/10 100/14 102/16          facility [2] 36/10 53/4
 51/25 55/13 55/20 55/21                                      fact [7] 15/15 17/23 20/10
 55/23 56/3 57/7 57/11 58/12    102/18 102/23 103/16 104/1
                                104/6                          88/18 105/18 106/10 117/13
 58/17 59/19 60/1 60/11                                       factor [1] 107/7
 60/15 62/12 62/13 70/22       Exhibit 16 [1] 96/6
                               Exhibit 2 [2] 81/24 82/15      factual [1] 111/16
 71/1 72/5 73/22 77/7 79/1                                    fail [1] 93/6
 79/14 81/15 81/16 81/24       Exhibit 25 [1] 55/13
                               Exhibit 30 [1] 100/10          failed [1] 42/21
 82/15 82/20 82/23 84/11                                      fair [3] 107/25 112/8 122/23
 84/15 89/1 89/5 89/7 90/25    Exhibit 31 [1] 60/11
                               Exhibit 32 [1] 70/22           Fairfax [5] 62/23 63/1 63/2
 91/4 94/19 94/25 96/6 97/3                                    63/6 69/6
 100/10 100/14 102/19          Exhibit 36 [1] 104/1
                               Exhibit 45 [2] 73/1 73/22      fairly [1] 44/19
 102/23 104/1 104/6 106/9                                     fairness [1] 121/10
 111/6 111/8 111/10 112/21     Exhibit 7 [1] 79/3
                               exhibited [1] 71/12            fall [1] 51/18
 113/7                                                        false [3] 13/11 26/10 29/8
ex [5] 39/14 41/19 47/12       exhibits [7] 3/15 3/16 4/4
                                4/5 7/11 59/19 96/19          falsehood [1] 103/12
 52/6 86/4                                                    falsely [1] 14/25
ex parte [1] 41/19             exonerate [1] 112/11
                               exonerated [2] 45/23 112/6     family [50] 12/21 13/7 13/8
ex-politician [1] 86/4                                         14/1 16/9 16/14 19/1 20/21
exact [3] 82/12 82/13 90/22    expect [1] 120/11
                               experience [1] 43/16            25/8 29/7 30/7 37/4 41/17
examination [4] 34/10                                          49/21 51/13 51/16 52/9
 107/15 107/18 109/17          experts [2] 40/21 112/19
                               explain [1] 21/22               52/12 52/13 52/15 60/24
examinations [1] 105/10                                        61/22 63/10 65/1 71/3 71/7
example [1] 17/1               expletive [1] 77/8
                               explore [1] 23/3                71/18 71/23 73/4 76/9 77/11
exception [1] 49/23                                            77/19 77/21 80/8 85/4 85/7
excess [2] 63/10 99/17         expose [6] 20/4 81/20 85/14
                                85/16 89/9 93/8                85/17 85/20 86/7 86/19
exchanged [1] 117/9                                            87/16 88/5 88/7 88/16 92/10
exclude [1] 118/15             exposed [1] 101/8
                               exposing [1] 85/19              92/20 93/10 98/1 98/14
excuse [3] 46/7 61/18 99/22                                    107/6
executive [5] 12/15 13/1       express [2] 69/18 89/15
                               expressing [1] 77/12           family's [3] 60/24 86/4
 35/11 53/7 103/4                                              115/19
exemplar [1] 16/20             extend [1] 121/2
                               extensive [1] 49/7             famous [1] 64/2
 F 2:17-cv-00871-AB-SS Document
Case                      finding 207
                                  [8] 26/11  40/21 45/5Page
                                       Filed 03/01/19   former
                                                            139 [4] 77/23
                                                                of 165    78/11
                                                                        Page ID
 far [5] 44/16 44/21 72/7  46/5 46/12 62/17
                                   #:2672    100/16      80/11 87/2
 74/11 76/24                    109/9                         forth [1] 24/4
father [36] 16/10 20/8 35/6    findings [9] 16/5 41/5 45/24   Forty [1] 72/1
 35/25 47/7 47/21 48/25 49/1    45/25 46/3 99/11 104/24       Forty-five [1] 72/1
 49/5 49/7 49/15 49/21 50/7     105/9 111/16                  forward [3] 15/19 33/24
 50/13 50/15 51/12 51/21       fine [1] 122/8                  90/12
 51/23 52/5 52/11 52/14        fined [1] 40/13                found [17] 11/7 15/8 19/6
 52/18 71/12 75/21 75/23       finish [1] 112/25               27/14 29/11 40/11 40/13
 75/24 76/5 76/6 76/8 76/13    finished [3] 8/24 8/25 9/5      40/19 45/3 62/20 95/15
 86/2 87/1 87/4 87/8 106/1     firewall [2] 31/10 66/5         99/16 100/25 101/11 103/14
 107/3                         Firewalls [1] 66/1              112/2 112/3
father's [3] 72/18 87/2 88/2   firm [2] 2/9 42/16             foundation [10] 47/9 47/10
fattening [1] 89/18            first [27] 5/21 9/13 13/5       56/11 72/10 81/25 90/9
favor [4] 20/17 20/18 26/19     16/17 23/20 25/18 30/16        90/10 99/13 103/20 105/14
 33/15                          32/5 32/14 33/19 33/22        four [12] 35/23 40/16 78/4
fear [5] 20/23 30/8 32/10       35/24 57/22 59/1 59/14         96/15 100/23 100/25 101/2
 88/6 98/24                     60/23 68/12 68/13 73/9 82/4    101/12 101/18 101/21
featured [2] 13/9 59/4          82/5 82/15 88/9 95/23 100/1    109/23 109/25
February [3] 59/2 100/7         114/2 121/3                   frantic [1] 46/13
 124/13                        fits [1] 9/9                   fraud [2] 40/15 95/7
February 19 [1] 59/2           five [14] 13/7 29/3 35/23      fraudsters [2] 93/9 93/12
February 27 [1] 100/7           55/19 71/25 72/1 74/11        free [2] 93/12 102/3
fed [1] 38/9                    74/19 96/15 102/22 109/23     friend [3] 26/1 26/16 26/19
federal [11] 19/5 19/24         109/25 122/25 123/17          friends [6] 71/9 77/19 77/21
 53/18 69/5 94/4 94/6 94/11    fleet [3] 11/16 93/3 93/14      78/18 106/4 106/4
 95/15 99/11 99/21 100/7       flew [1] 40/15                 front [7] 17/3 46/18 48/7
feed [1] 91/15                 flown [1] 22/4                  81/8 106/9 106/18 120/7
feeding [1] 25/12              flyer [1] 82/2                 fruition [1] 23/10
Feel [1] 93/12                 flyers [4] 18/25 78/2 78/10    frustrated [2] 25/14 25/22
feeling [1] 25/21               81/11                         full [1] 83/3
fell [1] 46/24                 flying [1] 122/5               fullest [1] 53/23
few [6] 27/15 42/22 77/10      focused [1] 108/3              fund [2] 37/7 110/8
 88/8 97/16 117/5              followed [3] 46/15 110/22      fundamental [1] 102/5
fight [2] 19/14 86/6            110/24                        funded [1] 15/2
figure [2] 121/3 121/15        force [1] 102/12               funder [1] 39/19
file [1] 54/6                  forcing [1] 46/23              funding [4] 37/12 37/15
filed [2] 24/1 108/13          foregoing [1] 124/7             39/6 110/16
fill [1] 122/19                foreign [1] 36/11              funny [1] 86/25
film [1] 13/1                  forensic [1] 105/10            furniture [1] 78/14
final [3] 7/14 43/18 100/2     Foreshore [3] 44/9 44/10       further [12] 8/22 11/20
finally [2] 7/14 69/19          45/11                          16/15 73/13 73/14 75/16
financial [2] 43/8 106/24      Forger [1] 30/1                 75/19 91/1 101/3 107/14
find [9] 20/17 27/13 33/7      forgery [1] 13/12               123/4 123/19
 33/15 85/5 100/19 104/8       form [3] 18/6 36/14 69/18      future [2] 21/11 104/18
 104/12 122/3                  format [1] 124/10
                               formed [1] 23/2
 G 2:17-cv-00871-AB-SS Document
Case                      44/12 45/7
                                 207 66/4
                                      Filed113/4      growing
                                            03/01/19 Page 140 of[1]
                                                                  16593/14
                                                                       Page ID
 gate [1] 33/13          going [43]  8/9
                                  #:2673 10/9 11/4    grub [2]   86/8 88/19
gave [3] 9/4 30/18 115/3       11/18 12/4 14/5 19/13 20/3    guaranties [1] 23/8
GEBELIN [7] 2/6 2/6 12/13 23/5 25/24 26/7 33/6 33/7          guards [2] 99/3 99/5
 16/19 31/21 51/7 51/16        40/18 47/11 47/22 48/18       guess [4] 8/15 11/14 49/13
general [6] 40/22 46/1         48/18 48/19 48/20 49/4 50/8    49/17
 113/17 113/18 113/19          51/20 51/24 70/6 73/20 74/3   guide [1] 123/14
 113/20                        74/20 83/20 85/12 85/14       guilty [11] 45/3 62/20 95/7
generally [1] 66/24            85/21 87/16 88/17 89/8         95/16 99/16 100/25 103/14
generate [1] 7/15              92/11 99/8 114/8 114/11        111/14 111/22 112/2 112/3
generic [2] 69/14 114/25       119/19 120/9 121/6 122/24     guy [2] 40/12 105/14
gentlemen [6] 12/2 21/22      Goldberg [4] 68/3 68/5 68/9    guys [1] 82/8
                               68/10
 33/4 33/14 69/18 118/22                                     H
get [20] 16/13 25/22 25/25 gone [1] 98/17                    had [66] 7/19 14/14 14/25
 26/5 26/16 30/17 31/6 70/7 GONZALEZ [3] 1/23                15/1 15/14 15/16 16/5 19/9
 77/1 83/18 105/20 106/23      124/15 124/16
                              good [11] 5/9 12/12 21/20      19/10 20/11 21/4 24/1 24/22
 119/4 119/5 119/14 120/1                                    25/5 26/18 28/20 28/22
 121/8 121/18 122/23 123/22 34/12 66/2 85/22 92/12           28/23 30/18 30/21 30/25
gets [3] 25/11 49/24 123/23 93/13 101/25 119/9 123/24        30/25 31/3 31/9 31/15 32/24
getting [2] 65/20 85/18       Google [5] 27/14 27/23
                                                             36/7 36/22 36/25 38/16 39/6
Ghalo [4] 56/20 56/21 56/24 43/14 44/17 69/14                39/18 40/9 42/7 42/10 43/3
 57/1                         Google-image [1] 27/14
                                                             51/23 54/16 56/5 68/9 71/10
give [6] 9/2 41/21 42/2 43/21 Googled [2] 26/11 27/13        80/15 82/2 83/22 85/3 86/12
 43/23 121/24                 got [14] 37/14 38/9 41/23
                                                             96/4 98/23 100/16 101/5
given [6] 20/10 23/18 49/11 46/13 50/7 50/15 51/21 69/4      101/16 105/3 107/5 108/21
 73/19 91/7 115/5              70/6 89/10 110/20 117/6
                               117/15 123/18                 109/10 109/13 110/22
giving [2] 7/5 32/5                                          112/15 112/22 113/1 114/22
glad [1] 85/23                governed [1] 102/11
                              government [12] 13/11 24/9     116/14 117/16 118/8 118/15
glass [1] 6/2                                                122/14
Global [15] 14/13 15/23        44/1 44/2 44/3 44/9 44/11
                               44/11 44/15 44/18 102/1       Hague [1] 43/15
 30/20 37/17 37/22 37/24                                     half [5] 30/23 34/16 40/1
 38/3 42/11 85/1 103/5 103/7 111/21                          78/9 110/5
 103/12 109/19 109/20         Government-owned [1]
                               44/11                         half-an-hour [1] 40/1
 109/21                                                      Hammond [4] 120/12
globe [1] 22/13               governmental    [3] 24/7
                                                             120/14 121/18 121/19
go [15] 14/19 28/3 39/3 45/8 25/15 111/21                    hand [8] 15/18 23/1 23/1
 46/2 54/25 70/1 77/9 77/25 graphic [6] 6/12 6/21 7/16       31/17 46/25 57/18 61/24
 85/15 89/9 90/19 110/15       8/5 8/6 9/20
                              graphics [1] 9/16              89/11
 111/24 120/5                                                handed [2] 90/20 109/6
goal [3] 30/16 31/6 31/22     grayed [1] 63/23
                              great [9] 25/24 68/2 87/15     handles [1] 89/10
God [1] 38/11                                                hands [3] 19/12 98/20 105/6
GoDaddy [5] 17/13 54/9         88/6 88/7 88/7 88/7 106/23
                               113/4                         happened [4] 30/22 31/1
 54/15 54/16 54/22                                           39/17 98/22
GoDaddy.com [2] 17/12         greatest  [1] 106/2
                              grips [1] 105/18               happening [2] 23/5 23/9
 56/9                                                        happy [2] 23/24 68/4
goes [7] 20/4 22/7 22/11      group [5] 31/17 31/20 36/7
                               36/9 36/19                    harass [1] 17/3
 H 2:17-cv-00871-AB-SS Document
Case                      18/16 33/11
                                 207 33/12   49/11 Page
                                      Filed 03/01/19 hearsay [5]16549/14
                                                        141 of           49/23
                                                                      Page ID
 harassed [2] 52/14 76/6  73/3 74/23 78/6
                                  #:2674  85/25      50/3 50/17  78/19
harassing [3] 6/15 12/21    he [114] 12/23 14/3 15/16     held [6] 40/4 40/8 41/15
20/22                       18/22 20/4 20/4 20/5 20/11    115/17 117/7 124/9
harassment [12] 6/24 13/11 20/12 20/13 23/17 24/8         hell [1] 106/12
16/8 16/12 16/15 49/11      24/20 24/21 24/23 24/24       help [7] 26/16 49/22 69/14
49/20 71/18 77/3 87/15 88/6 25/9 25/11 25/12 25/17        85/1 85/17 86/3 115/1
95/17                       25/20 25/21 25/21 25/24       hence [1] 36/16
Harbor [4] 44/9 44/10 45/11 25/24 26/7 26/8 26/15 26/15   her [3] 46/15 68/3 110/24
80/5                        27/10 27/13 27/14 27/15       Herald [11] 25/2 25/17
hard [1] 106/18             28/7 28/18 30/18 31/3 31/8    26/22 84/21 84/22 84/24
harm [1] 21/9               31/11 31/12 31/15 32/3 32/4   85/3 92/19 116/19 116/22
has [19] 18/9 22/12 28/12   32/4 32/6 32/9 32/10 33/12    116/25
41/2 45/23 50/22 60/22 66/1 39/12 39/12 39/13 39/18       here [31] 8/2 13/23 16/14
75/24 92/6 92/15 92/16      39/20 43/15 46/21 46/23       16/16 19/14 22/3 22/4 22/9
94/22 98/16 98/22 104/3     49/6 50/6 50/13 50/14 50/14   22/17 31/19 34/18 35/9
105/6 105/14 122/20         54/21 56/12 56/12 61/8 61/9   37/12 48/16 49/14 49/16
Hatch [1] 29/20             73/18 74/10 74/14 74/14       49/18 52/18 54/21 77/5 78/8
have [109] 5/12 5/22 11/4   74/16 74/18 74/21 74/22       96/1 117/17 119/1 119/4
11/16 13/14 20/12 24/24     74/23 74/24 74/24 74/25       119/25 121/6 121/11 121/24
25/20 25/24 26/18 31/20     74/25 75/21 76/3 76/3 76/9    123/22 123/23
32/9 32/12 35/1 35/4 35/22 87/3 87/12 87/24 88/4 88/18    here's [2] 30/2 32/13
37/9 37/13 37/13 38/5 38/24 90/10 90/14 90/14 93/4        hereby [1] 124/6
39/14 42/23 42/23 44/14     95/12 96/7 99/14 100/19       Hey [2] 89/8 121/11
44/18 45/6 46/7 47/3 47/16 101/4 102/14 103/4 103/6       Hezbollah [3] 13/19 30/5
47/19 48/16 49/25 52/17     103/8 103/10 103/21 103/21    30/8
53/5 53/24 56/5 56/7 56/25 104/3 107/4 109/12 112/2       highlights [1] 62/15
62/23 63/5 63/8 63/13 63/15 112/3 114/22 121/22 121/23    highway [1] 91/24
63/15 66/4 69/7 69/25 70/7 121/23 122/4                   Hills [1] 2/7
71/9 71/9 74/5 80/8 83/21   he'd [1] 25/18                him [40] 14/18 17/3 18/16
85/6 85/23 86/20 86/24 88/2 he'll [4] 31/12 47/24 88/15   19/2 20/3 20/12 24/7 24/8
89/23 93/5 93/11 93/13      121/24                        25/6 25/7 25/23 26/7 26/8
93/20 98/19 98/23 99/3 99/3 he's [10] 22/3 24/9 25/19     26/10 28/6 31/4 32/2 51/23
99/7 104/21 105/17 105/19 48/1 54/13 86/18 86/19 87/6     75/25 78/19 83/8 87/13 88/7
106/2 106/9 106/10 106/17 120/21 121/1                    89/22 95/15 100/2 101/8
107/13 107/20 107/22        head [2] 30/5 113/12          106/18 110/13 113/22 117/3
107/24 108/2 110/11 110/13 headquartered [1] 36/18        117/5 117/6 117/11 117/13
110/24 111/2 111/6 111/9    heads [2] 6/18 9/18           117/16 117/16 117/16
111/10 113/21 114/5 114/22 health [1] 20/14               121/11 121/25
115/17 115/24 117/25 118/9 hear [17] 22/19 22/23 23/16    himself [3] 31/8 31/11 32/2
119/9 119/18 119/20 121/18 26/2 28/14 31/8 31/15 31/19    hire [1] 99/5
122/14 122/17 122/21        32/1 32/17 40/25 41/1 42/11   hired [2] 6/22 31/17
122/25 123/2 123/8 123/11 43/13 44/13 102/8 114/9         his [70] 12/21 14/6 14/20
123/12 123/17 123/24        heard [9] 22/9 22/15 22/23    15/4 15/14 15/17 15/18 16/8
haven't [1] 114/25          23/6 26/7 30/13 30/20 33/5    16/9 16/13 16/23 17/3 19/15
having [11] 8/12 8/15 9/23 45/25                          19/16 20/3 20/9 20/13 20/21
                            hearing [2] 49/12 109/8       23/7 23/11 23/17 23/19 24/4
 H 2:17-cv-00871-AB-SS Document
Case                         horrible207
                                       [1] Filed
                                           18/1503/01/19 Page
                                                          I'm 142
                                                              [64]of8/2
                                                                     1658/2Page
                                                                            8/5 8/8
                                                                                 ID 8/12
 his... [47] 25/1 25/7 25/22 host [1]  17/13
                                      #:2675               9/14 11/18 33/11  34/4  35/3
25/25 26/1 26/5 26/11 26/16   hosted [4] 17/12 19/21 56/15 47/11 48/8 48/20 49/13
26/19 26/24 27/4 27/7 28/1     57/24                         50/25 51/15 51/20 52/24
28/20 29/17 30/5 31/9 31/10   hosting [4] 17/11 17/15 18/2 57/14 70/6 71/14 74/2 74/3
31/15 32/3 32/10 32/10         54/7                          74/4 74/8 74/11 74/20 74/20
33/12 33/13 41/12 46/24       hour [2] 40/1 109/24           74/23 77/13 78/12 78/16
48/25 49/1 49/5 49/6 49/15    hours [8] 48/19 48/19 82/7 79/16 85/11 86/18 91/11
49/21 50/15 51/21 60/24        97/16 115/16 123/1 123/2      92/11 96/15 98/19 98/22
74/4 74/16 78/18 87/4 87/14    123/17                        103/5 103/10 107/12 108/19
88/8 90/16 90/22 91/24        house [7] 32/18 32/19 80/10 108/24 111/9 111/24 112/1
101/2 117/16 122/21            95/20 97/14 99/4 106/5        114/8 114/9 114/11 115/6
Hispanic [1] 32/11            housing [3] 14/2 36/3 36/11 116/9 117/10 118/8 119/19
Hitchcock [1] 89/19           how [32] 6/9 10/18 10/23       119/24 119/24 120/4 120/13
hitman [1] 86/13               24/25 26/18 34/15 35/24       120/19 120/21 121/6 121/7
hobbies [1] 89/19              47/25 49/4 49/14 49/17       I've [6] 11/20 18/5 61/3
hold [4] 47/14 47/18 106/2     54/23 61/7 66/2 69/1 70/8     77/13 78/12 105/3
107/3                          75/22 76/8 85/19 85/25 86/6 I.T [2] 26/14 31/9
holding [3] 78/9 82/8 83/20    88/15 105/8 106/6 106/12     ICAC [28] 24/15 43/19
home [4] 32/3 34/19 80/10      106/22 114/5 115/15 115/18 44/18 44/22 44/24 45/20
105/24                         115/23 116/4 123/13           45/23 46/3 46/5 46/12 49/12
homeland [2] 14/6 76/17       However [1] 101/18             84/23 91/23 111/12 111/13
homes [1] 78/13               huge [1] 77/18                 111/17 111/19 111/19
HON [1] 1/4                   humanity [1] 43/16             111/24 112/3 112/17 113/18
honestly [2] 107/2 107/3      hundred [3] 46/24 77/9         113/24 114/6 114/17 115/2
Honor [74] 5/11 5/24 8/19      77/10                         116/8 116/13
8/19 9/20 11/22 12/8 12/12    Hunting [1] 89/19             ICAC's [1] 113/16
13/14 18/3 21/15 21/21        hyena [3] 85/18 86/14 86/17 Iceland [2] 17/16 55/8
                                                            Icelandic [4] 56/15 56/17
45/17 47/8 47/23 48/8 50/21   I                              57/25 58/5
51/4 55/12 55/18 55/23        I'd [53] 53/11 54/14 55/11 iconic [1] 35/17
55/25 57/3 57/7 57/9 58/11     55/12 55/22 57/6 57/13
58/14 59/18 59/22 60/10                                     idea [10] 26/3 26/18 32/12
                               58/11 59/7 59/18 60/6 60/10 36/2 56/25 63/13 63/15
60/13 70/22 70/24 72/5 72/9    61/23 62/8 63/16 64/9 65/5 86/12 86/20 115/24
73/16 73/21 76/2 78/16         66/6 66/19 67/2 67/9 70/15 identical [4] 65/4 72/24
78/21 79/4 79/10 80/17         70/21 71/21 72/4 73/6 73/21 72/25 75/11
81/14 81/23 82/14 84/13        78/15 79/1 80/19 81/14
86/21 87/17 88/10 89/1 89/3                                 identified [1] 92/6
                               81/18 81/23 82/14 83/25      identity [5] 84/17 85/6 85/9
90/9 90/25 91/2 94/19 96/5     84/10 88/21 88/25 90/4
96/19 99/13 100/9 100/12                                     92/7 92/14
                               90/24 94/2 94/18 95/24 96/5 ignore [1] 102/6
102/19 102/21 103/20           99/19 100/4 100/9 100/22
103/25 104/3 107/12 107/14                                  ignored [1] 17/7
                               102/18 103/16 103/25 118/7 illegal [1] 21/7
107/16 119/22 120/25 122/8     122/21
123/6 123/20                                                illustrations [1] 5/15
                              I'll [14] 8/15 9/7 13/4 13/23 image [10] 9/23 9/24 27/14
hopefully [2] 21/10 76/24      16/18 19/16 22/21 67/18
hopes [1] 31/2                                               30/2 67/13 67/15 89/14
                               77/3 79/6 86/6 88/11 112/25 89/15 93/13 95/3
hoping [1] 16/14               121/15                       images [6] 26/20 27/22 96/1
 I 2:17-cv-00871-AB-SS Document
Case                           independently  [1]03/01/19
                                      207 Filed   44/16 Page
                                                          integrative [1] Page
                                                              143 of 165  13/2 ID
 images... [3] 96/6 96/9 96/14 Index [2] 3/15
                                       #:2676 4/4         intend [4]  10/13 10/19 10/22
imagine [3] 20/8 30/6 83/21 indicated [1] 118/23             120/17
immediate [1] 19/25          indicates [1] 58/5             intended [1] 101/5
immediately [6] 83/17 83/23 indication [1] 27/20            intending [1] 10/4
 89/25 94/1 99/2 99/6        individual [8] 43/14 45/2      intent [3] 9/16 20/22 89/15
immigration [6] 15/12 15/13 45/9 47/1 58/2 110/7 110/11     intention [2] 9/10 9/12
 40/10 41/16 41/24 117/7      120/14                        intentional [2] 17/20 17/23
impact [1] 98/24             individual's [1] 40/25         intentionally [1] 93/11
impecuniosity [1] 42/22      individuals [1] 53/7           interacted [2] 31/18 32/2
imperative [1] 21/6          inflammatory [1] 6/17          interaction [1] 50/8
implemented [1] 65/24        influence [2] 63/8 101/6       interest [8] 30/21 63/5 73/10
implementing [1] 23/11       influences [2] 102/2 102/3      109/10 113/18 113/20
important [3] 18/7 28/5      information [8] 25/12 25/13     116/13 118/5
 28/6                         92/19 110/24 116/21 117/20    interested [1] 27/10
importantly [2] 20/14 24/20 117/23 118/3                    interfere [1] 101/17
imposed [3] 16/24 17/1       infringed [3] 17/19 17/20      interfered [1] 101/20
 29/25                        54/17                         interferences [3] 101/9
imposing [1] 64/6            infringement [10] 12/19         101/15 101/19
imputation [1] 95/8           16/18 16/20 17/14 17/22       internal [1] 32/23
in-boxes [1] 65/20            20/19 22/9 33/9 52/19 55/1    internationally [1] 30/7
inaccurate [2] 117/19        infuriated [1] 39/9            Internet [2] 11/8 55/3
 117/22                      initially [1] 105/22           interpose [2] 48/21 78/16
inadmissible [1] 78/19       initiate [2] 16/4 44/22        interrupt [1] 74/20
INC [2] 1/6 12/15            injunctions [1] 105/11         intimidate [3] 51/12 51/14
incendiary [1] 6/20          injunctive [1] 94/1             51/16
incentives [1] 120/3         injurious [1] 103/11           intimidated [1] 51/18
incident [1] 32/24           innocent [3] 92/1 92/10        intimidates [1] 51/9
include [6] 28/2 49/21 64/4 111/23                          intimidating [1] 51/13
 66/13 66/16 93/6            inquire [1] 8/16               intimidation [2] 16/8 52/16
includes [3] 5/14 13/7 93/15 inquired [1] 9/7               introduce [5] 10/22 21/22
including [3] 22/16 42/17    inquiry [15] 24/7 24/13         47/11 50/16 100/3
 102/3                        24/14 24/24 25/15 84/23       introduced [9] 7/12 10/9
INCLUSIVE [1] 1/10            111/13 111/13 111/17 114/3     11/19 13/19 16/19 22/25
incomplete [2] 6/6 6/23       114/6 114/17 115/2 115/6       50/20 82/20 82/23
incorporated [2] 14/5 37/8 115/24                           invalidate [1] 58/1
incorporation [1] 36/22      ins [1] 71/10                  invented [1] 57/1
incorrectly [1] 7/5          inshallah [1] 38/10            invested [1] 14/10
increase [1] 93/3            inspector [4] 24/15 46/1       investigate [2] 24/12 58/1
increasing [1] 88/5           112/5 113/17                  investigated [2] 40/10 40/20
Incredibly [1] 98/7          install [2] 31/9 99/1          investigates [1] 111/20
indeed [1] 58/4              instance [1] 30/17             investigating [2] 43/22 44/8
independent [14] 16/2 24/10 instances [1] 32/19             investigation [6] 16/3 16/7
 24/16 41/4 43/22 43/25 44/5 instead [3] 14/12 14/20 18/1    29/11 43/20 44/22 44/24
 102/1 104/24 105/10 106/21 Institute [1] 113/13            investigator [2] 31/18 31/19
 111/19 112/14 112/18        instruct [1] 93/24             investment [5] 14/8 14/20
                             instructed [1] 118/11           38/24 43/9 110/8
 I 2:17-cv-00871-AB-SS Document
Case                      106/22 207
                                 107/2Filed
                                       109/8  113/9 Page
                                            03/01/19 jurors
                                                         144[1]  12/12Page ID
                                                             of 165
 investments [1] 36/19    116/21 118/17
                                  #:2677 119/2 120/2 jury [12]  1/16 11/23 12/1
invoices [1] 96/16                121/6                           20/17 21/6 41/9 65/15 70/3
involved [11] 16/1 28/1          items [2] 74/10 118/4            84/9 119/11 120/7 123/23
 29/21 43/19 83/9 83/13          its [14] 7/6 12/15 14/8 15/24   just [43] 5/16 6/6 6/21 9/22
 93/12 101/12 101/15 115/19       32/23 41/10 46/12 52/23         9/23 11/2 11/7 13/6 18/8
 118/4                            52/25 58/9 65/9 65/20 67/6      40/18 44/17 72/7 74/3 74/5
involvement [1] 7/19              94/21                           74/7 74/16 74/23 78/17
                                                                  82/15 85/7 85/20 91/24
involves [1] 22/6                J                                92/13 94/21 96/6 96/13
involving [1] 91/17              jail [4] 40/5 41/24 99/17
iphones [2] 6/13 6/14                                             98/20 98/21 99/7 105/16
                                  100/2                           106/7 113/18 115/13 115/17
Iron [5] 42/16 42/19 109/22      Jean [4] 56/20 56/21 56/24
 110/3 110/5                                                      119/13 119/14 119/24 120/7
                                  57/1                            121/7 121/7 122/23 122/25
irregularities [2] 40/24 44/8    Jeddah [1] 56/20
is [256]                                                          123/22
                                 Joe [1] 26/2                    justice [4] 19/10 101/17
Island [2] 38/3 40/15            John [11] 35/7 35/8 47/21
Islands [14] 14/5 15/22                                           101/20 102/7
                                  50/22 51/11 51/14 51/18
 15/25 22/13 24/1 36/22           52/5 69/2 72/20 86/2           K
 37/23 39/8 39/20 41/8 41/19     John David [1] 47/21            K.T.C [1] 108/15
 108/10 109/7 109/10             John David's [1] 72/20          Karina [1] 2/4
isn't [9] 107/21 108/23          join [1] 48/14                  Karl [4] 36/16 69/3 85/10
 109/22 111/3 111/14 113/2       joining [1] 41/6                108/17
 115/10 117/14 118/13            joint [11] 15/20 23/2 25/10     Karlkazal.com [1] 29/5
ISP [2] 55/7 55/8                 36/17 36/18 36/24 37/3         KAZAL [160]
issue [7] 5/4 5/6 5/7 5/12 8/2    40/23 42/3 45/2 109/6          Kazal 000002 [1] 82/17
 50/4 91/18                      journalist [1] 26/22            Kazal and [1] 104/17
issued [4] 20/1 48/2 93/7        journalistic [1] 63/4           Kazal appeal [1] 102/13
 116/4                           journalists [3] 116/24 118/5    Kazal appealed [1] 100/1
issues [4] 93/1 101/8 105/18      118/8                          Kazal being [1] 89/21
 123/22                          JR [1] 1/4                      Kazal comply [1] 95/11
it [242]                         judge [5] 1/4 1/4 19/9          Kazal personally [1] 108/4
it's [78] 6/3 6/17 6/19 6/20      106/14 109/9                   Kazal to [3] 91/10 99/23
 7/17 9/1 9/24 10/6 10/16        judges [1] 105/10               102/25
 10/17 10/25 10/25 11/5          judgment [1] 100/22             Kazal was [2] 99/12 99/15
 11/10 11/11 18/7 19/17 21/6     judgments [2] 104/22            Kazal's [4] 31/6 69/12 90/18
 22/20 39/21 44/3 44/4 44/5       106/23                         114/16
 47/2 49/19 49/25 52/5 52/8      judicial [2] 44/4 124/11        Kazalfamilystory [4] 9/22
 52/8 53/5 54/24 55/4 60/20      July [3] 99/21 114/16 115/8     78/1 94/14 106/21
 61/3 61/16 64/20 65/12          July 2010 [1] 114/16            Kazalfamilystory.com [21]
 66/10 67/1 67/13 68/24 69/9     July 31st [1] 99/21             6/8 17/12 26/5 26/13 54/4
 69/9 72/8 73/19 73/20 74/6      jump [1] 46/23                  54/8 56/8 60/4 60/8 60/17
 74/6 74/15 74/15 76/10 80/5     jumps [1] 74/12                 65/10 66/10 66/22 67/7
 81/21 82/13 86/18 89/10         June [4] 41/12 42/1 108/10      67/23 70/19 78/24 79/21
 89/15 91/7 96/3 96/14 99/25      109/2                          80/24 83/10 83/13
 103/10 105/2 105/13 105/15      June 2010 [1] 108/10            Kazalfamilytruth [5] 8/4
 105/16 106/5 106/7 106/18       jurisdictional [1] 105/18       9/17 30/4 31/7 31/23
 K 2:17-cv-00871-AB-SS Document
Case                      knowing [3] Filed
                                207   39/1503/01/19
                                            40/17 Page
                                                    18/1145
                                                         19/11  19/11
                                                            of 165    21/5ID39/14
                                                                    Page
 Kazalfamilytruth.com [1] 41/20  #:2678             57/25 98/20  101/22 102/10
29/4                         knowledge [10] 41/3 56/16       104/22 105/2 105/3 105/6
Kazals [69] 12/24 13/19       68/12 72/8 73/17 76/2 79/11    105/9 105/15 105/16 106/14
14/3 14/11 14/12 14/16        97/22 104/4 114/23            lawful [3] 32/21 55/1 92/24
15/17 15/19 16/7 16/22 17/5 known [1] 30/7                  lawfully [1] 17/8
17/10 17/14 18/7 18/20       knows [7] 8/19 47/25 56/12     laws [4] 52/16 53/19 55/10
21/10 22/25 23/10 23/11       76/3 99/14 101/25 103/21       71/8
23/24 25/10 25/13 29/16      Kolesa [6] 29/18 54/11         lawsuit [17] 12/17 22/8
29/24 30/9 30/19 31/11 33/8 54/12 54/16 120/11 121/12        22/14 22/17 24/1 28/16
35/24 35/25 36/7 36/14 38/8 KTC [3] 36/17 109/11 110/1       29/15 41/8 41/9 41/11 108/9
38/22 39/9 42/6 42/17 42/17 KTC's [1] 110/2                  108/13 108/20 108/24
                                                             108/24 109/1 109/2
42/21 42/25 43/7 43/10       L                              lawsuits [3] 22/12 22/16
44/13 44/18 45/14 46/4       L.A [7] 78/8 85/14 85/18
46/10 46/10 47/3 50/8 50/16 85/22 86/10 89/8 117/18          109/3
51/22 51/24 54/19 54/23                                     lawyer [12] 24/4 24/5 24/6
                             label [2] 64/4 66/14            24/24 24/25 25/1 91/21 92/3
57/2 63/13 64/6 64/14 71/10 labeled [5] 18/9 60/23 80/21
77/2 80/15 83/24 89/23                                       92/12 114/5 114/7 114/22
                              81/20 98/5                    lawyers [8] 77/20 83/17
93/25 108/14 109/18 115/10 labels [1] 64/7
117/17                                                       83/22 90/3 92/17 114/24
                             labor [2] 36/8 36/25            118/12 123/11
Kazals' [5] 14/21 22/20      laborers [1] 32/11
23/21 29/2 71/18                                            lay [4] 27/21 72/10 81/25
                             lack [2] 25/22 73/16            90/10
keep [2] 76/20 123/13        lacking [1] 79/11
Kelly [9] 41/1 41/1 41/6                                    layout [1] 27/3
                             Lacks [6] 47/8 56/11 76/2      leaders [1] 87/3
41/6 45/2 45/9 116/11         90/9 99/13 103/20
118/14 118/17                                               leadership [1] 23/12
                             ladies [6] 12/2 21/21 33/4     leading [2] 71/11 81/7
kept [2] 16/14 38/13          33/14 69/18 118/22
keys [1] 99/2                                               leads [1] 74/15
                             lands [1] 36/12                learn [2] 116/4 116/7
kids [3] 46/17 106/5 106/17 language [1] 40/17
kills [1] 98/18                                             learned [7] 23/10 24/5 24/23
                             lap [1] 86/4                    25/9 29/16 30/19 114/2
kind [2] 67/16 69/23         LAPD [6] 8/12 8/13 11/7
knew [5] 38/19 116/5 116/16 11/11 32/19 32/23               learning [1] 88/3
117/17 122/16                                               leases [6] 44/12 44/14 44/20
                             large [3] 25/3 35/20 63/2       45/8 115/20 116/16
know [51] 6/3 6/19 7/16      largely [1] 28/8
8/25 9/7 9/9 24/8 24/25 25/1 larger [1] 22/10               leasing [1] 115/24
28/7 35/24 45/23 50/14                                      least [10] 17/18 22/11 26/9
                             largest [2] 87/4 87/6           42/23 44/20 77/10 85/5
54/19 56/21 56/23 63/24      last [17] 8/21 8/24 9/1 9/5
66/2 72/21 75/22 76/4 76/8 11/6 43/17 61/16 64/22            97/10 97/15 97/16
83/19 86/19 89/14 93/22                                     leaves [1] 121/23
                              67/18 68/16 85/6 87/3 88/8    Lebanese [1] 13/8
97/15 97/16 98/19 99/15       91/6 96/23 105/4 122/16
105/21 106/6 106/18 108/7 late [7] 31/14 37/9 38/9          Lebanese-born [1] 13/8
113/5 114/6 115/11 115/12 38/15 54/5 87/3 119/7             Lebanon [1] 56/20
115/23 115/24 117/16 121/3 later [7] 23/10 25/9 29/16       left [4] 57/18 68/6 76/17
121/6 121/6 121/7 121/12                                     89/11
                              30/23 40/25 41/1 122/3        left-hand [2] 57/18 89/11
121/17 122/4 122/9 122/25 launched [1] 108/10
123/17                                                      legal [6] 58/3 92/24 112/18
                             law [21] 2/3 2/9 13/13 17/17    113/13 113/21 118/4
 L 2:17-cv-00871-AB-SS Document
Case                      100/4 100/9
                                 207 100/22   102/18 Page
                                      Filed 03/01/19   27/19
                                                          14647/15 49/20
                                                              of 165     51/20
                                                                      Page ID
 legally [1] 109/8        103/16 103/25
                                  #:2679 111/22        93/14 96/21 123/8
length [2] 19/18 79/8            116/18 121/24 122/20          looked [2] 27/8 28/4
lengths [1] 112/19              likely [2] 119/16 120/15       looking [7] 10/17 49/20
lengthy [2] 24/18 91/6          Limited [6] 14/14 37/17         56/18 65/12 96/1 96/18
LESOWITZ [1] 2/6                 37/25 38/4 109/20 109/21       116/15
less [2] 23/22 99/4             link [3] 6/8 13/19 91/13       looks [1] 10/16
let [16] 5/18 8/22 9/15 32/12   links [4] 18/13 27/15 27/16    lord [2] 86/2 87/1
 39/21 43/23 47/14 81/25         68/25                         Los [8] 1/18 1/24 2/12 5/1
 100/3 112/25 121/3 121/5       liquidate [1] 42/5              34/18 34/19 92/7 95/23
 121/6 121/17 122/4 122/9       liquidation [4] 106/14 109/5   Los Angeles [4] 34/18 34/19
let's [12] 5/19 9/21 10/1        109/8 115/13                   92/7 95/23
 11/17 11/20 11/23 52/19        liquidators [3] 42/3 42/8      lot [11] 22/19 25/4 27/12
 72/10 76/4 85/25 90/10          109/6                          30/8 30/9 42/11 44/11 45/13
 120/5                          LISA [3] 1/23 124/15            69/1 74/23 87/14
letter [11] 24/5 43/8 43/9       124/16                        lots [3] 114/20 114/20
 43/12 83/24 89/23 90/2         list [4] 56/18 58/25 59/13      114/20
 91/12 114/16 114/22 114/25      72/13                         low [2] 16/14 76/20
letters [1] 114/19              listen [2] 104/23 104/23       low-public [1] 76/20
letting [2] 117/16 121/7        lists [3] 6/22 65/13 65/13     lower [2] 49/9 61/24
leukemia [2] 107/4 107/6        literally [1] 6/17             lumped [1] 28/12
liability [2] 33/8 33/9         litigation [3] 15/22 22/12     lunch [1] 123/10
                                 115/9
liar [1] 91/25
                                little [6] 9/6 29/11 72/10
                                                               M
libelous [1] 58/6                                              MacCallum [4] 90/3 90/7
Libya [1] 110/15                 87/9 121/2 122/17
                                live [3] 24/11 39/21 77/22     90/12 91/10
Libyan [3] 13/20 43/8 110/8                                    made [27] 8/20 14/23 17/8
lie [1] 38/11                   lived [3] 18/22 20/11 35/9
                                lives [2] 77/1 77/21           18/17 20/7 32/21 39/18
lies [5] 18/17 61/20 64/24                                     39/20 40/12 40/14 41/5
 84/22 85/7                     living [2] 50/23 117/6
                                LLP [1] 2/6                    41/13 42/15 42/19 43/7
life [2] 88/8 118/4                                            45/24 46/12 46/21 53/10
light [1] 25/7                  load [1] 50/17
                                loan [2] 23/7 38/24            73/12 85/11 101/2 101/5
lighting [1] 6/18                                              102/9 109/24 109/25 111/16
like [72] 10/16 11/12 27/22     loaned [2] 14/13 38/19
                                local [3] 37/4 40/22 121/13    magnifying [1] 6/2
 28/4 29/4 29/25 30/8 32/11                                    mail [32] 4/6 4/8 18/9 18/10
 33/11 33/12 39/22 39/23        located [2] 20/11 36/23
                                locations [1] 81/5             18/19 20/6 27/16 31/2 60/22
 48/6 53/8 53/11 54/14 55/11                                   61/4 61/5 61/16 62/6 62/8
 55/12 55/22 57/6 57/13         locked [1] 99/2
                                lodge [2] 42/8 105/21          64/20 65/12 66/24 68/24
 58/11 59/7 59/18 60/6 60/10                                   84/2 84/8 87/10 87/12 87/24
 61/23 62/8 63/16 64/9 65/5     lodged [5] 15/12 41/11 54/9
                                 54/10 105/22                  88/3 88/4 90/6 90/12 90/14
 66/6 66/19 67/2 67/9 70/15                                    90/22 91/6 91/8 117/15
 70/21 71/21 72/4 73/6 73/21    long [12] 10/18 10/23 11/1
                                 13/3 34/15 35/16 38/11        mailboxes [1] 18/25
 78/15 78/22 80/19 81/14                                       mailed [2] 117/11 117/13
 81/18 81/23 82/14 83/25         40/16 44/19 91/18 98/24
                                 115/18                        mails [22] 6/15 16/23 18/5
 84/10 85/19 85/25 88/21                                       18/8 18/10 18/12 18/14
 88/25 90/4 90/24 91/7 94/2     long-term [3] 40/16 44/19
                                 98/24                         18/15 26/21 28/22 30/14
 94/18 95/24 96/5 99/19                                        30/16 31/9 31/11 31/12
                                look [10] 7/21 11/11 11/18
 M 2:17-cv-00871-AB-SS Document
Case                           matter [10]
                                      207 17/19   50/20 Page
                                           Filed 03/01/19 49/21
                                                             14751/13  71/24
                                                                  of 165  Page85/4
                                                                                ID 98/1
 mails... [7] 65/20 65/25 66/1 69/19 69/24 99/16
                                       #:2680     101/16  men [2]  78/9  107/7
66/25 77/8 77/10 77/19         105/8 106/22 114/17 124/9 mention [2] 30/10 114/6
main [2] 41/24 81/7            Matthew [3] 29/13 29/13     mentioned [11] 19/9 41/8
maintain [1] 74/10             65/17                       81/11 93/1 95/19 109/17
maintenance [1] 28/24          may [28] 12/9 13/17 17/22 110/7 111/12 112/6 113/23
make [20] 11/2 12/6 14/19      21/16 34/8 37/6 39/12 48/4 116/17
21/13 24/9 36/19 37/18         50/13 56/12 68/22 70/4      merit [1] 40/1
39/10 39/14 42/9 42/18         70/13 73/18 74/16 78/25     merits [1] 101/9
54/25 65/19 73/11 99/11        79/13 101/24 101/24 103/4 message [6] 21/6 73/9 78/3
100/16 102/6 105/7 106/20      103/21 111/2 113/21 115/12 83/8 83/12 99/9
119/5                          115/13 115/17 119/12        messages [14] 52/17 71/23
makes [3] 39/22 49/7 91/25     121/13                      72/17 72/22 73/3 74/3 74/10
making [9] 15/7 40/13 95/6     maybe [7] 37/6 48/17 49/13 74/22 74/25 74/25 75/7
100/19 104/9 104/13 106/11     74/1 74/16 115/8 115/18     75/10 77/19 117/9
114/24 120/24                  McClaren [1] 67/17          messaging [1] 78/12
malicious [2] 18/18 62/23      me [71] 5/18 5/21 5/22 8/22 met [4] 35/25 46/15 108/4
maliciously [1] 26/10          9/15 29/9 34/13 35/14 38/11 110/11
man [3] 89/22 92/1 95/7        39/15 39/21 40/1 40/4 40/6 meta [3] 69/4 69/8 69/12
management [2] 36/10           40/14 41/22 42/13 43/23     meters [1] 46/24
37/17                          45/10 46/7 46/23 46/24 47/5 Michael [1] 29/20
manager [2] 29/20 40/22        47/14 49/16 49/22 50/6 53/6 Michael Hatch [1] 29/20
manner [1] 5/17                61/18 61/21 65/1 65/4 66/14 mid [6] 23/25 24/3 35/25
manufacture [2] 35/16          74/15 76/9 77/8 81/25 82/5 37/5 38/9 97/7
35/19                          83/8 85/7 85/21 86/6 87/15 middle [2] 23/8 115/7
many [11] 27/15 27/15          90/20 91/13 91/19 92/4 92/8 might [4] 86/2 111/8 111/24
27/22 29/24 59/4 62/15 66/1    92/9 92/15 92/21 92/23      119/2
105/8 106/22 115/16 118/11     98/18 99/22 100/3 105/5     Mike [2] 120/12 120/14
March [6] 57/20 60/20          105/14 106/17 106/18        Millenium [1] 54/7
63/21 66/11 66/22 67/24        106/24 107/6 109/14 112/25 million [19] 14/10 14/18
March 20th [1] 57/20           114/25 115/1 118/18 120/6 30/24 43/1 43/3 43/3 43/6
March 25 [1] 67/24             121/6 121/17 121/25 123/20 77/25 78/13 80/13 84/25
March 2nd [1] 60/20            mean [12] 8/24 22/22 50/9 93/10 95/7 95/8 104/13
March 6th [1] 63/21            52/13 59/20 74/14 83/7      106/9 106/12 110/2 110/5
March 8th [1] 66/11            89/20 98/11 98/19 106/16    mind [1] 74/13
March 9th [1] 66/22            115/12                      minds [2] 20/14 50/5
mark [1] 84/10                 meaningful [1] 25/25        mine [1] 122/21
marked [1] 102/16              means [3] 18/10 41/19 86/17 minister [3] 69/4 69/5 80/6
market [1] 87/6                meant [1] 6/19              minor [2] 35/4 35/4
marketing [1] 92/25            media [10] 13/2 25/12 29/20 minors [1] 35/1
married [1] 71/14              35/20 62/23 63/1 63/2 63/6 minute [8] 8/21 10/25 11/1
match [1] 6/18                 69/6 112/15                 11/3 19/17 69/16 79/8 97/20
matches [2] 6/18 9/17          meet [2] 93/6 119/6         minutes [5] 70/5 99/4 123/1
material [4] 53/18 58/4 58/5   meeting [1] 50/5            123/2 123/17
58/7                           meetings [2] 23/16 23/19    mirror [1] 123/8
materials [1] 53/17            member [2] 51/17 52/15      mischaracterized [1] 94/22
                               members [8] 13/7 14/1 25/7 Mischaracterizes [1] 13/15
 M 2:17-cv-00871-AB-SS Document
Case                     Mr [55]2075/21Filed
                                        11/14  14/24 Page
                                             03/01/19  113/21
                                                          148 114/7
                                                              of 165 116/23 117/23
                                                                      Page ID
 misinformation [1] 26/7  15/1 19/20 20/21
                                  #:2681     21/20     118/1 118/14  120/20 122/12
misleading [5] 6/11 6/21    26/14 26/17 26/18 27/12       122/19
92/19 117/19 117/22         27/15 28/10 28/19 28/22       Mr. Kazal's [2] 31/6 114/16
missing [3] 49/13 49/16     30/14 31/3 31/21 32/17        Mr. Kelly [1] 118/14
112/10                      34/12 45/16 46/9 47/23        Mr. Kolesa [3] 54/11 54/12
misunderstanding [1] 45/14 51/14 51/16 60/16 72/12        54/16
moment [5] 22/22 30/20      73/16 74/9 74/18 75/2 75/5    Mr. Price [2] 29/17 30/4
31/25 35/21 96/16           75/6 76/2 76/7 76/14 76/16    Mr. Serrati [1] 110/9
Monday [2] 120/21 122/22 78/16 78/21 79/1 79/4 79/10      Mr. Singh [2] 80/13 103/12
money [17] 14/11 14/17      80/23 82/1 86/9 86/23 87/20   Mr. Taylor [10] 8/16 9/7
15/4 38/12 38/13 38/13      91/5 94/18 107/16 113/2       11/21 21/13 33/18 120/23
38/16 38/19 39/2 39/2 39/4 114/8 120/14 121/13 123/2      122/7 122/9 122/11 123/19
39/5 39/18 42/22 42/23 73/4 Mr. [148]                     Mr. Tony [1] 28/23
93/17                       Mr. Adam [1] 28/23            Mr. Wiener [10] 30/13
month [3] 16/22 38/13 38/13 Mr. Besser [5] 117/1 117/9    33/19 48/14 50/6 96/12
months [9] 19/8 42/2 78/5   117/20 118/1 118/13           119/13 121/10 122/9 122/20
85/5 85/6 88/8 92/16 99/17  Mr. Charif [3] 16/5 22/3      122/25
99/24                       28/18                         Mr. Woodward [1] 10/12
more [17] 9/15 13/7 20/14 Mr. Charif Kazal [1] 24/19      Muammar [1] 13/21
20/17 22/21 37/14 39/2      Mr. Dabab [2] 26/14 27/1      much [6] 22/10 35/20 42/24
43/24 52/14 77/11 78/1      Mr. David [63] 7/7 12/21      98/8 119/5 123/13
91/25 92/15 92/20 110/3     12/22 12/25 13/25 14/6        multi [1] 13/2
110/5 118/6                 14/10 14/18 14/19 14/25       multi-media [1] 13/2
morning [13] 9/4 25/2 50/5 15/3 15/6 15/11 15/14 15/16    multiple [2] 68/10 77/11
78/9 83/21 84/21 84/22      15/20 16/1 16/4 16/8 16/13    music [2] 35/18 79/16
92/19 97/15 116/18 116/22 16/23 16/24 17/3 18/7 18/16     must [5] 73/12 101/22 102/5
116/25 121/16               18/21 19/4 19/14 20/9 20/19   102/11 106/24
mornings [1] 97/8           21/8 23/1 23/6 23/11 23/19    my [150]
most [10] 9/16 10/21 25/19 24/6 24/14 25/9 26/23 30/17    myeloblastic [2] 107/4 107/6
35/17 45/22 54/1 87/2 106/3 31/8 31/17 32/1 32/9 32/13    myself [8] 21/22 42/6 71/7
106/25 107/8                33/11 33/21 33/23 47/22       72/23 94/10 98/8 105/8
mourning [1] 118/24         47/24 48/6 48/9 51/13 52/5    116/12
move [30] 37/1 45/16 55/12 56/5 57/13 58/19 70/15 71/3    N
55/22 57/6 58/11 59/18      79/20 89/7 96/7 107/20
                                                          name [23] 12/13 21/25
60/10 70/21 71/3 71/6 72/4 Mr. David both [1] 20/18       22/23 26/2 26/12 29/7 29/10
73/21 76/4 76/14 78/17 79/1 Mr. David's [7] 16/10 19/1    30/7 34/2 34/21 35/6 38/5
80/16 81/14 81/23 82/14     24/5 24/24 24/25 31/21
                            47/21                         40/18 40/25 43/13 51/5
84/10 88/25 90/24 94/18                                   56/20 56/21 57/1 69/13
96/5 100/9 102/18 103/25    Mr. Gebelin [1] 16/19
                            Mr. Hammond [2] 121/18        72/13 90/1 93/4
107/8                                                     named [5] 26/1 36/17 37/17
moved [8] 14/6 15/19 16/13 121/19                         56/24 120/14
17/14 37/4 71/13 71/16      Mr. Kazal [29] 23/7 23/17
                            24/5 24/18 25/5 25/14 26/5    names [7] 13/5 22/21 29/3
76/20                                                     29/4 34/23 65/14 69/1
movie [1] 35/16             26/16 26/22 27/4 27/9 27/18
                            27/21 28/1 103/13 103/13      narrative [2] 48/19 48/22
moving [2] 96/15 122/5                                    narratives [1] 70/8
                            111/14 112/1 112/6 112/11
 N 2:17-cv-00871-AB-SS Document
Case                      60/13 61/11
                                 207 62/19   62/22 Page
                                      Filed 03/01/19   nothing [9]165
                                                          149 of    24/22 28/20
                                                                       Page ID
 national [1] 118/23      62/25 63/7 63/9
                                  #:2682  63/12  63/15 28/23 31/16  91/25 112/22
naturally [1] 29/6            64/5 64/8 64/16 64/18 65/11     113/1 116/14 116/16
nature [7] 6/20 30/11 37/9 66/15 66/18 67/8 68/2 69/4         notice [2] 23/18 55/6
58/6 88/5 101/10 113/14       70/24 80/17 80/25 84/13         notices [1] 17/24
near [3] 32/2 32/3 65/4       86/12 86/20 86/25 87/2 89/3     notification [1] 53/21
necessary [3] 16/10 41/22     91/2 95/12 96/23 99/9 99/9      November [11] 6/25 19/23
93/8                          100/12 102/21 104/4 104/19      59/2 77/17 94/4 95/18 95/21
need [12] 36/9 45/15 48/10 107/22 107/24 108/2 108/6          97/7 100/17 101/3 101/3
73/23 79/16 120/23 121/5      108/24 109/12 110/12            November 11th [3] 94/4
121/8 121/9 121/11 122/13 110/17 110/24 111/4 111/6           95/18 100/17
123/23                        112/9 115/22 116/16 117/21      November 2016 [2] 6/25
needed [2] 39/13 120/22       117/24 118/9 118/11 119/22      101/3
needless [1] 23/24            122/3 123/9 124/16              November 25th [1] 59/2
needs [1] 39/2               nobody [1] 67/6                  now [29] 12/4 18/22 22/5
negative [6] 25/4 25/7 25/13 nominated [1] 109/6              22/23 24/23 25/14 27/1
25/15 25/16 31/24            none [2] 15/5 29/13              27/11 27/18 28/1 28/12 29/1
negotiating [1] 37/20        nonresponsive [6] 76/14          30/6 30/12 30/16 31/8 31/14
neighborhood [12] 19/3        80/16 87/18 87/21 88/10         32/1 32/9 35/5 85/5 87/5
19/15 31/22 32/11 33/12       107/9                           91/18 99/2 111/8 112/5
77/21 78/3 80/1 80/4 80/9    normal [2] 55/1 76/23            113/23 115/2 123/16
97/6 97/8                    not [101] 5/9 5/13 5/15 6/3      number [18] 5/15 11/16
neighboring [1] 40/7          7/22 8/2 8/2 8/5 8/8 8/9 9/14   18/12 18/15 44/14 47/12
neighbors [1] 98/3            11/1 11/3 13/5 16/4 17/23       48/22 48/23 56/6 58/21 59/9
neighbors' [1] 78/13          17/25 21/2 23/12 23/24 24/9     72/16 72/19 72/20 74/22
neither [3] 23/17 39/1 41/17 25/7 25/19 26/17 27/8 27/20      93/5 93/20 109/16
net [2] 43/1 43/5             28/1 29/16 30/10 32/2 32/21     Number 1 [1] 47/12
never [9] 16/12 17/6 24/20 33/13 38/23 40/17 44/3             numerous [2] 13/9 17/8
                              47/24 48/17 49/14 50/2 50/5
38/12 38/14 108/4 112/1
                              50/10 50/19 50/25 51/2 51/8
                                                              O
115/22 116/16                                                 o'clock [1] 97/15
new [13] 16/1 23/2 24/11      51/24 54/21 58/1 58/4 61/18
                                                              o0o [1] 5/3
24/21 41/4 44/1 44/6 44/18 61/19 64/23 69/18 69/21            oath [2] 84/20 115/3
52/8 63/3 66/5 75/24 99/1     69/21 69/23 71/20 74/3
                              74/13 74/16 74/21 79/16         obey [1] 102/5
news [2] 24/8 25/2                                            obeyed [1] 102/11
next [10] 6/7 6/13 6/17 7/3 82/21 85/12 85/20 85/21           object [9] 13/14 18/3 48/9
57/5 59/7 63/23 88/12 88/17 88/17 89/18 91/16 92/16            50/3 79/10 88/9 104/3 114/8
121/2                         93/2 94/21 95/12 95/14
                                                               114/11
night [4] 8/24 9/5 9/11 98/16 96/15 98/15 101/24 102/1        objection [43] 11/18 47/8
night's [1] 122/16            103/5 104/18 106/22 109/5
                              109/9 111/5 111/10 111/17        55/17 55/18 55/24 55/25
Nine [1] 84/14                                                 56/11 57/8 57/9 58/13 58/14
no [86] 1/8 1/23 6/9 6/14     111/19 111/24 112/9 112/24
                                                               59/20 59/23 60/12 60/13
7/15 7/18 11/5 11/10 11/15 114/15 116/10 116/21                70/23 70/24 72/6 73/16
15/15 21/4 32/21 32/24 33/8 119/24 120/2 120/4 120/9           78/17 78/22 79/2 79/9 82/19
33/9 40/1 42/23 42/23 44/23 120/21 121/7 121/23 123/20         84/12 84/13 87/17 87/20
53/17 55/18 55/25 56/22      noted [4] 32/24 79/12 94/23
                              104/5                            89/2 89/3 91/1 91/2 94/20
56/25 57/9 58/14 59/23                                         94/23 96/8 96/17 100/11
                             notes [1] 32/23
 O 2:17-cv-00871-AB-SS Document
Case                      44/3 111/21                 47/12
                                 207 Filed 03/01/19 Page 15047/13 47/21
                                                             of 165     48/2
                                                                     Page  ID
 objection... [6] 100/12 often [1]  13/5
                                  #:2683              48/24 49/5 49/7 50/1 50/7
 102/20 104/2 104/5 107/10 Okay [4] 5/18 7/13 10/13           50/10 50/13 50/15 51/8
 116/1                         119/21                         51/17 51/22 51/22 52/6 52/9
objection's [1] 79/12         older [2] 107/7 107/7           52/11 58/5 74/10 75/24 76/1
objectionable [1] 5/20        once [3] 37/3 37/14 38/1        93/25 94/3 94/9 94/15 95/2
objections [3] 5/23 48/21     one [43] 6/5 7/11 8/1 9/17      95/5 95/11 95/14 95/16
 96/23                         16/11 17/1 19/17 22/25 27/6    95/21 99/20 99/23 99/25
obligation [1] 38/16           28/7 28/17 28/19 29/12 30/2    100/1 100/2 100/3 100/6
observe [1] 98/10              31/17 37/16 43/18 44/5 46/2    100/16 100/17 101/12
observed [2] 81/5 97/16        47/14 48/1 52/15 60/14         102/13 102/15 102/25 103/8
obtain [2] 16/10 61/9          61/12 65/17 68/7 68/25         103/18 106/13 120/22
obtained [4] 17/6 19/4 25/6 75/18 77/8 78/4 79/5 79/8        ordered [1] 21/3
 52/6                          84/18 84/21 84/21 87/2 87/5   orders [7] 99/12 101/1 101/3
obviously [5] 10/16 17/6       87/14 106/17 116/9 117/16      102/6 102/9 102/11 104/18
 38/5 98/2 98/17               119/7 120/18                  organization [4] 13/20 30/8
occur [1] 36/22               ones [2] 69/1 72/24             63/2 63/4
occurred [4] 37/12 39/8       ongoing [3] 6/24 14/21         original [3] 41/11 66/13
 82/6 107/5                    113/21                         68/7
October [9] 6/23 19/23 77/2 online [8] 26/11 27/15 27/17     originally [2] 17/12 18/21
 77/15 77/18 84/3 84/5 91/11 29/2 84/17 92/14 93/13          Oscar [1] 85/4
 95/21                         113/9                         other [24] 6/18 14/1 23/1
October 26th [1] 84/5         only [23] 8/18 9/5 22/8         26/24 28/17 29/13 41/20
October 27 [1] 84/3            23/12 25/7 29/16 31/13 32/2    51/9 65/14 66/25 67/13
October 30th [1] 91/11         38/25 57/25 66/2 82/22         76/11 79/5 81/8 92/10 93/10
odd [2] 34/16 43/3             82/24 93/2 97/2 102/1          94/12 97/25 98/3 102/2
off [9] 5/22 14/19 46/25 55/7 106/11 116/8 116/9 116/12       108/20 111/6 117/25 123/11
 97/20 97/23 113/12 119/9      119/19 122/11 122/19          others [3] 42/6 88/4 101/24
 122/21                       onshore [1] 36/24              otherwise [1] 39/4
offense [1] 91/15             oOo [1] 124/2                  our [25] 11/24 22/18 35/22
offensive [1] 92/22           opening [15] 3/4 5/5 7/22       38/1 40/22 46/16 46/18 53/5
offer [13] 38/1 42/15 42/16 10/5 10/14 10/19 11/24 12/5       53/6 53/10 53/22 54/13
 42/19 42/24 43/7 43/12        12/6 12/11 21/13 22/5 45/25    76/22 76/23 83/17 83/22
 109/18 109/22 110/2 110/3 79/6 80/20                         85/4 98/2 99/3 101/21 102/9
 110/5 120/19                 opinion [1] 69/19               118/21 119/6 120/11 121/24
offered [3] 26/15 26/18       opportunities [1] 23/4         ourselves [1] 36/24
 106/11                       opposing [1] 120/19            oust [1] 23/22
offers [3] 42/13 109/24       optimization [1] 69/10         ousted [1] 30/21
 109/25                       orange [3] 17/15 57/20         out [31] 7/15 8/12 9/19 9/25
office [3] 58/23 59/11 80/7 67/14                             10/1 11/11 11/17 13/5 25/23
officer [5] 12/15 13/1 29/14 Orangewebsite.com [5]            25/25 26/6 26/16 29/2 38/13
 35/11 54/13                   56/10 56/15 57/16 57/24        39/24 45/8 46/20 52/9 63/23
OFFICES [1] 2/3                57/25                          70/3 73/10 81/8 85/12 98/15
official [5] 24/10 42/3 42/8  orchestrated  [1] 91/23         105/21 119/11 120/22 121/3
 49/25 109/6                  order [62] 4/9 4/11 4/12        121/13 121/15 122/3
officials [4] 15/13 24/12      4/13 16/11 16/13 19/4 19/7    outcome [2] 41/10 44/24
                               19/24 20/1 37/22 42/13        outlandish [2] 105/12 106/6
 O 2:17-cv-00871-AB-SS Document
Case                     paper [2]
                                20725/3 25/5
                                     Filed            31/13
                                           03/01/19 Page 15173/11
                                                             of 165 Page ID
 outlined [1] 62/13      papers [1] 92/17
                                 #:2684              percentage  [1] 109/14
outrageous [5] 67/1 71/11   paragraph [4] 61/16 64/22 period [9] 16/22 30/12 38/11
 77/12 98/21 105/7          95/2 95/5                    46/5 46/11 78/5 98/17
outset [1] 91/14            paragraphs [1] 100/23        114/21 115/15
outside [6] 32/4 33/13 80/6 parents [2] 71/8 98/3       periodically [2] 44/13
 95/20 102/3 118/15         Park [1] 2/11                117/15
over [14] 6/7 11/18 15/18   parked [2] 46/18 97/13      perjury [3] 16/6 45/4 112/4
 16/22 22/7 43/17 61/23     parlamentarians [1] 112/16 permission [3] 29/10 61/9
 63/11 71/10 77/10 87/3     Parliament [1] 44/5          64/17
 115/15 115/17 117/13       part [14] 5/15 18/6 18/19   person [14] 25/19 27/21
overly [1] 8/14             27/4 28/1 33/8 47/4 49/19    37/10 47/20 48/9 50/22 51/9
overruled [9] 13/16 18/4    65/23 69/9 78/17 82/19 88/9 51/10 51/11 54/10 56/21
 73/18 79/12 80/18 88/11    100/21                       63/24 91/22 110/25
 94/23 104/5 107/10         parte [4] 39/14 41/19 47/12 personal [11] 23/8 47/13
oversee [2] 14/7 37/1       52/6                         48/2 72/8 73/17 76/2 79/11
oversight [2] 28/24 44/2    particular [1] 93/20         85/11 101/12 104/4 106/24
own [14] 14/4 15/4 19/11    particularly [1] 7/24       personally [5] 75/6 87/15
 20/9 25/1 30/9 30/10 31/15 parties [6] 22/7 22/11 33/5 92/21 98/5 108/4
 32/23 35/22 48/21 98/20    42/5 42/6 49/25             persons [9] 44/3 48/1 65/17
 105/6 110/16               parties' [1] 13/24           93/11 94/9 101/22 102/5
owned [8] 12/23 19/22 23/2  partner [1] 37/4             102/9 107/7
 36/7 44/11 58/25 84/19     party [4] 41/20 101/7       perspective [3] 21/24 22/18
 84/25                      101/13 122/14                29/3
owner [3] 52/20 92/24 106/1 pass [1] 87/8               pertains [3] 45/1 94/10
owners [1] 23/13            passport [3] 40/9 41/15      115/11
ownership [8] 22/14 23/20   117/7                       Peter [1] 52/15
 30/21 30/22 53/22 63/5     past [1] 63/11              ph [1] 43/14
 108/23 109/10              pattern [1] 49/19           phone [11] 46/13 46/20
                            Paul [4] 29/18 55/6 120/11 46/22 47/2 47/4 72/16 72/18
P                           121/12                       72/19 77/18 117/3 117/5
p.m [9] 1/17 1/17 5/2 70/11 Paul Kolesa [1] 120/11      photo [9] 7/17 11/7 11/10
70/12 93/2 122/3 122/10     Pause [1] 11/25              46/21 60/18 68/3 68/9 78/11
123/25                      pay [5] 14/18 14/19 14/21    78/11
page [29] 3/5 3/5 5/13 6/13 64/23  73/12                photograph   [29] 6/18 28/3
6/17 6/22 7/3 7/14 28/7     payment [2] 73/12 75/13      28/3 61/10 62/4 63/19 64/12
53/16 60/23 61/17 62/8      pays [1] 92/24               65/7 66/8 66/13 66/21 67/4
62/12 64/19 69/14 73/6      PDF [1] 10/16                67/11 67/18 67/21 68/5
81/21 82/21 82/22 82/22     pending [4] 22/17 24/6       68/12 68/16 68/20 77/23
82/24 83/2 90/16 90/17      24/24 115/9                  77/23 81/20 82/16 89/11
90/22 96/10 96/13 100/23    people [19] 25/23 25/23 26/6 118/14 118/15 118/17
pages [7] 6/7 61/23 73/7    26/8 26/11 27/12 27/22       118/18 118/19
96/11 96/12 96/15 96/24     37/11 41/16 65/13 65/15     photographs [30] 12/20
paid [2] 20/5 105/24        69/6  83/20 85/22 87/16      16/24 16/25 17/5 17/7 17/18
pain [3] 88/7 92/25 98/18   98/19 105/19 105/24 106/4 17/21 17/25 25/5 27/16
pains [1] 87/15             people's [1] 105/25          27/20 28/8 28/9 29/24 29/24
panel [2] 40/20 112/19      percent [4] 23/21 23/22      52/21 52/23 52/25 53/3
 P 2:17-cv-00871-AB-SS Document
Case                       pole [2]207
                                     18/23  77/22
                                         Filed           presented
                                               03/01/19 Page        [2] 16/17
                                                             152 of 165  Page 20/16
                                                                               ID
 photographs... [11] 53/24 police [21]  7/14
                                    #:2685   7/15  7/16  president  [2] 12/25 35/12
54/4 54/17 58/9 60/3 61/12 7/18 7/19 8/12 11/6 21/3        PRESIDING [1] 1/4
64/3 64/7 68/7 96/25 97/2    32/17 39/24 39/25 40/1 40/5   press [3] 116/10 116/10
photos [11] 4/10 5/16 17/9 40/5 46/14 52/9 75/24 76/10     116/17
27/3 27/15 53/6 58/25 59/5 76/11 85/18 110/21              pressure [1] 102/4
59/13 68/10 78/10            policy [1] 93/1               prevent [1] 31/10
physically [3] 52/14 75/21 politician [1] 86/4             preventing [1] 105/11
75/22                        poor [1] 101/23               previously [4] 12/23 92/18
pick [3] 46/17 66/4 121/12 popular [1] 101/23              102/15 122/15
picture [7] 6/2 6/7 7/6 8/13 position [1] 58/1             price [7] 29/13 29/13 29/17
27/13 30/3 62/2              positive [1] 51/1             30/4 42/25 43/1 65/17
pictures [2] 6/13 32/7       possible [3] 57/1 75/20       primarily [2] 26/21 27/5
piece [2] 22/10 43/18        119/6                         prime [1] 80/6
pieces [1] 5/20              possibly [4] 84/5 84/7        principal [2] 101/7 116/9
pigs [1] 89/19               114/12 117/12                 printout [2] 10/17 60/17
piqued [1] 116/12            post [1] 28/22                printouts [1] 60/7
placard [3] 3/25 82/12 82/15 posted [5] 18/14 28/9 30/4    prior [5] 5/17 20/2 28/9 41/2
placards [3] 80/12 82/7 82/9 78/23 80/24                   71/11
place [5] 16/21 22/15 32/25 poster [1] 18/23               prison [5] 19/8 61/21 64/25
81/4 108/22                  posters [2] 18/24 81/11       99/24 103/1
placed [3] 18/24 20/21 109/5 posting [2] 29/9 95/3         private [5] 31/18 31/19
places [1] 116/18            posts [2] 100/19 100/20       36/19 42/15 111/20
plaintiff [5] 2/3 9/3 9/13   potential [1] 37/20           probably [8] 22/5 25/18
17/9 29/14                   potentially [2] 71/17 76/25   26/2 70/1 118/2 121/5
plaintiffs [7] 1/7 3/5 5/14  Power [1] 100/24              122/15 122/19
7/12 12/14 12/17 51/7        PowerPoint [8] 5/13 8/18      probe [1] 8/22
plaintiffs' [19] 3/8 11/18   8/21 8/23 9/9 9/12 9/13       problem [2] 11/11 50/9
34/1 61/17 61/24 62/9 63/17 11/19                          problematic [3] 6/12 8/11
64/10 64/19 65/6 66/7 66/20 practical [1] 101/16           9/6
67/3 67/10 67/19 68/17 73/7 practice [1] 119/19            problems [2] 8/5 50/17
95/3 100/23                  practices [2] 44/2 45/7       proceed [7] 12/9 13/17
plan [3] 15/19 23/11 36/5    pre [1] 41/6                  21/16 34/8 48/4 78/25 79/13
plane [1] 121/18             precede [1] 115/13            proceeding [7] 15/25 16/4
planet [1] 25/20             precisely [1] 24/21           111/17 112/22 112/24 113/1
plant [1] 103/6              predates [1] 41/2             113/19
play [3] 10/19 78/15 78/22 predating [1] 45/12             proceedings [10] 3/3 11/25
played [5] 31/21 79/6 79/15 preference [2] 9/8 34/25       70/11 101/7 101/9 101/14
79/18 80/22                  prejudgment [1] 101/8         101/18 109/3 123/25 124/9
playing [3] 10/4 10/13 11/3 prejudice [1] 8/3              process [5] 39/7 55/1 93/12
please [16] 9/21 11/21 11/23 prejudicial [2] 7/25 8/14     97/20 97/23
33/20 33/23 34/2 48/11       prepare [1] 74/1              processed [1] 42/1
48/12 49/9 51/6 72/10 73/24 prepared [1] 39/5              processing [1] 103/6
83/11 88/12 107/11 121/17 preparing [1] 8/19               produce [1] 35/22
plus [2] 61/19 64/24         present [6] 16/9 20/6 22/3    produced [4] 10/7 10/12
point [3] 8/6 18/22 80/5     40/9 97/22 120/11             54/15 113/8
                             presentation [1] 5/13         production [4] 13/2 35/15
 P 2:17-cv-00871-AB-SS Document
Case                          providers
                                     207[1]Filed
                                             55/303/01/19 Page
                                                           questioning  [1] Page
                                                               153 of 165    39/25ID
 production... [2] 35/19 53/4 provides [1] 93/4
                                      #:2686               questions  [1] 70/7
professional [2] 17/4 26/15 providing [1] 53/21             quite [2] 39/19 84/7
                             provisional [2] 47/12 52/6
Professions [1] 113/13
                             public [21] 24/12 24/13
                                                            R
profile [2] 16/14 76/20                                     R-o-d-r-i-c [1] 34/6
prohibit [1] 95/2            24/18 24/21 25/25 26/6 27/6
                             27/23 27/24 30/6 44/4 44/12    racist [2] 85/19 86/19
prohibiting [1] 19/5                                        rain [1] 119/2
project [1] 43/4             45/8 49/12 76/20 93/1 101/5
                             101/24 102/3 114/18 118/5      raised [1] 35/9
project-specific [1] 43/4                                   ramification [1] 113/21
projects [2] 14/9 23/9       publication  [3] 65/9 67/7
                             68/1                           ramifications [2] 98/12
prominently [1] 59/4                                         98/13
promise [1] 37/12            publicity [1] 25/15
                             publicly [2] 61/20 64/24       Ramon [1] 2/4
promised [1] 12/4                                           Random [1] 80/14
promote [4] 6/6 53/5 53/9 publish [4] 25/21 63/8 64/14      ranking [2] 69/9 69/14
69/9                         85/6
                             published [14] 54/4 59/1       rather [3] 17/10 29/2 37/13
prompted [2] 68/7 71/6                                      reach [1] 111/22
proofs [1] 42/8              59/14 61/14 63/21 64/3 65/3
                             66/10 66/22 67/23 68/13        reached [1] 27/6
property [1] 78/14                                          reaction [1] 88/3
prosecution [2] 44/4 84/24 68/22 68/24 90/16                read [16] 31/13 45/6 57/22
prosecutor [1] 24/21         publishing [5] 17/5 18/13
                             26/22 63/2 103/13               61/16 62/11 64/22 73/9 83/3
protect [7] 14/20 38/21                                      84/8 89/7 91/6 91/7 93/5
38/23 38/23 50/21 52/11      Punish [1] 100/24
                             purchase [5] 37/21 37/23        100/22 113/6 122/18
76/22                                                       readily [1] 21/1
protected [8] 48/2 48/9 51/9 38/1 109/19 109/21             reading [13] 57/24 61/18
51/10 51/11 53/18 53/23      purchased [2] 14/15 38/2
                             purports [1] 7/3                62/13 64/23 73/10 84/16
55/9                                                         89/8 89/18 91/12 93/6
protection [5] 47/20 48/24 purpose [9] 8/5 9/16 23/3         100/24 113/15 113/16
49/5 50/7 50/15              24/10 53/3 53/21 69/7
                             110/15 113/15                  real [1] 44/12
protective [2] 51/22 52/9                                   reality [1] 101/16
protects [2] 50/10 50/13     pursuant [1] 124/6
                             push [1] 122/21                realized [1] 30/24
protest [2] 32/25 80/21                                     really [2] 36/23 86/4
protestors [18] 6/22 7/4 8/8 put [13] 5/12 14/11 14/17      reason [3] 12/19 39/14
31/17 31/20 32/2 32/4 32/8 19/25 37/14 38/16 39/4 39/5       51/17
32/10 32/14 32/22 33/11      40/20 42/21 85/12 98/23
                                                            reasonable [2] 121/10 122/7
33/12 77/17 78/6 80/6 95/20 112/20                          reasonably [2] 20/23 20/24
105/24                       putting [4] 6/2 29/9 38/13
                             109/13                         reasons [1] 100/22
protests [2] 32/20 95/22                                    recall [14] 75/13 75/16
protocol [1] 66/3            puzzle [1] 43/18
                                                             87/10 91/22 97/11 108/11
prove [1] 106/6              Q                               113/12 114/19 114/20
proves [1] 111/6             Qaddafi [1] 13/21               115/12 115/14 115/17
provide [8] 13/23 35/17 39/1 quality [1] 53/9                115/18 117/10
44/1 44/7 117/19 117/22      quarter [1] 70/1               receive [5] 31/12 65/24
118/6                        question [14] 45/15 46/8        72/22 75/7 97/25
provided [5] 109/5 109/5     48/20 50/11 57/5 58/7 74/12    received [38] 3/16 4/5 52/17
116/21 118/13 118/17         80/17 83/11 87/21 88/12         55/21 56/3 57/11 58/17 60/1
provider [1] 55/4            107/9 107/11 112/25             60/15 61/3 66/1 71/1 71/24
 R 2:17-cv-00871-AB-SS Document
Case                           60/24 207 Filed 03/01/19 Page
                                                          103/7
                                                             154103/12
                                                                 of 165 109/19 109/20
                                                                         Page ID
 received... [25] 72/23 74/18 refusing [1] 14/16
                                      #:2687              109/21
 74/21 74/22 74/24 74/25       refute [1] 46/2                renewed [1] 27/2
 75/13 75/16 77/10 77/18       refuting [1] 38/15             renown [1] 53/7
 79/14 82/25 84/2 84/15        regard [2] 9/8 116/7           repay [1] 61/19
 88/23 89/5 90/14 91/4 91/12   regarding [5] 17/25 54/17      repeat [1] 83/11
 94/25 97/2 98/2 100/14         91/20 98/1 116/11             repeated [1] 71/10
 102/23 104/6                  regards [1] 94/13              repeatedly [3] 28/12 76/6
received payment [1] 75/13     regime [1] 13/20                76/8
receiving [2] 31/10 75/12      register [1] 58/8              repeating [1] 21/10
recently [2] 8/18 107/4        registered [11] 26/14 27/2     rephrase [1] 43/23
reception [1] 41/23             29/12 37/23 38/5 56/23        replace [1] 66/4
recess [3] 69/17 70/11          58/22 59/10 68/9 68/14 92/9   report [10] 13/10 24/18 45/6
 118/21                        registrant [1] 56/19            46/1 76/10 112/5 112/8
rechanged [1] 55/7             registration [2] 58/21 59/9     112/11 112/12 112/14
reclaim [1] 22/20              regulated [1] 57/25            reported [3] 73/25 86/1
recognize [5] 72/16 74/23      regulations [3] 36/11 36/21     124/8
 80/1 89/11 91/16               124/10                        reporter [6] 46/7 116/22
recognizes [1] 93/22           reinstalling [1] 109/14         117/1 117/23 117/25 124/16
recollection [6] 54/5 75/9     related [2] 49/17 91/17        reporters [1] 25/20
 97/13 109/23 110/4 115/7      relates [2] 70/8 116/22        reports [4] 7/16 46/2 76/11
record [6] 34/3 45/13 51/6     relationship [6] 22/6 36/7      112/7
 96/16 114/18 122/18            41/2 50/22 51/3 105/5         represented [1] 36/24
records [2] 3/18 54/15         released [1] 41/24             reproduction [1] 53/17
recover [1] 12/17              releases [2] 116/10 116/11     republishing [1] 100/20
RECROSS [1] 3/8                relevant [1] 49/18             reputation [2] 6/3 7/24
rectify [1] 30/18              reliable [1] 15/9              reputational [1] 54/1
recycling [1] 14/14            reliance [1] 74/7              reputations [1] 22/21
REDIRECT [1] 3/8               relief [2] 28/16 94/1          request [3] 54/9 64/17 83/15
refer [3] 13/5 61/2 77/3       relocated [1] 71/13            requested [1] 11/20
reference [4] 6/11 19/20       rely [1] 58/3                  requests [1] 17/8
 86/14 114/25                  remain [1] 28/8                required [2] 42/2 43/9
referenced [3] 31/25 49/15     remained [1] 28/10             required due [1] 43/9
 115/20                        remains [1] 29/18              requires [5] 51/8 54/25 55/2
references [1] 49/8            remember [2] 18/8 117/15        102/7 120/20
referencing [1] 114/17         remind [1] 70/6                research [1] 69/23
referred [1] 43/19             Reminded [1] 60/24             reserve [2] 93/2 93/8
referring [5] 69/2 73/15       remorse [1] 20/12              reserving [1] 50/3
 76/1 82/9 112/20              remove [4] 17/9 23/11 58/7     reside [3] 34/15 34/17 35/8
refers [1] 83/3                 118/19                        resided [2] 18/22 19/1
reflect [4] 7/6 54/16 56/8     removed [3] 91/13 91/14        residential [1] 81/6
 102/10                         118/18                        resides [1] 34/19
reflected [1] 10/20            removes [1] 92/22              resolved [1] 105/3
refrain [1] 101/14             removing [2] 25/10 25/11       respect [3] 8/6 108/22
refusal [2] 14/21 15/17        Renewables [15] 14/13           115/20
refused [3] 14/19 17/13         15/23 30/20 37/17 37/22       respected [2] 63/4 87/2
                                37/24 38/4 42/11 85/1 103/5   respectfully [1] 51/20
 R 2:17-cv-00871-AB-SS Document
Case                      111/23 207
                                 115/3Filed
                                       115/10  118/3 Page
                                            03/01/19   63/3155
                                                            74/15  74/25
                                                               of 165    83/5ID97/7
                                                                       Page
 respond [1] 54/23        119/13 120/1 123/4
                                  #:2688               107/25  112/8  118/7 118/9
responded [3] 54/19 54/22      right-hand [1] 61/24            119/19
 91/18                         rise [2] 30/18 119/20          saying [8] 74/21 74/24 77/24
responsibility [1] 106/2       risk [2] 40/16 101/8            86/19 110/21 114/10 114/23
responsible [2] 40/23 107/3    robbery [1] 91/24               118/8
rest [5] 61/18 61/19 64/23     RODRIC [21] 1/6 3/9 7/4        says [7] 6/13 51/17 61/1 74/5
 86/7 88/16                     10/3 12/15 20/3 20/4 27/14     74/24 83/6 106/8
restored [1] 109/11             34/1 34/6 49/10 49/11 51/17   scary [1] 39/21
restrain [1] 95/5               60/24 66/16 84/17 84/19       scene [1] 11/9
restraining [8] 16/11 19/4      89/8 91/23 93/9 101/6         scheduled [1] 121/1
 19/7 19/24 20/1 93/24         Rodric David [1] 60/24         school [11] 19/16 46/17
 100/17 103/8                  row [1] 61/3                    46/19 76/23 81/7 97/14
restricted [1] 85/20           rule [2] 49/23 105/2            97/18 98/4 107/21 107/23
result [5] 15/23 39/10 69/12   ruled [1] 15/5                  117/17
 102/15 105/1                  rules [2] 119/21 119/25        scope [2] 30/24 51/19
resulted [2] 15/22 16/4        ruling [1] 52/1                scream [1] 85/18
resume [2] 53/6 70/13          run [4] 36/10 71/10 119/14     screenshot [3] 8/10 10/2
resumed [1] 70/12               120/5                          10/16
retaliation [1] 14/23          run-ins [1] 71/10              screenshots [2] 3/23 70/18
return [1] 43/5                running [3] 45/2 73/10         scum [1] 85/22
Revenge [1] 89/18               123/13                        seal [1] 94/6
revered [1] 87/6               runs [1] 103/10                search [7] 43/11 43/15 44/17
                                                               69/10 69/11 69/11 69/15
reversed [2] 109/12 112/7      S                              search-engine [1] 69/10
review [6] 56/5 112/18         sad [2] 98/22 98/22
 112/24 112/25 113/16                                         searched [1] 27/14
                               safety [4] 20/9 20/23 20/25    searches [1] 27/23
 113/16                         32/10
reviled [1] 30/7                                              second [8] 10/6 10/15 47/14
                               said [14] 7/21 8/15 10/18       53/16 67/18 80/19 81/21
revved [1] 46/22                40/3 42/21 49/2 50/10 75/1
rich [1] 101/22                                                101/6
                                111/2 111/4 112/6 114/1       seconds [6] 10/19 10/21 11/3
rid [1] 85/24                   119/5 121/19
right [73] 5/21 7/21 10/1                                      123/1 123/3 123/17
                               same [19] 15/10 19/3 24/3      section [3] 57/22 81/8 124/6
 11/13 11/15 11/15 12/2 12/9    24/23 30/12 31/6 41/22
 12/16 21/12 21/16 32/7                                       security [6] 29/19 30/10
                                42/10 42/19 67/15 75/1 78/3    54/13 99/1 99/2 99/3
 33/18 33/23 34/8 35/6 48/4     78/6 78/12 83/24 91/22 95/9
 48/16 49/22 50/3 52/2 52/19                                  see [30] 5/18 5/18 7/24 8/6
                                103/14 109/21                  19/20 26/9 26/20 27/18 30/2
 53/4 55/17 55/19 56/1 56/5    San [1] 2/4
 57/10 58/15 59/17 59/24                                       32/1 33/6 35/18 44/17 68/25
                               sanction [1] 120/6              69/1 79/20 81/20 82/4 83/2
 60/12 61/24 70/2 70/5 70/9    savvy [1] 25/19
 70/13 70/21 72/19 73/6 75/2                                   85/25 86/1 86/8 88/18 90/10
                               saw [22] 31/20 32/4 32/4        97/5 98/18 107/25 119/8
 77/2 78/15 78/25 79/2 79/20    32/6 32/10 33/1 40/1 67/13
 83/2 83/20 84/14 87/23                                        119/10 123/21
                                77/16 78/4 78/10 79/24 82/5   seek [5] 75/2 93/24 94/1
 87/25 89/4 91/3 93/2 93/8      82/7 82/8 82/12 88/4 88/4
 96/8 100/11 100/13 108/7                                      103/8 106/20
                                90/22 96/2 96/3 96/7          seeking [3] 17/19 47/20
 108/16 108/19 108/23          say [19] 9/1 23/24 37/5 37/9
 109/15 109/22 111/8 111/15                                    110/15
                                37/20 38/9 39/4 45/20 53/17   seeks [1] 47/21
 S 2:17-cv-00871-AB-SS Document
Case                      34/16 207 Filed 03/01/19 Pagesignificance [1] Page
                                                           156 of 165    91/7 ID
 seem [1] 50/18          several [8]  14/10
                                  #:2689    14/18 31/1 significant [2] 5/22 38/24
seemed [1] 32/11              65/12 65/14 92/20 110/2         significantly [1] 26/23
seemingly [1] 105/20          117/14                          signs [2] 32/22 83/20
seems [3] 8/11 9/6 50/6      severe [1] 98/12                 similar [9] 21/10 65/2 66/24
seen [4] 33/6 77/7 82/2      shady [1] 13/10                   74/24 75/18 78/4 95/9 95/17
 102/2                       shapes [1] 9/18                   96/1
sees [1] 9/13                share [5] 9/10 14/21 33/7        simple [2] 26/17 29/23
seize [1] 39/15               38/5 88/6                       simply [4] 6/3 7/6 21/4 33/2
sell [2] 42/5 42/13          shared  [2]  8/16  26/8          singer [1] 64/2
seller [1] 38/2              shareholder [3] 38/17 39/1 Singh [8] 80/11 80/13 85/2
send [4] 21/6 83/23 89/23     103/7                            93/9 95/8 103/3 103/4
 105/23                      shareholders [6] 23/13            103/12
sending [1] 18/12             38/25 39/3 42/17 43/5 109/4 sir [3] 70/4 93/16 119/12
senior [4] 45/11 48/9 51/12 shares [1] 109/16                 sisters [2] 52/16 71/8
 51/14                       sharing [1] 9/9                  sisters-in-laws [2] 52/16
sense [6] 11/16 24/9 88/2    sharp [1] 118/25                  71/8
 101/11 119/14 122/24        she [6]  46/14  46/14  46/15     sit [1] 40/17
sent [13] 16/22 17/2 17/24    85/19 110/21 110/22             site [13] 27/2 27/4 27/6 27/7
 20/3 27/15 27/25 30/13 32/6 She's [1] 64/2                    27/8 27/9 28/7 28/10 28/10
 82/5 90/1 110/25 114/16     sheet [1] 109/13                  28/22 28/25 53/18 92/16
 114/22                      sheriff's [1] 32/19              sites [2] 29/21 57/24
sentence [2] 57/22 62/11     short [4] 11/5 23/18 25/6        sitting [3] 12/16 41/23
sentenced [3] 19/8 99/17      32/25                            114/10
 102/25                      shortly [4] 15/25 23/25 25/9 six [6] 24/15 85/5 85/6 92/15
sentences [1] 99/23           46/5                             96/15 123/2
sentencing [1] 100/2         should  [8]  41/15  43/23        Sixteen  [1] 96/20
separate [2] 84/6 91/18       50/19 112/16 120/1 121/13 size [1] 93/3
September [2] 37/9 112/13 122/3 123/6                         slams [1] 98/15
series [7] 25/1 25/6 29/1    show [15] 16/19 19/16 20/20 slanderous [1] 58/6
 29/6 30/13 77/7 92/10        67/18 74/13 79/7 80/19          slide [3] 8/1 10/21 11/7
serious [1] 92/5              85/11 85/22 86/6 88/15          slides [1] 5/22
seriously [1] 91/20           106/18 115/1 119/14 120/5 slightly [1] 98/14
Serrati [1] 110/9            showed [2] 11/8 43/15            slogan [2] 89/16 89/20
serve [2] 61/20 64/25        shown   [8]  8/9  18/5 18/9 80/1 slowly [1] 105/15
served [3] 41/23 92/16 114/1 80/20 81/1 95/3 114/25           small [1] 22/10
serves [1] 6/6               shows [2] 6/8 54/21              smokescreen [1] 91/24
service [6] 3/20 55/3 57/15 side [4] 25/22 26/5 43/5          so [103] 5/4 5/21 6/11 7/22
 57/19 57/24 99/3             93/14                            8/2 8/11 8/24 9/14 9/15 10/6
services [3] 35/15 35/17     sidebar [5] 48/13 48/17 52/3 10/13 11/16 15/3 17/23 21/3
 55/9                         73/25 75/4                       22/18 25/21 26/6 26/8 26/13
set [1] 44/5                 sides [1] 13/19                   29/11 31/2 36/23 39/3 39/6
SETH [3] 2/3 2/3 12/13       sign [3] 5/9 66/16 93/23          40/4 40/6 41/11 41/16 41/21
seven [2] 63/11 87/4         signatory   [1]  43/12            42/12 42/22 42/24 43/4
Seventeen [1] 34/16          signature [1] 53/8                43/11 44/7 45/9 46/15 47/24
Seventeen-and-a-half [1]     signed [4] 37/3 61/8 109/4        47/25 49/22 50/25 51/2 52/1
                              115/13                           53/5 53/5 53/15 53/20 55/6
 S 2:17-cv-00871-AB-SS Document
Case                        sorts [2]207
                                       41/13  114/20
                                          Filed            stated
                                                03/01/19 Page  157[2] 8/10 Page
                                                                   of 165  8/11 ID
 so... [54] 64/17 66/3 68/3 sought  [9]  14/20
                                      #:2690    18/1 28/16 statement  [11] 5/24 6/1 12/5
 71/13 71/15 71/15 71/16        42/18 55/3 94/1 105/5 105/6    12/6 21/14 22/6 46/1 79/6
 72/19 72/23 73/2 76/24 77/9    108/21                         80/20 88/14 95/13
 80/10 83/17 83/22 90/20       sound [1] 122/7                statements [13] 3/4 6/20
 92/3 92/10 92/13 92/13        sounds [1] 122/20               7/22 11/24 12/11 17/1 18/16
 96/25 98/14 104/21 105/13     sour [1] 38/7                   31/25 77/12 95/6 101/5
 106/7 107/25 108/2 109/8      sources [1] 117/16              104/9 104/13
 110/14 111/22 111/24          South [9] 16/1 24/11 24/21     states [11] 1/1 17/16 17/17
 112/18 113/18 114/22           41/4 44/1 44/6 44/18 52/8      22/17 58/23 59/11 71/16
 114/23 114/25 115/6 117/21     75/24                          83/18 121/22 124/7 124/11
 117/24 119/1 119/2 119/3      spanned [1] 22/13              station [5] 39/25 40/5 40/6
 119/6 119/8 119/13 120/5      speak [1] 118/11                46/14 110/21
 120/10 120/23 121/1 121/8     specific [7] 7/19 9/17 35/21   statutory [1] 44/1
 122/4 122/25 123/9 123/11      43/4 110/24 111/25 114/19     stay [3] 33/3 106/24 120/21
social [2] 29/20 98/24         specifically [7] 9/8 9/15      steal [6] 80/13 84/25 85/17
society [3] 101/21 102/9        17/24 44/25 45/1 45/6          92/1 95/8 106/12
 105/16                         115/11                        stealing [4] 41/14 62/20 86/3
sold [3] 30/23 30/23 106/10    speculation [3] 57/3 86/21      104/10
sole [1] 39/19                  116/1                         steer [1] 33/2
some [34] 8/4 11/13 11/14      spell [2] 34/2 34/5            stemmed [2] 15/17 49/11
 13/23 24/6 26/20 30/23        spelled [1] 7/4                stemming [1] 50/7
 31/20 35/17 36/9 39/4 39/13   spineless [1] 85/16            stenographically [1] 124/8
 39/25 40/23 46/21 49/23       spirit [1] 9/10                step [3] 33/23 70/4 119/12
 50/17 52/17 53/7 60/5 65/25   spoke [5] 95/19 102/16         stepped [1] 41/25
 71/11 73/20 76/10 78/13        116/24 117/3 117/5            steps [2] 38/21 38/23
 83/9 86/18 89/10 96/4 98/16   sports [3] 35/21 35/22 67/14   Steve [1] 12/13
 101/14 108/2 112/7 120/3      staff [2] 16/23 77/8           STEVEN [2] 2/6 51/7
somebody [2] 54/6 69/11        stalking [9] 12/20 18/6        still [5] 14/16 22/16 42/10
somehow [4] 25/5 49/24          18/20 20/12 20/20 22/9         45/25 103/4
 63/10 83/13                    33/10 33/14 49/18             stipulated [1] 50/1
someone [4] 27/13 39/22        stamped [14] 61/17 62/9        stipulation [2] 50/2 74/8
 56/23 111/4                    63/16 64/9 64/19 65/5 66/6    stock [5] 5/16 7/17 9/24 11/7
something [7] 26/9 49/13        66/19 67/2 67/9 68/17 73/7     11/10
 62/14 77/9 77/13 98/20         82/16 82/24                   stole [8] 46/22 61/19 64/24
 113/13                        stand [2] 46/3 123/10           85/9 92/13 93/10 95/6 106/8
sometime [1] 36/1              standing [2] 33/13 118/14      stolen [7] 47/2 73/3 77/13
son [4] 34/20 35/1 35/4 35/5   Standover [1] 89/22             77/25 78/13 85/6 104/13
soon [1] 107/5                 stands [1] 45/25               stop [4] 20/1 85/21 92/11
sorry [17] 8/13 34/4 35/3      star [1] 24/14                  122/4
 48/8 52/24 57/14 72/2 74/20   start [5] 8/25 48/21 86/6      stopping [1] 20/2
 78/16 99/22 103/10 107/12      119/1 119/7                   stores [1] 87/4
 108/24 111/5 114/9 116/11     started [2] 31/2 38/15         stories [2] 25/17 25/21
 120/13                        starting [3] 14/1 25/3 30/12   story [6] 5/10 25/23 25/25
sort [5] 8/21 40/23 44/4       starts [1] 25/12                26/6 26/16 83/3
 73/20 87/1                    state [7] 24/11 34/2 34/4      straight [2] 16/25 46/15
                                51/5 53/18 64/20 119/19       strange [1] 39/19
 S 2:17-cv-00871-AB-SS Document
Case                     such [7]207
                                   15/15 30/2
                                      Filed   30/7 Page
                                            03/01/19 85/16
                                                        15890/3 92/19
                                                            of 165    116/18
                                                                    Page ID
 strategy [1] 8/20        30/11 36/12 51/17
                                  #:2691     114/22  116/22 116/24
street [10] 1/24 19/9 46/22    sudden [1] 107/5                symbol [2] 83/6 83/7
 46/24 77/22 78/14 81/6 81/6   sued [1] 25/11                  Syrian [2] 85/21 86/24
 81/7 98/16                    suffer [1] 11/4                 system [2] 58/3 99/1
streets [1] 18/24              suffered [2] 21/9 105/1         SYVERSON [1] 2/6
                               sufficient [1] 45/20
stress [3] 98/18 106/16
                               suggest [1] 6/19
                                                               T
 107/7                                                         tag [1] 69/12
Stricken [2] 45/18 76/15       suggesting [1] 119/24
                               suing [1] 85/4                  tags [2] 69/4 69/8
strike [5] 45/16 76/14 78/17                                   take [36] 7/15 9/19 9/25
 80/16 107/8                   Suite [3] 1/24 2/7 2/11
                               summarize [1] 104/25             10/1 11/10 11/17 15/21 17/8
strong [3] 101/23 106/17                                        17/10 19/11 19/14 31/7
 106/25                        Sunday [1] 91/11
                               super [1] 64/6                   31/23 32/7 36/20 38/21 42/2
structure [1] 36/20                                             42/24 46/4 46/10 46/21 47/6
structured [2] 37/14 101/21    supplying [1] 92/18
                               support [3] 30/5 41/13 43/8      47/14 53/6 55/6 69/16 70/5
studio [9] 13/2 29/18 32/5                                      74/8 81/4 83/15 105/6
 32/18 32/20 33/13 35/16       supported [1] 45/10
                               Supporter [1] 30/1               113/18 113/20 113/20
 53/4 53/10                                                     118/21 119/3
STUDIOS [38] 1/6 12/14         supporting [1] 42/9
                               suppose [1] 5/25                take-down [2] 17/8 55/6
 13/1 16/23 17/7 17/9 17/18                                    takedown [2] 17/24 54/9
 17/19 20/18 21/8 26/25        supposed [1] 119/2
                               sure [15] 8/2 8/2 8/5 8/8 9/1   taken [7] 10/25 32/24 37/11
 29/15 29/19 29/20 30/14                                        70/11 78/23 92/16 108/22
 31/7 31/22 32/3 32/15 35/12    11/2 33/11 46/10 72/11
                                73/11 74/16 79/16 91/9         taking [3] 16/21 98/19
 35/14 35/15 52/20 53/25                                        123/13
 54/6 58/8 59/1 64/3 65/14      103/5 119/5
                               surface [1] 106/8               talk [5] 69/21 69/22 116/8
 65/16 65/19 67/6 68/1 81/9                                     120/23 122/13
 94/10 97/6 97/17 99/5         surprised [1] 43/13
                               surprises [1] 11/20             talked [4] 45/9 50/4 103/6
Studios' [5] 12/20 16/25                                        116/10
 53/14 68/19 92/8              surprisingly [1] 43/7
                               Surravanti [1] 43/14            talking [6] 48/23 72/21
stuff [1] 29/9                                                  96/12 108/19 112/12 116/17
style [4] 26/17 36/9 86/3      surveillance [1] 20/22
                               survive [1] 39/4                Tampering [1] 60/25
 88/6                                                          tax [1] 36/20
subject [1] 69/24              suspect [1] 39/12
                               Sustained [7] 57/4 76/15        TAYLOR [24] 2/9 2/10 8/16
submitted [3] 69/19 76/12                                       9/7 11/14 11/21 21/13 21/20
 77/7                           78/20 86/22 87/19 114/13
                                116/2                           21/25 32/17 33/18 45/16
subpoena [2] 114/2 116/5                                        73/16 76/2 76/14 78/16
subpoenaed [3] 43/21 44/7      SUVs [1] 11/14
                               swap [2] 120/22 121/13           79/10 107/16 120/23 122/7
 113/23                                                         122/9 122/11 123/2 123/19
subpoenas [1] 92/7             swaths [1] 77/18
                               sweet [1] 89/18                 team [5] 20/3 85/14 85/15
subsequent [4] 46/2 95/21                                       86/10 89/8
 112/7 112/12                  sweetheart [1] 71/14
                               sworn [2] 33/24 34/1            techniques [1] 16/8
subsequently [6] 23/22 42/4                                    technologically [1] 25/19
 46/16 78/2 82/7 96/4          Sydney [27] 14/6 18/21
                                18/25 22/4 25/2 34/14 34/15    technology [1] 29/14
subsidiaries [1] 38/4                                          telephone [1] 72/20
subsidiary [2] 37/23 40/22      37/21 44/9 44/10 45/11
                                76/17 76/25 77/4 77/20 79/5    tell [23] 5/21 5/22 9/7 22/21
successful [2] 65/22 71/19                                      25/18 34/13 35/14 39/21
                                80/5 80/7 82/10 84/21 84/22
 T 2:17-cv-00871-AB-SS Document
Case                            122/3 207 Filed 03/01/19 Page
                                                           11/6159
                                                                14/6  15/19Page
                                                                   of 165   17/14ID23/22
 tell... [15] 41/9 41/15 44/21 thank [18]  11/22
                                       #:2692    21/11     29/20 30/24  38/15 40/3 40/9
 44/25 44/25 49/16 61/7         21/12 21/17 21/21 21/21        41/18 42/1 42/6 46/16 49/22
 65/15 90/14 107/2 118/10       33/16 33/16 33/18 52/2         49/22 51/2 54/25 55/7 55/7
 121/11 121/18 121/25 123/9     59/21 70/2 104/16 107/13       65/13 66/4 69/25 77/15 80/5
telling [1] 20/3                107/14 107/16 119/10           82/6 89/10 92/11 93/7 97/8
tells [2] 5/9 25/21             123/24                         109/7 121/13 122/11 122/17
ten [3] 11/3 22/24 105/4       that [489]                      122/21 122/22
ten-minute [1] 11/3            that's [43] 5/10 6/23 9/23     theories [1] 80/14
tendency [1] 101/16             10/20 11/11 16/16 17/15       there [58] 6/5 6/24 6/25 7/7
tender [2] 44/12 45/8           18/6 18/10 26/2 33/3 33/13     7/18 9/12 11/15 12/16 15/15
tendered [1] 113/6              37/11 43/1 49/15 50/9 50/11    19/23 23/15 24/6 26/16
tendering [1] 45/7              51/2 52/1 53/9 55/2 61/1       28/10 32/24 35/9 36/1 37/18
tenets [1] 39/13                61/1 62/4 68/2 70/8 74/16      40/3 41/8 44/19 46/15 46/16
term [7] 40/16 42/22 44/19      86/25 89/14 89/16 95/3         48/19 49/23 62/17 68/10
 86/17 86/18 98/24 112/1        95/22 96/10 102/25 105/22      69/12 76/11 78/2 78/3 78/9
terms [14] 3/17 3/20 22/12      108/16 111/19 112/9 120/16     80/6 81/10 81/11 82/6 95/17
 28/5 41/14 42/19 53/13         120/18 122/8 122/13 123/9      95/20 96/11 97/15 108/10
 53/16 55/15 57/15 57/19       theatre [6] 107/21 107/22       109/9 109/9 109/18 109/23
 110/4 112/3 123/7              107/23 107/24 108/2 108/3      110/17 111/12 112/5 112/7
terror [2] 13/20 30/8          theft [2] 85/1 92/8             112/13 112/13 112/16
terrorist [1] 30/1             their [52] 11/16 13/5 13/10     119/24 120/3 122/19 123/6
terroristic [1] 88/6            14/21 15/20 17/11 18/20        123/7 123/22
terroristic-style [1] 88/6      19/11 20/14 20/14 20/14       there's [22] 5/4 6/7 6/9 6/14
testified [6] 74/14 96/7        20/23 20/24 21/7 22/20         6/22 7/3 8/4 20/24 33/8 33/9
 108/9 110/20 113/24 115/2      22/21 23/8 25/10 29/3 29/21    38/25 45/13 46/1 49/20 50/5
testify [13] 7/7 20/13 27/18    29/25 30/9 30/10 32/22         50/16 67/11 69/1 81/5 96/14
 31/12 32/9 47/22 49/4 49/6     36/16 37/13 37/14 37/15        103/11 119/22
 50/6 50/14 51/21 115/15        40/21 42/21 44/20 47/4        thereafter [2] 23/25 46/6
 115/25                         54/20 55/9 64/15 68/23 77/1   therefore [1] 91/16
testifying [1] 47/24            84/22 85/23 89/24 93/14       therein [1] 50/18
testimony [18] 6/9 6/14 7/1     98/20 105/6 106/4 106/5       Thereupon [1] 123/25
 26/3 28/14 30/3 31/15 32/17    108/16 108/22 109/14          these [55] 9/16 13/18 15/5
 43/21 44/7 70/8 74/4 108/11    109/16 110/4 111/24 123/12     15/10 16/24 17/5 17/9 17/11
 109/18 115/3 115/5 119/6      them [39] 6/19 7/5 9/4 13/5     18/14 19/5 19/22 20/2 20/5
 122/18                         13/6 15/18 17/10 17/24 18/1    22/7 22/11 23/9 25/16 26/23
text [16] 52/17 71/23 72/17     20/22 20/23 21/9 22/12         27/16 27/19 29/17 29/23
 72/22 72/25 73/3 73/9 74/2     25/11 25/21 31/13 32/4         30/16 31/9 31/10 50/8 54/3
 74/10 74/22 74/24 74/25        37/12 38/11 41/21 60/5         54/15 57/19 59/4 60/3 60/7
 75/7 75/10 82/5 117/9          63/14 63/15 72/14 82/12        64/3 65/19 65/25 70/18
texts [7] 6/16 72/9 72/13       85/4 89/24 98/16 98/24         71/23 73/3 74/2 74/3 74/9
 74/18 74/21 74/22 77/19        105/11 106/13 106/19           74/13 74/21 74/21 74/22
than [16] 17/10 23/22 29/14     106/23 107/3 112/19 118/9      74/24 83/20 87/16 92/9
 37/13 52/15 67/13 86/7         118/10 118/10 118/11           92/20 93/11 96/1 101/17
 91/25 92/15 92/20 97/25       themselves [5] 15/21 43/10      103/14 119/25
 99/4 110/3 110/5 118/6         45/14 85/17 106/11            they [106] 7/1 7/12 7/15
                               then [39] 6/22 8/22 10/18       13/8 13/9 14/3 14/12 17/7
 T 2:17-cv-00871-AB-SS Document
Case                      96/18 107/13 109/24
                                 207 Filed     110/10Page
                                           03/01/19    26/25
                                                          16029/15 29/18
                                                              of 165     29/19
                                                                      Page ID
 they... [98] 17/23 17/25 111/10 112/13
                                  #:2693 115/6 115/7   29/20 30/14 31/7 31/22 32/3
 18/16 18/23 18/24 19/1 19/2    119/2 122/2                  32/14 35/12 35/14 35/15
 19/15 20/23 21/4 21/9 23/1    third [2] 62/8 122/14         52/20 53/14 53/25 54/6 58/8
 24/11 26/9 26/11 27/13        third-party [1] 122/14        58/25 64/3 65/14 65/16
 27/20 29/11 29/23 30/20       Thirty [7] 57/14 58/15 60/14 65/19 67/6 68/1 68/19 81/9
 30/21 30/24 30/25 31/2 31/4    70/25 71/25 100/13 102/22 92/8 94/10 97/6 97/17 99/5
 32/11 32/12 32/20 32/21       Thirty-five [2] 71/25 102/22 Thunder Studios [1] 26/25
 32/21 32/22 32/25 33/1 33/2   Thirty-one [1] 60/14         Thunderstudios.com [2]
 33/3 36/2 36/4 37/14 37/14    Thirty-three [2] 57/14 58/15 53/1 55/16
 38/15 38/16 38/17 38/18       Thirty-two [1] 70/25         Thursday [16] 119/1 119/2
 38/18 40/1 40/3 40/4 40/6     this [201]                    119/8 119/10 119/15 120/5
 40/10 41/14 42/8 42/18        THOMAS [1] 2/6                120/12 120/17 121/4 121/9
 42/23 42/23 42/25 44/8        those [20] 23/19 31/4 31/12 121/23 121/24 122/12
 44/14 45/3 50/23 53/14         31/24 38/3 52/23 52/25 64/6 122/15 122/20 123/21
 54/15 54/24 55/2 55/2 55/4     65/15 75/10 80/6 96/12      ties [1] 13/10
 55/7 57/21 60/3 63/8 64/17     101/9 102/11 105/4 106/3    till [1] 121/2
 66/3 72/3 73/5 76/12 77/5      106/25 106/25 119/20        time [46] 9/13 12/7 15/10
 77/9 85/17 85/22 93/13         120/16                       21/14 24/3 24/23 29/13
 93/13 101/19 102/12 104/21    though [2] 18/22 114/21       30/12 31/6 32/5 33/17 38/12
 104/21 104/22 104/23          thought [10] 5/8 48/19 49/2 41/22 42/10 43/2 43/11
 104/23 105/9 105/10 105/20     50/10 71/13 71/16 73/20      43/15 46/21 50/23 52/13
 106/11 106/20 108/20           85/17 86/12 96/13            59/1 61/20 64/25 68/13 71/7
 109/24 111/22 114/24          thousand [1] 35/19            73/10 76/13 84/6 86/12
 116/15 118/3                  threat [5] 20/7 20/24 21/1    91/11 91/18 95/23 97/18
they'd [2] 77/1 77/20           75/20 91/16                  98/9 105/17 108/17 108/18
they're [15] 35/1 65/16 66/2   threats [4] 18/18 20/3 52/16 108/19 114/2 114/21 119/4
 69/4 72/25 75/1 77/8 79/7      75/16                        120/6 121/24 122/19 123/7
 81/15 81/16 98/14 98/15       three [22] 19/23 36/16 57/10 123/13
 106/11 106/20 123/13           57/14 58/15 59/21 59/24     timeframe [1] 75/6
they've [1] 123/12              73/7 77/9 92/8 96/6 96/10   timeline [1] 6/5
thief [7] 17/2 64/4 66/17       96/11 96/12 96/14 96/23     timer [1] 123/15
 78/12 84/17 95/6 98/6          96/25 97/2 99/4 100/23      times [7] 40/16 42/23 63/3
thieves [4] 77/24 81/21         101/10 120/16                97/11 105/8 117/5 118/11
 85/16 89/19                   through [23] 7/1 10/11       Title [1] 124/7
thing [7] 19/3 28/7 78/6        10/12 11/4 14/16 19/2 19/15 today [12] 5/14 5/17 13/23
 86/25 106/8 121/3 122/13       23/1 27/23 27/23 31/18       16/16 22/4 42/23 46/3 46/3
things [12] 23/5 23/9 25/4      35/25 39/6 44/14 44/17       70/1 73/11 74/14 98/15
 28/17 38/7 48/17 70/9 87/14    54/20 54/25 66/4 82/5 87/16 together [5] 5/12 28/13
 108/20 113/20 114/21           92/7 98/17 98/23             40/21 46/16 50/23
 119/13                        throughout [6] 22/24 24/16 told [11] 33/2 40/1 61/20
think [31] 8/4 8/13 10/25       26/3 28/8 28/14 78/3         64/25 76/9 78/18 88/18
 25/17 27/22 41/11 43/2        thug [1] 91/25                107/6 117/16 118/10 122/15
 45/13 50/9 50/16 52/16 74/6   thumbs [2] 7/6 32/6          tolerated [1] 21/7
 74/6 74/15 74/15 74/18 77/9   THUNDER [44] 1/6 12/14 tomorrow [4] 93/2 118/24
 77/25 92/3 92/11 93/22         12/20 13/1 16/23 16/25 17/7 119/9 121/17
                                17/9 17/18 17/19 20/18 21/8 tonight [3] 121/3 121/15
 T 2:17-cv-00871-AB-SS Document
Case                     truthful207
                                  [1] 15/9             39/13
                                      Filed 03/01/19 Page 16153/17 53/18
                                                              of 165     84/20
                                                                      Page ID
 tonight... [1] 121/25   try [5] 5/19 11/20
                                  #:2694     76/20     87/9 106/13 106/14 115/3
TONY [35] 1/9 12/19 13/4        76/22 76/24                underneath [1] 89/17
 15/12 18/12 22/2 22/25        trying [5] 12/14 41/14 53/6 understand [15] 5/4 32/13
 23/18 23/23 28/20 28/21        91/13 120/4                34/23 49/23 73/14 83/7 83/9
 28/23 30/3 30/13 31/16        Tuesday [2] 1/19 5/1        83/12 86/10 86/14 86/17
 36/16 40/12 47/1 61/6 62/6    turn [34] 8/15 48/6 52/19   88/14 89/20 98/21 120/20
 62/18 62/21 62/24 65/2         53/11 54/14 55/11 57/13    understandably [1] 25/14
 65/13 68/24 84/20 85/1 85/9    58/19 59/7 60/6 61/23 62/8 understanding [14] 24/25
 94/13 104/10 104/14 108/7      63/16 64/9 64/19 65/5 66/6 45/4 47/2 47/3 52/8 54/24
 108/17 111/5                   66/19 67/2 67/9 67/19 68/1655/4 61/2 69/7 83/19 88/19
Tony Kazal [2] 12/19 15/12      70/15 71/21 73/6 81/18     100/1 103/10 114/5
Tony's [1] 85/8                 83/25 88/21 90/4 94/2 95/24understood [2] 11/22 89/21
Tonykazal.com [1] 29/5          99/19 100/4 103/16         undisputed [1] 20/20
too [3] 37/18 68/9 93/16       Tweet [3] 4/7 88/22 89/7    undo [2] 24/1 108/21
took [6] 22/15 24/15 38/23     Twelve [1] 91/3             Unfortunately [3] 16/15
 46/20 52/9 87/3               Twenty [3] 55/19 59/21      37/10 47/23
top [3] 72/16 87/5 113/12       59/24                      unfounded [4] 39/22 40/12
touch [1] 121/16               Twenty-five [1] 55/19       40/19 41/13
towards [5] 7/4 8/8 32/3       Twenty-three [2] 59/21      UNITED [20] 1/1 12/24
 47/6 71/12                     59/24                      14/2 14/7 14/24 15/4 15/7
tracking [1] 123/7             Twitter [4] 90/16 90/17     15/13 17/17 22/17 23/4 36/3
trademark [1] 53/19             90/22 91/15                37/1 39/11 58/23 59/11
trained [1] 107/25             two [21] 6/7 22/16 23/15    71/16 83/18 124/7 124/11
trains [1] 122/5                38/25 40/5 48/23 57/22     United States [6] 17/17
transcript [2] 124/8 124/10     61/23 70/25 71/11 81/5 87/922/17 58/23 59/11 71/16
transcripts [1] 122/17          99/2 100/23 101/3 101/9    83/18
transferred [1] 56/9            101/10 101/15 101/18       unlawful [2] 33/14 40/13
transferring [1] 18/2           115/18 122/14              unless [5] 20/5 39/5 92/22
                                                           119/1 123/8
transfers [1] 92/23            U                           unpopular [1] 101/23
travel [2] 41/17 121/1         U.S [3] 1/23 55/9 124/16
trial [13] 1/16 7/10 8/17                                  unscrupulous [1] 37/11
                               U.S.C [4] 107/20 107/22     until [11] 5/14 28/10 46/24
 8/20 9/11 9/14 11/4 11/21     107/23 107/24
 42/12 43/13 48/18 119/9                                   52/13 61/18 61/19 64/23
                               UAE [16] 36/9 36/12 36/18 69/19 70/1 71/7 85/15
 121/8                         36/19 36/21 36/21 36/23
tried [1] 85/12                                            untruth [1] 106/6
                               37/5 39/21 39/22 40/15 41/6 up [23] 7/6 11/8 29/9 32/6
troubled [1] 74/5              41/16 41/18 45/2 45/10
true [23] 15/6 53/13 60/7                                  38/9 41/21 42/22 44/5 46/17
                               ultimate [1] 28/2           52/13 66/4 71/7 71/11 77/9
 70/18 79/23 86/1 88/22 90/6   ultimately [5] 28/4 37/8
 94/3 94/15 99/20 100/6                                    77/20 78/9 83/21 85/12
                               38/1 41/3 42/19             95/20 98/16 100/3 109/4
 103/17 107/21 111/3 113/3     unable [1] 41/16
 115/2 116/21 116/24 117/14                                123/7
                               unchanged [1] 28/8          upfront [1] 37/13
 118/13 118/17 124/7           uncle [1] 52/15
trusting [1] 37/10                                         upon [5] 29/24 88/3 106/17
                               unclear [1] 72/8            113/21 116/5
trusty [1] 123/12              uncles [1] 71/8
truth [2] 50/20 85/25                                      upper [2] 57/18 89/11
                               under [11] 6/2 20/21 37/16 upset [1] 98/10
 U 2:17-cv-00871-AB-SS Document
Case                      victims 207
                                  [2] 92/2
                                       Filed92/10      Walter
                                             03/01/19 Page 162 MacCallum
                                                               of 165 Page[1]
                                                                           ID
 us [10] 13/23 16/16 22/3 video [39]  7/7
                                   #:2695 7/9 8/9 10/4  91/10
22/4 48/14 54/21 76/24 88/6     10/7 10/8 10/9 10/14 10/17  want [20] 11/2 21/22 27/13
105/16 113/8                    10/23 10/24 11/1 11/3 11/5  33/19 34/23 37/5 37/9 37/18
use [9] 3/17 9/12 17/7 24/16    19/17 19/19 32/1 32/13      37/20 48/14 92/4 93/13 97/7
53/9 53/13 53/16 55/15 61/9     32/16 33/1 35/21 77/16      111/24 113/1 118/20 119/3
used [12] 6/15 16/7 16/24       77/17 78/4 78/22 79/5 79/6  119/5 119/14 122/23
27/24 47/3 77/22 84/24 86/3     79/15 79/18 79/20 79/23     wanted [2] 43/15 118/10
86/18 89/15 92/19 112/1         80/2 80/19 80/21 80/22      warn [1] 93/12
uses [1] 55/8                   80/24 81/2 82/8 82/9        was [270]
using [4] 29/10 92/4 93/3      video's [1] 10/25            wasn't [7] 8/16 18/8 28/5
112/1                          videoclip [3] 3/24 31/21     39/5 98/7 110/3 113/8
usually [1] 97/20               32/7                        waste [6] 14/14 37/17 37/21
utilized [1] 123/12            videoclips [1] 33/6          103/5 110/17 110/19
                               videos [3] 35/18 79/7 81/15  watching [1] 123/7
V                              view [1] 93/17               waving [2] 7/4 32/5
VA2 [2] 58/22 59/10            viewed [1] 27/24             way [11] 18/19 25/24 25/25
VA2-024-116 [1] 59/10          violate [1] 104/18           27/1 27/8 28/25 28/25 44/22
VA2-024-205 [1] 58/22          violated [2] 19/7 100/19     83/9 109/16 114/24
validate [1] 58/1              violation [2] 15/15 15/16    we [77] 8/20 8/25 9/19 9/24
validated [1] 42/13            violence [6] 6/19 16/11      11/10 12/4 27/19 35/16
validation [1] 106/13           47/13 48/2 73/20 75/20      35/18 35/19 35/21 35/22
validity [1] 42/24             violent [1] 47/6             36/23 36/25 37/23 38/2 39/4
valuable [1] 42/10             visa [4] 15/15 15/18 40/4    39/6 42/10 45/9 46/16 50/4
value [5] 30/25 43/2 53/25      40/7                        53/5 53/6 53/8 53/23 53/23
 54/1 106/12                   visiting [1] 28/7            54/9 58/2 58/6 65/21 67/13
van [13] 77/16 91/20 92/4      visual [1] 28/5              69/16 70/7 70/8 71/7 71/13
 93/3 95/22 96/2 96/3 96/6     voice [1] 49/9               71/13 71/16 71/16 71/16
 97/5 97/7 97/11 97/22 98/1    VOIR [1] 3/8                 72/23 74/5 76/22 76/22 79/6
vans [6] 19/2 19/15 19/17      VOL [1] 3/8                  79/10 79/16 83/17 83/19
 33/1 78/4 93/14               volume [1] 35/20             83/22 83/22 87/15 88/4
various [2] 14/8 111/14        voted [1] 23/20              89/22 92/13 95/19 98/2
vehicle [3] 7/19 8/12 11/8     votes [1] 108/21             98/23 99/2 102/15 103/6
venture [10] 12/23 14/11       vulgar [1] 46/21             104/3 118/21 118/22 119/1
 15/20 23/2 36/17 36/18                                     119/5 119/6 119/7 120/11
                             W                              121/2 122/2 122/13 122/17
 36/24 37/3 40/23 45/3
ventures [1] 110/16          w-a-i-v-i-n-g   [1]  7/5       122/18 123/4 123/23
veracity [1] 58/2            wakes  [1]   98/16             we'll [13] 16/9 20/6 24/16
verbally [1] 52/14           waking   [1]  83/21            26/20 27/18 30/2 33/7 33/14
version [1] 63/3             Wales  [9]   16/2 24/12  24/21 69/25 69/25 70/5 119/10
very [22] 10/17 11/5 13/23   41/4  44/1  44/6  44/18  52/8  121/15
 21/20 23/25 25/3 25/7 25/14 75/24                          we're [11] 11/2 11/3 20/17
 26/17 29/23 35/20 37/10     walked   [1]  32/3             33/7 53/4 72/21 77/24 96/18
 63/2 63/3 71/5 92/11 98/17  walking   [2]  7/4  8/8        119/16 121/7 122/24
 98/22 98/22 105/17 105/17   wall [1]  38/20                we've [3] 66/25 77/10 77/24
 107/5                       Walter   [4]  90/3  90/7 90/12 weak [2] 9/1 101/23
victimization [1] 71/18      91/10                          website [51] 5/16 6/9 6/10
 W 2:17-cv-00871-AB-SS Document
Case                         82/8 87/15
                                    207 92/21
                                         Filed 95/7 95/17Page
                                               03/01/19    32/10
                                                              16338/7 38/9Page
                                                                  of 165   38/24ID39/22
 website... [48] 16/25 17/11 95/18 95/20 101/5
                                     #:2696     101/19     41/24 43/11 54/3 64/3 76/20
17/13 17/14 17/15 18/2        104/9 104/13 109/3 112/7      82/4 87/8 91/14 95/19 95/19
18/13 19/21 26/4 26/4 26/8    113/23 114/1 115/19 116/15    95/22 105/21 106/5 106/7
26/17 26/20 26/21 27/1        118/6                         114/1 115/5 117/6 118/4
27/10 27/11 28/4 28/19        weren't [1] 68/3              119/20 121/18
28/21 30/4 31/7 31/23 46/3    West [2] 1/24 64/2            where [26] 5/16 14/3 18/14
52/25 53/14 53/24 56/9        western [2] 1/3 36/9          18/21 18/24 19/1 19/10 20/6
56/19 56/23 57/19 57/20       western-style [1] 36/9        20/11 22/13 28/3 34/13
60/4 60/8 60/18 62/14 64/15   what [121] 5/6 5/10 5/20      34/17 35/22 36/23 40/7 68/5
68/23 70/19 78/1 78/24        5/22 5/24 6/1 7/3 8/3 8/5     76/23 77/21 77/22 81/4
83/10 83/13 92/22 94/14       8/10 8/10 10/2 10/11 10/18    105/4 114/10 117/17 122/24
103/14 105/21 106/21          10/22 11/11 11/16 14/12       123/10
websites [11] 27/17 29/1      16/16 17/10 18/23 21/1        whereby [1] 26/5
29/3 29/3 29/6 29/9 29/12     21/23 22/18 22/21 24/1        wherever [3] 20/4 85/14
29/17 29/23 52/23 92/9        25/12 26/7 26/21 27/3 27/7    89/9
week [4] 20/1 35/23 97/10     27/9 27/9 27/10 27/12 28/3    whether [6] 6/14 28/2 44/19
121/2                         28/4 28/6 30/18 30/25 31/3    49/20 50/19 58/3
weekend [1] 121/1             32/12 33/3 34/21 35/6 35/14   which [55] 13/1 13/7 13/18
weeks [1] 19/23               36/5 38/24 39/3 39/17 40/17   13/20 14/4 14/14 15/22
welcome [1] 12/3              41/9 42/8 43/13 43/19 44/24   17/16 18/5 20/16 22/8 22/14
well [28] 10/8 20/15 23/5     45/5 47/16 47/19 49/16        22/16 23/3 23/17 25/6 26/17
23/14 23/17 23/24 24/13       52/17 53/3 53/21 55/2 60/22   29/24 30/2 30/3 30/20 30/21
25/8 25/9 27/18 29/6 29/19    61/1 61/2 61/19 63/1 63/8     30/25 31/24 38/10 39/19
30/10 32/7 51/20 60/23 63/4   64/23 67/16 69/7 71/6 73/14   40/7 40/7 41/2 41/7 42/2
93/10 93/22 98/3 108/17       74/25 75/9 75/11 75/19 76/1   47/12 48/2 49/21 55/8 55/14
111/10 111/16 113/8 113/9     77/3 77/6 78/18 80/4 83/5     58/2 58/5 59/7 61/23 62/9
114/15 119/3 121/5            83/7 83/19 83/20 85/22        62/14 78/24 80/20 80/20
well-being [1] 30/10          85/25 86/10 86/14 86/17       87/5 91/17 100/22 102/10
well-respected [1] 63/4       88/2 88/4 88/4 88/14 89/14    109/1 109/6 112/6 118/15
went [8] 39/6 39/25 46/16     89/16 89/20 90/1 92/3 95/13   120/19 122/18
46/23 76/23 110/17 112/19     97/5 97/11 97/18 98/19        while [7] 19/13 40/10 41/23
117/17                        98/23 105/19 105/23 110/18    48/16 101/14 102/11 115/9
were [74] 6/14 14/16 15/6     111/9 111/19 112/10 113/15    whilst [1] 105/15
15/11 16/24 17/8 17/18        114/23 115/15 116/7 118/10    white [1] 86/3
17/24 18/14 23/5 23/9 23/15   121/8 123/11                  white-collar [1] 86/3
23/24 25/17 25/23 25/23       what's [9] 9/15 9/16 25/24    who [49] 10/12 12/15 12/18
26/10 26/11 27/16 27/20       37/11 47/10 51/2 54/6 87/20   13/4 25/20 26/22 27/6 28/19
28/6 28/9 29/12 29/21 29/23   112/12                        29/18 31/4 31/4 31/15 31/18
29/25 30/21 31/4 32/12        what-have-you [1] 52/17       31/19 32/6 32/11 34/19
32/18 32/21 34/13 40/18       whatever [3] 41/14 93/8       40/12 42/6 50/22 54/10
40/20 41/14 42/4 42/7 44/8    113/1                         54/10 54/12 55/8 56/18
45/3 50/23 54/4 57/19 57/21   whatsoever [2] 28/21 28/25    63/24 64/1 65/15 72/8 74/5
58/25 59/13 60/3 62/17        when [43] 5/9 8/23 8/25       83/20 85/16 90/1 93/9 94/9
62/20 68/8 68/10 68/13        8/25 9/2 9/10 9/11 17/13      94/9 105/14 106/5 109/25
75/11 76/5 78/4 81/11 81/11   21/3 23/10 26/6 26/7 26/11    110/7 110/24 110/25 113/11
                              27/13 29/6 30/22 32/4 32/4    120/16 121/10 121/12
 W 2:17-cv-00871-AB-SS Document
Case                      118/24 207
                                 119/8Filed
                                       119/15  120/10Page
                                            03/01/19  works
                                                          164[1] 26/15Page ID
                                                              of 165
 who... [3] 121/12 122/14 120/14 120/15
                                  #:2697 121/1 123/9  world  [3] 86/1 87/5 105/7
123/11                        123/21                        would [43] 8/3 14/4 20/4
who's [7] 29/8 29/9 29/10     willful [1] 13/12             21/2 24/25 25/1 25/18 26/17
51/10 61/5 63/23 103/3        willfully [1] 17/25           27/3 28/3 35/18 36/19 38/9
whoever [2] 112/22 116/4      willing [4] 38/11 118/6       43/12 45/16 48/6 48/8 51/12
whole [2] 24/10 77/21         120/19 120/22                 51/13 51/14 51/18 69/12
wholesaler [1] 87/5           willingness [1] 21/4          69/14 74/8 76/25 78/17
whom [2] 28/15 31/20          Wilshire [1] 2/7              78/22 79/10 88/9 91/7 99/7
whomever [1] 121/12           wind [1] 41/21                104/3 114/6 114/22 115/1
Whoopi [4] 68/3 68/5 68/9     winding [1] 109/4             115/1 115/24 115/24 117/1
68/10                         window [1] 109/24             120/11 121/24 121/25
Whoopi Goldberg [1] 68/3      windshield [1] 46/25          122/15
whose [3] 63/23 90/17         wiper [1] 46/25               write [2] 62/23 85/3
101/23                        wish [2] 12/6 21/13           writing [1] 38/20
why [14] 8/16 50/11 51/17     withdrawn [4] 42/4 108/25     written [4] 27/9 89/16 92/21
56/23 58/2 63/13 69/16        109/1 109/3                   93/1
74/14 86/19 104/20 118/19     within [4] 9/9 51/18 82/7     wrong [2] 24/22 72/21
118/21 122/2 123/9            109/24                        wrongdoing [5] 24/19 30/17
widely [1] 25/3               without [6] 29/10 39/15       30/18 30/24 113/2
WIENER [36] 2/3 2/3 5/21      41/20 50/2 73/12 114/23       wrongdoings [1] 111/14
12/13 19/20 30/13 33/19       witness [27] 3/8 10/11 15/9   wrote [1] 84/22
46/9 48/14 50/6 60/16 72/12   24/14 33/20 33/22 34/1        www.adamkazal.com [1]
74/9 74/18 75/2 75/5 76/7     47/16 47/19 47/25 48/18       92/23
76/16 78/21 79/1 79/4 80/23   48/24 49/3 49/4 49/15 50/10   www.kazalfamilystory.com
82/1 86/9 86/23 87/20 91/5    51/21 60/25 74/5 76/5 79/11   [3] 19/21 62/14 83/3
94/18 96/12 114/8 119/13      81/1 94/22 116/5 121/8        www.lisamariecsr.com [1]
120/14 121/10 122/9 122/20    121/12 122/5                  1/25
                              witness's [1] 72/8
122/25
                              witnesses [5] 33/5 120/16
                                                            Y
wife [12] 20/13 34/20 46/14                                 yeah [5] 10/15 41/11 46/25
71/7 71/15 86/16 98/11        120/22 122/14 122/21
                              woke [1] 95/20                 53/12 121/17
98/16 98/23 106/3 106/17                                    year [6] 35/19 77/11 108/22
110/21                        woken [1] 77/20
                              woman [2] 63/23 71/14          112/13 114/7 115/7
wife's [1] 34/21                                            years [13] 11/16 22/12 22/24
wild [1] 9/14                 won't [6] 21/7 75/2 104/23
                              104/23 105/9 105/11            24/15 31/1 34/16 63/11
will [53] 6/25 10/2 10/10                                    71/11 74/11 74/19 87/9
12/14 13/18 16/19 20/13       wonder [1] 29/8
                              Woodward [1] 10/12             105/4 117/14
20/16 20/17 20/20 21/1                                      yes [114] 10/6 10/10 10/20
25/21 27/18 28/18 32/9        word [2] 38/10 114/10
                              WordPress [5] 6/8 6/11 8/1     12/8 21/15 34/25 35/9 36/15
33/21 40/25 42/22 43/12                                      46/13 48/15 52/22 53/2 54/2
55/19 56/1 57/10 58/6 58/15   8/2 9/22
                              words [6] 27/5 28/6 29/25      54/18 56/13 58/10 58/20
59/24 60/14 61/18 61/18                                      59/3 59/6 59/12 60/5 60/9
64/23 70/25 82/22 85/11       30/5 88/17 99/8
                              work [6] 15/15 16/15 31/4      60/19 60/21 61/13 61/15
85/16 85/22 89/4 91/3 91/6                                   62/1 62/7 62/10 63/18 63/25
94/24 96/25 99/3 100/13       53/5 99/4 105/15
                              worked [3] 11/15 23/8 27/1     64/11 65/18 65/21 65/23
102/22 104/18 118/22                                         66/9 66/12 66/23 67/1 67/12
                              workers [2] 36/8 36/12
 Y 2:17-cv-00871-AB-SS Document
Case                           81/23 82/14
                                      207 84/13   86/21 Page 165 of 165 Page ID
                                           Filed 03/01/19
 yes... [74] 67/20 67/25 68/11 87/17 88/10 89/1
                                       #:2698    89/3 90/25
 68/15 68/18 68/23 68/25      91/2 94/19 96/5 96/19 100/9
 69/15 70/10 70/17 70/20      100/12 102/19 102/21
 71/5 71/22 72/3 72/15 72/24 103/20 103/25 104/3 107/12
 73/8 75/15 75/18 76/19       107/14 119/22 122/8
 76/22 80/17 81/3 81/13      yourself [2] 118/16 118/19
 81/19 82/3 82/13 83/4 83/14 Z
 84/1 87/24 88/20 88/24      zone [1] 84/6
 89/25 90/5 90/13 90/16      Zotti [1] 110/10
 90/23 93/19 94/1 94/17 95/4
 95/10 95/25 96/22 97/24
 98/2 100/2 100/5 100/18
 100/21 103/2 103/14 103/19
 103/22 104/11 104/15 108/3
 108/12 109/20 109/23 110/6
 110/23 113/22 114/4 116/6
 116/20 116/25 117/2 117/4
 118/2 118/8 118/18 120/25
Yes-or-no [1] 80/17
yesterday [1] 85/19
York [1] 63/3
you [470]
You'd [1] 63/15
you'll [16] 22/19 22/23
 23/16 26/2 28/14 31/8 31/14
 31/19 32/1 32/17 41/1 42/11
 44/13 44/17 45/6 68/25
you're [16] 10/17 33/6 35/11
 48/23 74/21 76/1 92/6
 107/25 112/12 112/20
 114/10 114/10 114/23
 114/24 116/17 118/4
you've [9] 22/5 22/9 22/23
 33/5 33/5 70/6 77/7 105/1
 108/4
young [3] 42/3 53/5 109/7
your [159]
Your Honor [58] 5/11 5/24
 8/19 8/19 9/20 12/12 13/14
 18/3 21/15 45/17 47/8 47/23
 48/8 55/12 55/18 55/23
 55/25 57/3 57/7 57/9 58/11
 58/14 59/18 59/22 60/10
 60/13 70/22 70/24 72/5 72/9
 73/16 73/21 80/17 81/14
